Exhibit 10.1




EXECUTION VERSION

[exh10_1002.gif] [exh10_1002.gif]




 







$1,750,000,000




CREDIT AGREEMENT




Dated as of October 27, 2011




among




KIMCO REALTY CORPORATION,




The Subsidiary Borrowers

from time to time party hereto,




The Several Lenders

from time to time party hereto,




JPMORGAN CHASE BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

as Issuing Lenders,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,




WELLS FARGO BANK, NATIONAL ASSOCIATION,

RBC CAPITAL MARKETS, LLC

THE BANK OF NOVA SCOTIA

as Syndication Agents,

UBS SECURITIES LLC,

as Documentation Agent,

 

 

BANK OF AMERICA, N.A.,

DEUTSCHE BANK SECURITIES, INC.,

THE ROYAL BANK OF SCOTLAND PLC,

CITIBANK, N.A.,

as Co-Documentation Agents,

 

 

BARCLAYS CAPITAL,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

REGIONS BANK,

U.S. BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK,

COMPASS BANK,

PNC BANK, N.A.,

as Managing Agents,




JPMORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC and RBC CAPITAL MARKETS,
LLC

as Joint Bookrunners




JPMORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS, LLC,
BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA, DEUTSCHE BANK SECURITIES, INC.,
THE ROYAL BANK OF SCOTLAND PLC, UBS SECURITIES LLC and CITIBANK, N.A.

as Joint Lead Arrangers





--------------------------------------------------------------------------------







TABLE OF CONTENTS




 

 

PAGE

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.1

Defined Terms

1

SECTION 1.2

Other Definitional Provisions; Interpretation

18

SECTION 1.3

Accounting Terms; GAAP

19

SECTION 1.4

Exchange Rates

19

 

 

 

ARTICLE II

THE LOANS

19

 

 

 

SECTION 2.1

Competitive Bid Procedure

19

SECTION 2.2

Loans; Etc

21

SECTION 2.3

Prepayments

23

SECTION 2.4

Conversion and Continuation Options

23

SECTION 2.5

Fees

23

SECTION 2.6

Interest Rates and Payment Dates.

24

SECTION 2.7

Computation of Interest and Fees

24

SECTION 2.8

Inability to Determine Interest Rate

24

SECTION 2.9

Pro Rata Treatment and Payments

25

SECTION 2.10

Illegality

26

SECTION 2.11

Requirements of Law

26

SECTION 2.12

Taxes

27

SECTION 2.13

Indemnity

29

SECTION 2.14

Change of Lending Office

29

SECTION 2.15

Replacement of Lenders under Certain Circumstances

30

SECTION 2.16

Additional Reserve Costs

30

SECTION 2.17

Defaulting Lenders

30

 

 

 

ARTICLE III

LETTERS OF CREDIT

32

 

 

 

SECTION 3.1

L/C Commitment

32

SECTION 3.2

Procedure for Issuance of Letters of Credit

32

SECTION 3.3

Fees and Other Charges

32

SECTION 3.4

L/C Participations

33

SECTION 3.5

Reimbursement Obligation of the Borrowers

33

SECTION 3.6

Obligations Absolute

34

SECTION 3.7

Letter of Credit Payments

34

SECTION 3.8

Applications

35

SECTION 3.9

Replacement of the Issuing Lender; Alternate Issuing Lender

35

SECTION 3.10

Existing Letters of Credit

35

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

35

 

 

 

SECTION 4.1

Financial Condition

35

SECTION 4.2

No Change

36

SECTION 4.3

Corporate Existence; Compliance with Law

36

SECTION 4.4

Corporate Power; Authorization; Enforceable Obligations

36

SECTION 4.5

No Legal Bar

36

SECTION 4.6

No Material Litigation

37

SECTION 4.7

No Default

37

SECTION 4.8

Ownership of Property

37

SECTION 4.9

Intellectual Property

37

SECTION 4.10

No Burdensome Restrictions; Disclosure

37

SECTION 4.11

Taxes

37

SECTION 4.12

Federal Regulations

38








i




--------------------------------------------------------------------------------










SECTION 4.13

ERISA

38

SECTION 4.14

Investment Company Act; Other Regulations

38

SECTION 4.15

[Reserved]

38

SECTION 4.16

Purpose

38

SECTION 4.17

Environmental Matters

38

SECTION 4.18

Insurance

39

SECTION 4.19

Condition of Properties

39

SECTION 4.20

Benefit of Loans

39

SECTION 4.21

REIT Status

39

SECTION 4.22

Solvency

39

 

 

 

ARTICLE V

CONDITIONS

40

 

 

 

SECTION 5.1

Conditions to Effectiveness / Effective Date

40

SECTION 5.2

Conditions to Each Extension of Credit

41

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

42

 

 

 

SECTION 6.1

Financial Statements

42

SECTION 6.2

Certificates; Other Information

42

SECTION 6.3

Payment of Obligations

43

SECTION 6.4

Maintenance of Existence, etc

43

SECTION 6.5

Maintenance of Property; Insurance

43

SECTION 6.6

Inspection of Property; Books and Records; Discussions

43

SECTION 6.7

Notices

43

SECTION 6.8

Environmental Laws

44

SECTION 6.9

Baseline Conditions

44

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

45

 

 

 

SECTION 7.1

Financial Covenants

45

SECTION 7.2

Limitation on Certain Fundamental Changes

45

SECTION 7.3

[Reserved]

46

SECTION 7.4

[Reserved]

46

SECTION 7.5

Limitation on Transactions with Affiliates

46

SECTION 7.6

Limitation on Changes in Fiscal Year

46

SECTION 7.7

Limitation on Lines of Business; Issuance of Commercial Paper; Creation of
Subsidiaries; Negative Pledges; Swap Agreements

46

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT

46

 

 

 

ARTICLE IX

THE AGENTS

49

 

 

 

SECTION 9.1

The Agents

49

SECTION 9.2

Indemnification

50

SECTION 9.3

The Syndication Agents, Documentation Agent, Co-Documentation Agents, Managing
Agents, Arrangers, and Bookrunners

51

 

 

 

ARTICLE X

MISCELLANEOUS

51

 

 

 

SECTION 10.1

Amendments and Waivers

51

SECTION 10.2

Notices

51

SECTION 10.3

No Waiver; Cumulative Remedies

52

SECTION 10.4

Survival of Representations and Warranties

52

SECTION 10.5

Payment of Expenses and Taxes

52

SECTION 10.6

Successors and Assigns

53








ii




--------------------------------------------------------------------------------










SECTION 10.7

Disclosure

55

SECTION 10.8

Increases of Revolving Credit Facility

55

SECTION 10.9

Extension of Maturity Date

56

SECTION 10.10

Subsidiary Borrowers and Subsidiary Guarantors

56

SECTION 10.11

Adjustments; Set-off

58

SECTION 10.12

Counterparts

58

SECTION 10.13

Severability

58

SECTION 10.14

Integration

58

SECTION 10.15

GOVERNING LAW

58

SECTION 10.16

Submission to Jurisdiction; Waivers

59

SECTION 10.17

Acknowledgments

59

SECTION 10.18

WAIVERS OF JURY TRIAL

59

SECTION 10.19

Confidentiality

59

SECTION 10.20

Judgment Currency

60

SECTION 10.21

USA Patriot Act.

60

SECTION 10.22

Sharing Event

60

 

 

 

ARTICLE XI

GUARANTEE BY KIMCO

62

 

 

 

SECTION 11.1

Guarantee

62

SECTION 11.2

Guaranteed Obligations Not Waived

62

SECTION 11.3

Guarantee of Payment

62

SECTION 11.4

No Discharge or Diminishment of Guarantee

62

SECTION 11.5

Defenses Waived; Maturity of Guaranteed Obligations

63

SECTION 11.6

Agreement to Pay; Subordination

63

SECTION 11.7

Reinstatement

63

SECTION 11.8

Information

63





iii




--------------------------------------------------------------------------------










EXHIBITS:




Exhibit A

--

Form of Assignment and Assumption

Exhibit B-1

--

Form of Revolving Credit Note

Exhibit B-2

--

Form of Competitive Loan Note

Exhibit C

--

Form of Subsidiary Guarantee

Exhibit E-1

--

Form of Closing Certificate of a Borrower

Exhibit E-2

 

Form of Closing Certificate of a Subsidiary Borrower

Exhibit F

--

Form of Compliance Certificate

Exhibit G

--

Form of Adherence Agreement

Exhibit H

 

Form of U.S. Tax Certificate







SCHEDULES:




Schedule 1.1A

--

Lenders and Revolving Commitments Immediately After Giving Effect to Effective
Date

Schedule 1.1B

--

FFO Definition Variations

Schedule 3.10

--

Existing Letters of Credit

Schedule 4.1

--

Certain Financial Disclosure

Schedule 4.19

--

Condemnation Proceedings

Schedule 5.1A

--

Existing Revolving Canadian Loans

Schedule 5.1B

--

Existing Revolving U.S. Loans

Schedule 7.2

--

Transaction(s) Referred to in Section 7.2














iv




--------------------------------------------------------------------------------







CREDIT AGREEMENT, dated as of October 27, 2011 , among KIMCO REALTY CORPORATION,
a Maryland corporation (“Kimco”), the Subsidiaries of Kimco from time to time
parties hereto (collectively, the “Subsidiary Borrowers”; together with Kimco,
the “Borrowers”), the several banks, financial institutions and other entities
from time to time parties to this Agreement (collectively, the “Lenders”), the
Issuing Lender party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, RBC CAPITAL
MARKETS, LLC and THE BANK OF NOVA SCOTIA, as Syndication Agents (in such
capacity, collectively, the “Syndication Agents”), UBS SECURITIES LLC LLC, as
Documentation Agent (in such capacity, the “Documentation Agent”), BANK OF
AMERICA, N.A., DEUTSCHE BANK SECURITIES, INC., THE ROYAL BANK OF SCOTLAND PLC,
and CITIBANK, N.A., as Co-Documentation Agents (in such capacity, collectively,
the “Co-Documentation Agents”), BARCLAYS CAPITAL, THE INVESTMENT BANKING
DIVISION OF BARCLAYS BANK PLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., MORGAN
STANLEY SENIOR FUNDING, INC., REGIONS BANK, U.S. BANK, NATIONAL ASSOCIATION,
SUNTRUST BANK, COMPASS BANK, and PNC BANK, N.A., as Managing Agents (in such
capacity, collectively, the “Managing Agents”), and JPMORGAN CHASE BANK, N.A., a
national banking association, as administrative agent for the Lenders hereunder
(in such capacity, the “Administrative Agent”).

RECITALS

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1

Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurocurrency Rate for a one-month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day.  For purposes
hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City, each change in the Prime Rate being effective
from and including the date such change is publicly announced as being effective
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMCB in connection with extensions of credit to debtors); and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the ABR shall be determined without regard to clause (b) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate, respectively.

“ABR Loans”: Revolving Credit Loans (or Competitive Loans affected by Section
2.10) the rate of interest applicable to which is based upon the ABR.

“Acceptable Jurisdiction”: a jurisdiction (other than the United States)
acceptable to the Administrative Agent in its sole discretion, including, if
requested by the Administrative Agent in its sole discretion, based on
satisfactory advice received by it from local counsel in such jurisdiction with
respect to the procedure for enforcement of a U.S. judgment in such
jurisdiction, and the collection of such judgment from assets located there.

“Adherence Agreement”: an agreement substantially in the form of Exhibit G
executed and delivered by Kimco and a Subsidiary Borrower to the Administrative
Agent in connection with the admission of such Subsidiary Borrower as a Borrower
hereunder.

“Adjusted Net Income”: for any period, as to Kimco and the Consolidated
Entities, Consolidated Net Income; provided that there shall be excluded the
income (or deficit) of any Person other than Kimco accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Kimco or any of its
Subsidiaries.











--------------------------------------------------------------------------------







“Administrative Agent”: as defined in the introductory paragraph hereof.  With
respect to Alternate Currency Borrowings, the Administrative Agent may be an
Affiliate of JPMCB for purposes of administering such Borrowings, and all
references herein to the term “Administrative Agent” shall be deemed to refer to
the Administrative Agent in respect of the applicable Borrowing or to all
Administrative Agents, as the context requires; provided, that in the event an
Affiliate of JPMCB is designated as an Administrative Agent hereunder with
respect to any Alternate Currency Borrowings, the Borrowers shall only be
obligated to deal with JPMCB as Administrative Agent hereunder with respect to
matters other than requests for Alternate Currency Loans or conversions or
continuations thereof or requests for the issuance, renewal, extension or
amendment of Letters of Credit denominated in Alternate Currencies, and all
actions and other decisions taken and/or made by JPMCB as Administrative Agent
hereunder shall be binding upon such Affiliate of JPMCB in its capacity as an
Administrative Agent hereunder.

“Administrative Questionnaire”: as defined in Section 10.6.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.  

“Agreement”: this Credit Agreement.

“Alternate Currency”: EURO, Sterling, Yen, Canadian Dollars and any other
currency (other than dollars) that is freely tradable and exchangeable into
dollars in the London market and approved in writing as an Alternate Currency by
the Borrowers, the Administrative Agent, and all the Lenders in their sole
discretion.

“Alternate Currency Loan”: a Tranche B Loan denominated in an Alternate
Currency.

“Alternate Issuing Lender”: as defined in Section 3.9(b).

“Applicable Margin”: with respect to each Revolving Credit Loan at any date, the
applicable percentage per annum set forth below based upon the Status on such
date:




 

Level I

Level II

Level III

Level IV

Level V

 

Status

Status

Status

Status

Status

 

 

 

 

 

 

Eurocurrency Loans and Money Market Loans

1.000%

1.050%

1.250%

1.500%

1.850%

 

 

 

 

 

 

ABR Loans

0.000%

0.050%

0.250%

0.500%

0.850%




“Applicable Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment, Tranche A Commitment or Tranche B Commitment, as
applicable, then constitutes of the aggregate Revolving Commitments, Tranche A
Commitments or Tranche B Commitments, as applicable, of all Lenders (or, at any
time after the Revolving Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Revolving
Exposure, Tranche A Exposure or Tranche B Exposure, as applicable, then
outstanding constitutes of the aggregate principal amount of the Revolving
Exposure, Tranche A Exposure or Tranche B Exposure, as applicable, of all
Lenders (disregarding any Defaulting Lender’s Revolving Exposure, Tranche A
Exposure or Tranche B Exposure ) then outstanding (for purposes of this
definition, treating the Issuing Lender as if it were a L/C Participant));
provided, that when used in Section 2.17, the term “Applicable Percentage” shall
mean the percentage of the total Revolving Commitments, Tranche A Commitments or
Tranche B Commitments, as applicable, of all Lenders (disregarding any
Defaulting Lender’s Revolving Commitment, Tranche A Commitment or Tranche B
Commitment).

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Assignment and Assumption”: as defined in Section 10.6.

“Available Commitment”: as to any Lender, at any time of determination, an
amount equal to such Lender’s Revolving Commitment at such time minus such
Lender’s Revolving Exposure at such time.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.





2




--------------------------------------------------------------------------------







“Baseline Conditions”: as to any Wholly Owned Subsidiary, in connection with the
incurrence by such Subsidiary of any obligations in respect of the Revolving
Credit Facility, that such Subsidiary (a) at the time of determination can
truthfully make each of the Baseline Representations and Warranties in all
material respects and (b) if such Subsidiary is not organized under the laws of
any state of the United States, (i) shall be organized under the laws of an
Acceptable Jurisdiction and (ii) shall have submitted for itself and its
property in any legal action or proceeding relating to this Agreement and the
other Loan Documents to which it is a party, including for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof.

“Baseline Representations and Warranties”: as defined in the first paragraph of
Article IV.

“Board”: the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrowers”: as defined in the introductory paragraph hereof.

“Borrowing”: (a) Tranche A Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, (b) Tranche B Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, and (c) a Competitive Loan or
a group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect.

“Borrowing Date”: any Business Day specified in a notice pursuant to Section
2.2(d) as a date on which any Borrower requests the Lenders to make Revolving
Credit Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with (a) a Eurocurrency Loan denominated
in dollars or in an Alternate Currency other than EURO, the term “Business Day”
shall also exclude any day on which commercial banks are not open for dealings
(i) in dollar deposits in the London interbank market or, as the case may be,
(ii) in deposits of such Alternate Currency in its principal domestic market and
(b) any Loan denominated in EURO, the term “Business Day” shall also exclude any
day on which the TARGET payment system is not open for the settlement of payment
in EURO.

“Calculation Date”: (a) each date on which a Borrowing or an issuance of a
Letter of Credit involving an Alternate Currency occurs and (b) the last
Business Day of each calendar month.

“Canadian Dollars” and “C$”: lawful currency of Canada.

“Canadian Prime Rate”: means, on any day, the greater of (a) the per annum rate
of interest announced from time to time by JPMorgan Chase Bank, N.A., Toronto
Branch at its head office as its reference rate then in effect for determining
interest rates on Canadian Dollar denominated commercial loans made by it in
Canada and (b) the per annum rate of interest equal to the sum of (i) the CDOR
Rate for a one-month term in effect on such day and (ii) 1.00% per annum.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities denominated in Dollars or any other currency
of any Qualified Jurisdiction (any of the foregoing, “Currency”), in any event
issued or directly and fully guaranteed or insured by the United States
Government or any other Qualified Jurisdiction, as applicable, or any agency or
instrumentality of any of them, having maturities of not more than one year from
the date of acquisition, (b) time deposits and certificates of deposit
denominated in Currency having maturities of not more than one year from the
date of acquisition of any Lender or of any domestic commercial bank the senior
long-term unsecured debt of which is rated at least A or the equivalent thereof
by S&P or A2 or the equivalent thereof by Moody’s and having capital and surplus
in excess of $500,000,000 (or the equivalent in the applicable Currency), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (a) and (b) entered into with any
bank meeting the qualifications specified in clause (b) above, (d) commercial
paper denominated in Currency rated at least A-1 or the equivalent thereof by
S&P or P-1 or the equivalent thereof by Moody’s and in either case maturing
within 90 days after the date of acquisition and (e) investments in money market
funds that have assets in excess of $2,000,000,000 (or the equivalent in the
applicable Currency), are managed by recognized and responsible institutions and
invest all of their assets in any one or more of (i) obligations of the types
referred to in clauses (a), (b), (c) and (d) above and (ii) commercial paper
denominated in Currency having at least the rating described in clause (d) above
and maturing within 270 days after the date of acquisition.





3




--------------------------------------------------------------------------------







“CDOR”: means, on any day, the per annum rate of interest which is the rate
based on an average rate applicable to Canadian Dollar bankers’ acceptances for
a term equivalent to the term of the relevant requested interest period
appearing on the “Reuters Screen CDOR Page” (as defined in the International
Swap Dealer Association, Inc. definitions, as modified and amended from time to
time) (or on any successor or substitute page of such page providing rate
quotations comparable to those currently provided on such page of such page, as
determined by the Administrative Agent from time to time) as of 10:00 a.m., New
York City time, on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided, however, that if such rates are
not available (and for any interest period of less than one (1) month), the CDOR
Rate for any day shall be calculated as the discount rate quoted by JPMCB for
its own bankers’ acceptances for the applicable period as of 10:00 a.m. New York
City time on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day.

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of Capital Stock
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of Kimco; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Kimco by Persons who were neither (i) nominated by the board of directors of
Kimco nor (ii) appointed by directors so nominated.

“Change in Law”: the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender or the Issuing Lender (or, for purposes of Section
2.11(b), by any lending office of such Lender or by such Lender's or the Issuing
Lender's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any central bank or other
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case referred to in clause (i) or
(ii) be deemed to be a "Change in Law", regardless of the date enacted, adopted
or issued.

“Class”: when used in reference to any Loan, refers to whether such Loan is a
Revolving Credit Loan or Competitive Loan.

“Co-Documentation Agents”:  as defined in the introductory paragraph hereof.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Period”: the period from and including the date of this Agreement to
but not including the Termination Date.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with Kimco within the meaning of Section 4001 of ERISA or
is part of a group which includes Kimco and which is treated as a single
employer under Section 414 of the Code.

“Competitive Bid”: an offer by a Lender to make a Competitive Loan in accordance
with Section 2.1.

“Competitive Bid Rate”: with respect to any Competitive Bid, the Margin or Fixed
Rate, as applicable, offered by the Lender making such Competitive Bid.

“Competitive Bid Request”: a request by Kimco for Competitive Bids in accordance
with Section 2.1.

“Competitive Loan Notes”: as defined in Section 2.2(b).

“Competitive Loans”: a Loan made pursuant to Section 2.1.

“Confidential Memorandum”: the Confidential Information Memorandum, dated
September 2011, with respect to Kimco and the Revolving Credit Facility herein.

“Consolidated Entities”: as of any date of determination, any entities whose
financial results are consolidated with those of Kimco in accordance with GAAP.





4




--------------------------------------------------------------------------------







“Consolidated Net Income”: for any period, net income (or loss) of Kimco and the
Consolidated Entities for such period determined on a consolidated basis in
accordance with GAAP.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Currency”: as defined in the definition of the term “Cash Equivalents”.

“Default”: any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Lender Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular facts or circumstances giving rise to such failure to
satisfy a condition precedent) has not been satisfied, (b) has notified Kimco or
any Lender Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or the Issuing
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt by the Administrative Agent and the Issuing Lender
of such certification in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender, or (d) has become the subject of a
Bankruptcy Event.

“Documentation Agent”:  as defined in the introductory paragraph hereof.

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in an
Alternate Currency, the equivalent in dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.4(b) using the Exchange Rate with
respect to such Alternate Currency at the time in effect under the provisions of
such Section.

“Dollars”, “dollars” and “$”:  lawful currency of the United States of America.

“EBITDA”: for any Person, the consolidated net income of such Person and its
Subsidiaries before income taxes, interest, depreciation, amortization, gains or
losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, and gains or
losses on extraordinary items in accordance with GAAP and gains or losses on
early extinguishment of debt.

“Effective Date”: the date on which the conditions set forth in Section 5.1
shall be satisfied (or waived in accordance with Section 10.1).

“EMU Legislation”:  the legislative measures of the European Union for the
introduction of, changeover to, or operation of the EURO in one or more member
states, and for any member state resigning from or being removed from the
European Union.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or the
manufacture, storage, remediation, disposal or clean-up of Hazardous Materials,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to Kimco, any Entity or any of their respective assets
or properties.

“Entity”: as of any date of determination, any Consolidated Entity or
Unconsolidated Entity.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.





5




--------------------------------------------------------------------------------







“EURO” and the sign “€ “: the single currency of the participating member states
of the European Union as constituted by the Treaty on European Union and as
referred to in the EMU Legislation.

“Eurocurrency Loans”: Revolving Credit Loans and Competitive Loans, the rate of
interest applicable to which is based upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to any Eurocurrency Loan for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page providing rate quotations comparable
to those currently provided on such page, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for deposits in the currency of such Eurocurrency Loan with a maturity
comparable to such Interest Period; provided that, in the event that such rate
is not available at such time for any reason, then the “Eurocurrency Rate” with
respect to such Eurocurrency Loan for such Interest Period shall be the rate per
annum (rounded upwards, if necessary, to the next 1/100th of 1%) equal to the
arithmetic average of the rates at which deposits in the currency of such
Eurodollar Loan approximately equal in principal amount to the Dollar Equivalent
of $5,000,000 and for a maturity comparable to such Interest Period are offered
to the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Article VIII, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Exchange Rate”: on any day, with respect to any Alternate Currency, the rate at
which such Alternate Currency may be exchanged into dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the Reuters World Currency
Page for such Alternate Currency.  In the event that such rate does not appear
on any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon in writing by the Administrative Agent and Kimco, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its Alternate Currency exchange operations in respect of such
Alternate Currency are then being conducted, at or about 11:00 a.m., local time,
on such date for the purchase of dollars for delivery two (2) Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with Kimco, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

“Excluded Taxes”: with respect to any payment made by any Loan Party under this
Agreement or the other Loan Documents, any of the following Taxes imposed on or
with respect to a Recipient, (a) income or franchise Taxes (i) imposed on (or
measured by) net income by the United States of America, or by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) that are Other Connection Taxes, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the applicable Borrower is located, (c)
withholding Taxes resulting from any law in effect on the date such Recipient
becomes a party to this Agreement (or designates a new lending office) except to
the extent that such Recipient (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from any Borrower with respect to such withholding Taxes
pursuant to Section 2.12(a); provided that Excluded Taxes shall not include
withholding Taxes required to be withheld and paid by a Foreign Subsidiary
Borrower in connection with payments made under this Agreement, (d) any Tax that
is imposed as a result of a Recipient's failure to comply with Section 2.12(d),
and (e) any Taxes imposed under FATCA, including as a result of such Recipient's
failure to comply with Section 2.12(d)(iii).

“Existing Revolving Canadian Credit Agreement”: the Second Amended and Restated
Credit Agreement dated as of January 25, 2006 among Kimco North Trust I, Kimco
North Trust II, Kimco North Trust III, Kimco North Trust IV, KRC North Trust V,
KRC North Trust VI, the other borrowers party thereto, the several lenders party
thereto, Royal Bank of Canada, as issuing lender and administrative agent, and
Kimco, as guarantor, as amended from time to time and in effect on the date
hereof.

“Existing Revolving Canadian Lenders”:  the lenders under the Existing Revolving
Canadian Credit Agreement.

“Existing Revolving Canadian Loans”: any loans made under the Existing Revolving
Canadian Credit Agreement that are outstanding as of the Effective Date.  The
aggregate outstanding principal amount of the Existing Revolving Canadian Loans
as of the Effective Date is set forth on Schedule 5.1A.





6




--------------------------------------------------------------------------------







“Existing Revolving Canadian Notes”: all promissory notes issued to Existing
Revolving Canadian Lenders under the Existing Revolving Canadian Credit
Agreement that have not been replaced by subsequent promissory notes issued to
Existing Revolving Canadian Lenders under the Existing Revolving Canadian Credit
Agreement.

“Existing Revolving U.S. Credit Agreement”: the Credit Agreement dated as of
October 25, 2007 among Kimco, the subsidiary borrowers party thereto, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as issuing lender and
administrative agent, as in effect on the date hereof.

“Existing Revolving U.S. Lenders”:  the lenders under the Existing Revolving
U.S. Credit Agreement.

“Existing Revolving U.S. Loans”:  any loans made under the Existing Revolving
U.S. Credit Agreement that are outstanding as of the Effective Date.  The
aggregate outstanding principal amount of the Existing Revolving U.S. Loans as
of the Effective Date is set forth on Schedule 5.1B.

“Extended Maturity Date”:  as defined in Section 10.9.

“Facility Fee Rate”: the applicable percentage per annum set forth below based
upon the Status on the date of the relevant facility fee payment:




Level I

Status

Level II

Status

Level III

Status

Level IV

Status

Level V

Status

 

 

 

 

 

0.150%

0.200%

0.250%

0.350%

0.450%




“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended and successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate”: as defined in the definition of the term “ABR”.

“Fee Letter”: collectively, (a) the fee letter dated September 20, 2011 among
Kimco, JPMCB, J.P. Morgan, Wells Fargo and Wells Fargo Securities, LLC regarding
certain fees payable in connection with the Revolving Credit Facility; and (b)
the fee letter dated September 20, 2011 between Kimco and Royal Bank of Canada
regarding certain fees payable in connection with the Revolving Credit Facility.

“FFO”: funds from operations, as calculated based upon the NAREIT definition in
effect on the date of said calculation or in a manner consistent with Kimco’s
prior reporting (with any variation from the NAREIT definition being specified
in Schedule 1.1B).

“Final Date”: as defined in Section 2.11(d).

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of such lessee.

“Fixed Rate”: with respect to any Competitive Loan (other than a Competitive
Loan which is a Eurocurrency Loan), the fixed rate of interest per annum
specified by the Lender making such Competitive Loan in its related Competitive
Bid.

“Fixed Rate Loan”: a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Subsidiary Borrower”: as defined in Section 10.10(a).

“GAAP”: generally accepted accounting principles in the United States of
America.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Gross Asset Value”: as of any relevant date, an amount equal to (I) the sum,
without duplication, of (a) Total Adjusted EBITDA, calculated with respect to
the most recent Test Period ended on or before such date annualized and
capitalized at 7.50%, plus (b) Unrestricted Cash and Cash Equivalents of Kimco
and the Consolidated Entities as of such date, plus (c) the sum of the following
items of Kimco and the Consolidated Entities: (i) land and development projects
as of such date valued at the lower of “cost” or book value, and (ii) mezzanine
and mortgage loan receivables valued at the lower of cost or market at such date
and marketable securities at the value reflected in the consolidated financial
statements of Kimco as of such date, plus (d) Kimco’s





7




--------------------------------------------------------------------------------







investments in and advances to the Unconsolidated Entities valued at the lower
of cost or market as reflected in the consolidated financial statements of Kimco
as of such date, plus (e) 100% of the bona fide purchase price of Properties
acquired within 24 months prior to such date, minus (II) as applicable, (a) the
amount, if any, excluded from the amount of Total Indebtedness for purposes of
calculating the ratio of Total Indebtedness to Gross Asset Value as set forth in
the proviso of Section 7.1(a), or (b) the amount, if any, excluded from the
amount of Total Priority Indebtedness for purposes calculating the ratio of
Total Priority Indebtedness to Gross Asset Value as set forth in the proviso of
Section 7.1(b); provided that (1) the items described in clause (I)(d) shall not
be taken into account to the extent that the amount thereof exceeds 30% of Gross
Asset Value, (2) the items described in clauses (I)(c) and (I)(d) (other than
mortgage loan receivables valued at the lower of cost or market at such date and
marketable securities at the value reflected in the consolidated financial
statements of Kimco as of such date) shall not be taken into account to the
extent that the amounts thereof exceed, in the aggregate, 40% of Gross Asset
Value, and (3) not more than 30% in the aggregate of items comprising Gross
Asset Value shall be attributable to assets located outside of the United States
and Puerto Rico or to assets owned by Entities not organized in and not having
principal offices in the United States or Puerto Rico.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counter-indemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation); provided that in all events (and regardless of the
existence of a stated liability amount), the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Kimco in good faith.

“Guarantor”: at any particular time, (a) Kimco and/or (b) each Subsidiary that
is a party to a Subsidiary Guarantee at such time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all obligations of such Person under Financing Leases, (e) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (f) all Guarantee Obligations of such Person, (g) all reimbursement
obligations for letters of credit and other contingent liabilities,  (h) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (i) the net obligations (contingent or otherwise) of such Person at such
date under interest rate hedging agreements.

“Indemnified Taxes”: Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under this Agreement and the other
Loan Documents.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in Section 4.9.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each calendar
month to occur while such ABR Loan is outstanding and the Termination Date, (b)
as to any Eurocurrency Loan, the last day of the Interest Period with respect
thereto and, in the case of a Eurocurrency Loan with an Interest Period of more
than three (3) months’ duration, each day prior to the last day





8




--------------------------------------------------------------------------------







of such Interest Period that occurs at intervals of three (3) months’ duration
after the first day of such Interest Period, (c) as to any Money Market Loan,
the Money Market Loan Maturity Date applicable thereto, and (d) as to any Fixed
Rate Loan, the last day of the Interest Period applicable to the borrowing of
which such Fixed Rate Loan is a part and, in the case of a Fixed Rate Loan with
an Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other days that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Fixed Rate Loan.

“Interest Period”:

(a)

with respect to any Eurocurrency Loan:

(i)

initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending one (1) week
(only in the case of a Competitive Loan) or  two (2) weeks (only in the case of
a Competitive Loan) or one (1), two (2), three (3) or six (6) months thereafter,
as selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and

(ii)

thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one (1) week
(only in the case of a Competitive Loan) or two (2) weeks (only in the case of a
Competitive Loan) or one (1), two (2), three (3) or six (6) months thereafter,
as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; and

(b)

with respect to any Fixed Rate Loan: each period, which shall not be less than 7
days or more than 180 days, commencing on the date of such borrowing and ending
on the date specified in the applicable Competitive Bid Request;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1)

if any Interest Period pertaining to a Eurocurrency Loan would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(2)

any Interest Period (other than for a Competitive Loan having an Interest Period
of one (1) or two (2) weeks’ duration) pertaining to a Eurocurrency Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month; and

(3)

in no event shall any Interest Period end on a day subsequent to the Termination
Date.

“Investment Entity”: as to any Person, a corporation, limited liability company,
partnership or other entity in which Kimco has a direct or indirect interest,
but which is not a Subsidiary.

“IRS”: the United States Internal Revenue Service.

“ISP”: the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590, and, if acceptable to the Issuing Lender in its
sole discretion, as the same may be amended or revised from time to time.

“Issuing Lender”: any Lead Lender, in its capacity as issuer of any Letter of
Credit, and any Alternate Issuing Lender appointed pursuant to Section 3.9(b);
individually and collectively referred to herein as “Issuing Lender”, and shall
be interpreted throughout this Agreement as either one particular Issuing Lender
or two or more Issuing Lenders, as the context may require.  The Issuing Lender
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Lender (provided that such designation (a) does not
result in any increased cost or liability to any Borrower in any underlying
transaction supported by such Letter of Credit as opposed to the cost or
liability to such Borrower of a Letter of Credit issued by JPMCB or (b) is
approved in writing by the applicable Borrower or Kimco), in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Issuing Lender Affiliate”: as defined in Section 10.6.

“JPMCB”: JPMorgan Chase Bank, N.A.

“J.P. Morgan”: J.P. Morgan Securities LLC.





9




--------------------------------------------------------------------------------







“Kimco”: As defined in the introductory paragraph hereof.

“L/C Commitment”: $350,000,000.

“L/C Exposure”: as to any Lender at any time, such Lender’s Applicable
Percentage of the L/C Obligations outstanding at such time.

“L/C Fee Payment Date”: with respect to each Letter of Credit, the last Business
Day of each March, June, September and December to occur while such Letter of
Credit is outstanding.

“L/C Fee Rate”: with respect to each Letter of Credit at any date, the
applicable percentage per annum set forth below based upon the Status on such
date:




Level I

Level II

Level III

Level IV

Level V

Status

Status

Status

Status

Status

 

 

 

 

 

1.000%

1.050%

1.250%

1.500%

1.850%




“L/C Obligations”: at any time, an amount equal to the sum of (a) the Tranche A
L/C Obligations and (b) the Tranche B L/C Obligations at such time.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lead Arrangers”: collectively, J.P. Morgan, Wells Fargo Securities, LLC, RBC
Capital Markets, LLC, Bank of America, N.A., The Bank of Nova Scotia, Deutsche
Bank Securities, Inc., The Royal Bank of Scotland PLC, UBS Securities LLC, and
Citibank, N.A.

“Lead Lenders”: collectively, JPMCB, Wells Fargo and Royal Bank of Canada.

“Lender Party”: each of the Administrative Agent, the Issuing Lender and the
Lenders.

“Lenders”: as defined in the introductory paragraph hereof.

“Letters of Credit”: the Tranche A Letters of Credit and the Tranche B Letters
of Credit.

“Level I Status”: as defined in the definition of “Status” in this Section 1.1.

“Level II Status”: as defined in the definition of “Status” in this Section 1.1.

“Level III Status”: as defined in the definition of “Status” in this Section
1.1.

“Level IV Status”: as defined in the definition of “Status” in this Section 1.1.

“Level V Status”: as defined in the definition of “Status” in this Section 1.1.

“Lien”: any mortgage, pledge, hypothecation, assignment (including any
collateral assignment but excluding any assignment of an asset made in lieu of a
sale thereof where the assignor is paid the fair market value of such asset by
the assignee and the assignee assumes all of the rights and obligations
attributable to ownership of such asset), deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

“Loan”: each loan made by the Lenders to any Borrower pursuant to this
Agreement, including any Competitive Loans, any Tranche A Loans and any Tranche
B Loans (whether such Loans are Fixed Rate Loans, Eurocurrency Loans, ABR Loans
or Money Market Loans).

“Loan Documents”: this Agreement, the Notes, the Applications, each Subsidiary
Guarantee (if any) and the Fee Letter, and any instrument or agreement waiving,
amending, or supplementing any Loan Document.

“Loan Parties”: as of any applicable date of determination, (a) Kimco, (b) each
other applicable Borrower and (c) each applicable Guarantor other than Kimco.





10




--------------------------------------------------------------------------------







“Major Acquisitions”: with respect to any applicable period, one or more
acquisitions by Kimco or one of its Subsidiaries during such period of the
Capital Stock and/or assets of another Person that (a) are otherwise permitted
by this Agreement and the other Loan Documents and (b) involve the payment by
Kimco or such Subsidiary of consideration (whether in the form of cash or
non-cash consideration) in excess of $500,000,000 in the aggregate for all such
acquisitions during such period.

“Managing Agents”:  as defined in the introductory paragraph hereof.

“Margin”: with respect to any Competitive Loan bearing interest at a rate based
on the Eurocurrency Rate, the marginal rate of interest, if any, to be added to
or subtracted from the Eurocurrency Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of Kimco and its Subsidiaries taken
as a whole, (b) the ability of Kimco to perform its obligations under the Loan
Documents or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”: (i) the date that is the fourth anniversary of the date of this
Agreement, or (ii) if the term of the Revolving Credit Facility is extended
pursuant to Section 10.9, the Extended Maturity Date; provided that references
hereunder to the Maturity Date shall be to the Maturity Date specified in clause
(i) unless and until extended in accordance with said Section 10.9.

“Money Market Loan Maturity Date”: with respect to any Money Market Loan, the
maturity date requested by the applicable Borrower in connection therewith
(which date shall in no event be later than the earlier of (a) 29 days after the
Borrowing Date thereof and (b) the Termination Date).

“Money Market Loans”: Revolving Credit Loans denominated in Dollars the rate of
interest applicable to which is based upon the Money Market Rate.

“Money Market Rate”: with respect to any proposed Money Market Loan, the quoted
rate per annum obtained by the Administrative Agent with respect thereto, and
accepted by each Lender, in its sole discretion, no later than 10:00 A.M., New
York City time, on the requested Borrowing Date.

“Money Market Tranche”: the collective reference to Money Market Loans having
the same Borrowing Date and Money Market Loan Maturity Date.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“NAREIT”: The National Association of Real Estate Investment Trusts.

“Non-Excluded Taxes”: as defined in Section 2.12(a).

“Non-Recourse Indebtedness”: Indebtedness the documentation with respect to
which expressly provides that (a) the lender(s) thereunder (and any agent for
such lender(s)) may not seek a money judgment against the Person issuing such
Indebtedness or (b) recourse for payment in respect of such Indebtedness is
limited to those assets or Capital Stock of the Person issuing such Indebtedness
which secure such Indebtedness (except in the case of customary indemnities or
customary potential recourse carve-outs contained in such documentation,
provided that if a claim is made in connection with such indemnities or
potential recourse carve-outs, such claim shall not constitute Non-Recourse
Indebtedness for the purposes of this Agreement); provided further that,
notwithstanding the foregoing, any Indebtedness which would otherwise constitute
Recourse Indebtedness (or which would not constitute Non-Recourse Indebtedness
hereunder), shall be included as Non-Recourse Indebtedness for all purposes
hereunder if and to the extent such Indebtedness is not recourse (either
contractually or by operation of law) to Kimco (except in the case of customary
indemnities or customary potential recourse carve-outs contained in the
applicable documentation, provided that if a claim is made in connection with
such indemnities or potential recourse carve-outs, such claim shall not
constitute Non-Recourse Indebtedness for the purposes of this Agreement).

“Non-U.S.  Lender”: a Lender that is not a U.S. Person.





11




--------------------------------------------------------------------------------







“Notes”: the collective reference to the Revolving Credit Notes and any
Competitive Loan Notes.

“Obligated Property Owner”: as defined in the definition of the term
“Unencumbered Properties”.

“Obligations”: with respect to any Borrower, all obligations, liabilities and
Indebtedness of every nature of such Borrower from time to time owing to any
Lender, the Issuing Lender, or the Administrative Agent, under or in connection
with this Agreement or any other Loan Document, in each case whether primary,
secondary, direct, indirect, contingent, fixed or otherwise, including interest
accruing at the rate provided in the applicable Loan Document on or after the
commencement of any bankruptcy or insolvency proceeding, whether or not allowed
or allowable.

“Original Maturity Date”:  as defined in Section 10.9.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or the other Loan Documents).

“Other Taxes”: means any present or future stamp, court, documentary,
intangible, recording, filing, or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Documents, except any such Taxes that are Excluded Taxes imposed
with respect to an assignment (other than an assignment under Section 2.15).

“Ownership Percentage”: (a) in respect of a Wholly Owned Subsidiary, 100%, and
(b) in respect of (i) any other Consolidated Entity (other than a Wholly Owned
Subsidiary) or (ii) an Unconsolidated Entity, Kimco’s direct and indirect
percentage interest in such entity determined in accordance with GAAP.

“Participant”: as defined in Section 10.6.

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.21.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted Encumbrances”: (a) Liens imposed by law for taxes (i) that are not
yet due and delinquent, or (ii) where (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (B) the Person
responsible for such taxes is Kimco or a Wholly Owned Subsidiary and such Person
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (C) the failure to make payment pending such contest could not
reasonably be expected to have a Material Adverse Effect, (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Person responsible for the charges so secured is Kimco or
a Wholly Owned Subsidiary and such Person has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to have a
Material Adverse Effect, (c) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations, (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business, and (e) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of Kimco or of any
Wholly Owned Subsidiary that has any direct or indirect interest in any
Unencumbered Property; provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness.

“Person”: an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which Kimco or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.





12




--------------------------------------------------------------------------------







“Prime Rate”: as defined in the definition of the term “ABR”.

“Property”: real property owned by Kimco or any of the Entities, or in which
Kimco or any of the Entities has a leasehold interest.

“Property Gross Revenues”: with respect to any Property, for any period, all
gross income, revenues and consideration, of whatever form or nature, received
by or paid to or for the account or benefit of the Person owning such Property,
in each instance during such period, in connection with the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
amounts received under leases, including base rent, escalation, overage,
additional, participation, percentage and similar rentals, late charges and
interest payments and amounts received on account of maintenance or service
charges, real estate taxes, assessments, utilities, air conditioning and
heating, insurance premiums and other administrative, management, operating,
leasing and maintenance expenses for such property, but excluding until earned
security deposits, prepaid rents and other refundable receipts, (b) rents and
receipts from licenses, concessions, vending machines and similar items, (c)
parking fees and rentals, (d) other fees, charges or payments not denominated as
rental of office, retail, storage, parking or other space in such Property, and
(e) payments received as consideration, in whole or in part, for the
cancellation, modification, extension or renewal of leases; but in any event
excluding the proceeds of any financing or asset sales in respect of all or any
portion of such Property.

“Property NOI”: with respect to any Property, for any period, an amount equal to
the excess, if any, of (a) Property Gross Revenues in respect of such Property
for such period over (b) Property Operating Expenses in respect of such Property
for such period.

“Property Operating Expenses: with respect to any Property, for any period, the
sum of all expenses incurred during such period with respect to the ownership,
operation, leasing and occupancy of such Property, including the following: (a)
real estate taxes; (b) special assessments or similar charges paid during such
period; (c) personal property taxes; (d) costs of utilities, air conditioning
and heating; (e) maintenance and repair costs of a non-capital nature; (f)
operating expenses and fees; (g) wages and salaries of on-site employees engaged
in the operation and management of such Property, including employer’s social
security taxes and other taxes, insurance benefits and the like, levied on or
with respect to such wages or salaries; (h) premiums payable for insurance
carried on or with respect to such Property; (i) advertising and promotion
costs; (j) rental expense; and (k) in the case of any Property owned or operated
by an Investment Entity, any obligation of Kimco or any of its Subsidiaries
(contingent or otherwise) to contribute funds to such Investment Entity. The
following shall be excluded from Property Operating Expenses: (1) foreign, U.S.,
state and local income taxes, franchise taxes or other taxes based on income,
(2) depreciation, amortization and any other non-cash deduction for income tax
purposes, (3) interest expenses of the Person owning such Property, (4) property
management fees payable to Kimco or its Affiliates, and (5) any expenditures
made for capital improvements and the cost of leasing commissions.

“Protesting Lender”: as defined in Section 10.10(a).

“Qualified Jurisdiction”: at any time of determination, any jurisdiction in
which Kimco or any of its Subsidiaries is doing business at such time the
government of which jurisdiction is internationally recognized at such time,
including by the United States Government.

“Recipient”: as applicable, (a) the Administrative Agent, (b) any Lender and (c)
the Issuing Lender.

“Recourse Indebtedness”: any Indebtedness of any Person, (A) to the extent that
Kimco is liable for direct claims for payment of such debt, or (B) to the extent
that the payment of such debt is guaranteed by Kimco or that Kimco otherwise
stands as a surety or accommodation party for such debt (provided that the
amount of any such obligation shall be deemed, for the purpose of this
definition, to be Kimco’s maximum reasonably anticipated liability in respect
thereof as determined by Kimco in good faith), or (C) as to which a Lien
securing such debt has been placed against any assets of Kimco (excluding from
this clause (C) Non-Recourse Indebtedness of Kimco).  (Any such Indebtedness
shall not be treated as Recourse Indebtedness solely because of customary
potential recourse carveouts contained in documentation, provided that if a
claim is made in connection with such potential recourse carve-outs, such claim
shall constitute Recourse Indebtedness for the purposes of this Agreement).

“Register”: as defined in Section 10.6.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of any Borrower to reimburse the
Issuing Lender pursuant to Section 3.5(a) for amounts drawn under Letters of
Credit.

“Related Parties”: as defined in Section 9.1.





13




--------------------------------------------------------------------------------







“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.

“Representation and Warranty Date”: (a) the Effective Date, (b) the date of any
Borrowing, and (c) the date of issuance, renewal, extension or amendment of any
Letter of Credit.

“Required Lenders”: at any time, the holders of at least 51% of the aggregate
Revolving Commitments, or, if the Revolving Commitments have been terminated,
the sum of the aggregate unpaid principal amount of the Competitive Loans and
the Revolving Exposure at such time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Person, the chief executive officer
and the president of such Person or, with respect to financial matters, the
chief financial officer or the treasurer of such Person.

“Revolving Commitment”: as to any Lender, the sum of such Lender's Tranche A
Commitment and Tranche B Commitment, as such amount may be changed from time to
time in accordance with the provisions of this Agreement.  The initial aggregate
amount of the Lenders' Revolving Commitments is $1,750,000,000.

“Revolving Credit Facility”: the revolving credit facility established pursuant
to this Agreement.

“Revolving Credit Loans”: as defined in Section 2.2(a)(i).

“Revolving Credit Note”: as defined in Section 2.2(b).

“Revolving Exposure”: as to any Lender at any time, an amount equal to the sum
of such Lender's Tranche A Exposure and Tranche B Exposure at such time.

“S&P”: Standard & Poor’s Ratings Services.

“Sharing Event”: (a) the occurrence of an Event of Default described in
paragraph (f) of Article VIII; (b) the acceleration of any Loans and L/C
Obligations pursuant to Article VIII; or (c) the occurrence of an Event of
Default described in paragraph (a) of Article VIII that continues after the
Maturity Date.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”: as to any Person, that, as of any date of determination, (a) the
amount of the present fair saleable value of the assets of such Person  will, as
of such date, exceed the amount of all liabilities of such Person, contingent or
otherwise, as of such date, as determined in accordance with applicable U.S.
federal and state laws (or analogous applicable foreign laws) governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its existing or
anticipated debts as such debts become absolute and matured, and (c) such Person
will not have as of such date, an unreasonably small amount of capital with
which to conduct its business.

“Status”: as to Kimco, the existence of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status, as the case may be.

As used in this definition:

“Level I Status” exists at any date if, at such date, Kimco has a long-term
senior unsecured debt rating of A- or better by S&P and A3 or better by Moody’s;

“Level II Status” exists at any date if, at such date, Level I Status does not
exist and Kimco has a long-term senior unsecured debt rating of BBB+ or better
by S&P and Baa1 or better by Moody’s;





14




--------------------------------------------------------------------------------







“Level III Status” exists at any date if, at such date, neither Level I Status
nor Level II Status exists and Kimco has a long-term senior unsecured debt
rating of BBB or better by S&P and Baa2 or better by Moody’s;

“Level IV Status” exists at any date if, at such date, neither Level I Status,
Level II Status nor Level III Status exists and Kimco has a long-term senior
unsecured debt rating of BBB- or better by S&P and Baa3 or better by Moody’s;
and

“Level V Status” exists at any date if, at such date, none of Level I Status,
Level II Status, Level III Status or Level IV Status exists;

provided that (i) in the event of a “split” rating, the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based upon the higher of the two
ratings, (ii) Kimco may, at its option, obtain a debt rating from a third
nationally-recognized rating agency (it being understood that Fitch, Inc. is a
nationally-recognized rating agency), in which case the Applicable Margin,
Facility Fee Rate, and L/C Fee Rate shall be based on the lower of the two
highest ratings, at least one of which must be Moody’s or S&P, and (iii) if S&P
and/or Moody’s shall cease to issue ratings of debt securities of real estate
investment trusts generally, then the Administrative Agent and Kimco shall
negotiate in good faith to agree upon a substitute rating agency or agencies
(and to correlate the system of ratings of such substitute rating agency with
that of the rating agency for which it is substituting) and (a) until such
substitute rating agency or agencies are agreed upon, Status shall be determined
on the basis of the rating assigned by the other rating agency (or, if both S&P
and Moody’s shall have so ceased to issue such ratings, on the basis of the
Status in effect immediately prior thereto) and (b) after such substitute rating
agency or agencies are agreed upon, Status shall be determined on the basis of
the rating assigned by the other rating agency and such substitute rating agency
or the two substitute rating agencies, as the case may be.

“Sterling” or “£”: the lawful money of the United Kingdom.

“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Kimco.

“Subsidiary Borrower Representation and Warranty Date”: the date of any
Borrowing by, or issuance, renewal, extension or amendment of any Letter of
Credit for the account of, any Subsidiary Borrower.

“Subsidiary Borrowers”: as defined in Section 10.10.

“Subsidiary Guarantee”: each Guarantee, substantially in the form of Exhibit C,
executed and delivered by a Subsidiary Guarantor, in accordance with the terms
of this Agreement.

“Subsidiary Guarantor”: as defined in Section 10.10.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Kimco or any Affiliate
thereof shall be a Swap Agreement.  

“Syndication Agents”:  as defined in the introductory paragraph hereof.

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date”: the date that is the earliest to occur of (a) the Maturity
Date, (b) the date on which the Revolving Commitments hereunder shall be
terminated or otherwise permanently reduced to zero pursuant to this Agreement,
and (c) the date on which the Loans shall become due and payable hereunder by
acceleration.

“Test Period”: a period of two (2) consecutive fiscal quarters of Kimco.





15




--------------------------------------------------------------------------------







“Total Adjusted EBITDA”: for any Test Period, Total EBITDA for such period minus
(without duplication) (i) replacement reserves of $0.15 per square foot of gross
leasable area per annum, pro-rated for the applicable period, (ii) non-cash
revenue for such period attributable to straight-lining of rents, (iii) EBITDA
for such period attributable to Unconsolidated Entities, (iv) income for such
period from mezzanine and mortgage loan receivables, (v) dividend and interest
income from marketable securities, (vi) EBITDA for such period attributable to
Properties acquired within 24 months prior to the last day of such Test Period,
and (vii) Kimco’s and its Affiliates’ management fee income and other income
(excluding all items referred to in any other clause of this definition) for
such period not attributable to Properties to the extent that such items
referred to in this clause (vii), in the aggregate, exceed 15% of Total EBITDA.

“Total Debt Service”: in respect of any Test Period, interest expense plus
scheduled principal debt amortization for Kimco and the Consolidated Entities on
the aggregate principal amount of their respective Indebtedness (provided that
(a) there shall be excluded optional prepayments and balloon payments due at
maturity, and non-cash interest expense with respect to convertible debt, and
(b) in the case of any Indebtedness that amortizes in annual installments, there
shall be included in the aggregate 50% of the amount of such annual installments
payable during such Test Period and 50% of the amount of such annual
installments payable during the two immediately succeeding fiscal quarters),
plus preferred stock dividends paid during such Test Period.

“Total EBITDA”: for any period, Adjusted Net Income of Kimco and the
Consolidated Entities before income taxes, interest, depreciation, amortization,
gains or losses on sales of operating real estate and marketable securities, any
provision or benefit for income taxes, noncash impairment charges, acquisition
costs, gains or losses on extraordinary items and gains or losses on early
extinguishment of debt, plus, without duplication, EBITDA of Unconsolidated
Entities.

“Total Indebtedness”: as of any date of determination, the principal amount of
all Indebtedness of Kimco, of its Wholly Owned Subsidiaries and any other
Consolidated Entities, outstanding at such date.

“Total Priority Indebtedness”: as of any date of determination, the aggregate of
(a) Indebtedness of Kimco or of any of the Consolidated Entities outstanding as
of such date, secured by any asset of Kimco or the Consolidated Entities, and
(b) all unsecured third party Indebtedness of the Consolidated Entities to
Persons other than Kimco or any Consolidated Entity outstanding as of such date
except to the extent that such unsecured third party Indebtedness is
unconditionally and irrevocably guaranteed by Kimco.

“Total Unsecured Interest Expense”: actual interest expense (accrued, paid, or
capitalized, but excluding non-cash interest expense with respect to convertible
debt) on all Unsecured Debt of Kimco and of the Consolidated Entities.

“Tranche”: any Eurocurrency Tranche or Money Market Tranche.

“Tranche A Commitment”: as to any Lender, the obligation (if any) to make
Tranche A Loans to and/or issue or participate in Tranche A Letters of Credit
issued on behalf of Borrowers hereunder in an aggregate principal and/or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender's name on Schedule 1.1A under the heading "Tranche A Commitment
(Dollars Only)," as such amount may be changed from time to time in accordance
with the provisions of this Agreement.  The initial aggregate amount of the
Lenders' Tranche A Commitments is $1,250,000,000.

“Tranche A Exposure”: as to any Lender at any time, an amount equal to the sum
of (a) the outstanding aggregate amount of such Lender's Tranche A Loans at such
time and (b) such Lender's Applicable Percentage of the Tranche A L/C
Obligations then outstanding.

“Tranche A L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Tranche A
Letters of Credit and (b) the aggregate amount of drawings under Tranche A
Letters of Credit that have not then been reimbursed pursuant to Section 3.5(a).

“Tranche A Letters of Credit”: letters of credit issued by the Issuing Lender
pursuant to this Agreement, to the extent such Letters of Credit are deemed,
pursuant to the provisions of this Agreement, to be a use of the Tranche A
Commitment, including the letters of credit referred to in Schedule 3.10.

“Tranche A Loans”: Revolving Credit Loans made by the Lenders pursuant to this
Agreement, to the extent such Loans are deemed, pursuant to the provisions of
this Agreement, to be a use of the Tranche A Commitment.

“Tranche B Commitment”: as to any Lender, the obligation (if any) to make
Tranche B Loans to and/or issue or participate in Tranche B Letters of Credit
issued on behalf of Borrowers hereunder in an aggregate principal and/or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender's name on Schedule 1.1A under the heading "Tranche B Commitment
(Dollars or Alternate Currency)," as such amount may be changed from time to
time in accordance with the provisions of this Agreement.  The initial aggregate
amount of the Lenders' Tranche B Commitments is $500,000,000.





16




--------------------------------------------------------------------------------







“Tranche B Exposure”: as to any Lender at any time, an amount equal to the sum
of (a) the Dollar Equivalent of the outstanding aggregate amount of such
Lender's Tranche B Loans at such time and (b) such Lender's Applicable
Percentage of the Tranche B L/C Obligations then outstanding.

“Tranche B L/C Obligations”: at any time, an amount equal to the sum of (a) the
Dollar Equivalent of the aggregate then undrawn and unexpired amount of the then
outstanding Tranche B Letters of Credit and (b) the Dollar Equivalent of the
aggregate amount of drawings under Tranche B Letters of Credit that have not
then been reimbursed pursuant to Section 3.5(a).

“Tranche B Letters of Credit”: letters of credit issued by the Issuing Lender
pursuant to this Agreement, to the extent such Letters of Credit are deemed,
pursuant to the provisions of this Agreement, to be a use of the Tranche B
Commitment, including the letters of credit referred to in Schedule 3.10.

“Tranche B Loans”: Revolving Credit Loans made by the Lenders pursuant to this
Agreement, to the extent such Loans are deemed, pursuant to the provisions of
this Agreement, to be a use of the Tranche B Commitment.

“Transferee”: as defined in Section 10.7.

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan, a
Eurocurrency Loan or a Money Market Loan; and as to any Competitive Loan, its
nature as a Eurocurrency Loan or a Fixed Rate Loan.

“Unconsolidated Entity”: as of any date of determination, a corporation,
partnership, limited liability company, trust, joint venture, or other business
entity in which Kimco, directly or indirectly through ownership of one or more
intermediary entities, owns an equity interest but that is not required in
accordance with GAAP to be consolidated with Kimco for financial reporting
purposes (including, for the avoidance of doubt, (i) any entity in which the
only investment by Kimco or any Affiliate thereof consists of preferred stock or
securities of another entity having characteristics analogous to those of
preferred stock, and (ii) any entity as to which Kimco (together with its
Affiliates) does not have the power to direct the acquisition, financing,
disposition and other major decisions regarding property owned by such entity).

“unencumbered”: with respect to any asset, as of any date of determination, the
circumstance that such asset on such date (a) is not subject to any Liens or
claims (including restrictions on transferability or assignability) of any kind
(excluding Permitted Encumbrances), (b) is not subject to any agreement
(including (i) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such asset and (ii) if applicable, the
organizational documents of any Entity) which prohibits or restricts in a
material manner Kimco or any of the Entities from creating, incurring, assuming
or suffering to exist any Lien upon, or conveying, selling, leasing,
transferring or otherwise disposing of, any assets or Capital Stock of Kimco or
any of the Entities (excluding any agreement which limits generally the amount
of secured Indebtedness which may be incurred by Kimco and the Entities) and (c)
is not subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset) which
entitles any Person to the benefit of any Lien (other than Permitted
Encumbrances) on any assets or Capital Stock of Kimco or any of the Entities, or
would entitle any Person to the benefit of any Lien (other than Permitted
Encumbrances) on such assets or Capital Stock upon the occurrence of any
contingency (other than pursuant to an “equal and ratable” clause contained in
any agreement governing Indebtedness).

“Unencumbered Assets NOI”: for any period, Unencumbered Property NOI, plus (a)
75% of management fee revenues earned by Kimco and its Wholly Owned Subsidiaries
in respect of properties owned by any Unconsolidated Entity, plus (b) the sum of
dividend and interest income from unencumbered marketable securities and
unencumbered mezzanine and mortgage loan receivables; provided that management
fee revenues earned in respect of properties owned by any Unconsolidated Entity,
dividend and interest income from unencumbered mezzanine loan receivables and
Unencumbered Assets NOI attributable to assets located outside of the United
States and Puerto Rico or to assets owned by Entities not organized in and not
having principal offices in the United States shall not be taken into account to
the extent the sum of all such items exceeds 30% of Unencumbered Assets NOI for
the applicable period.

“Unencumbered Properties”: (a) Properties wholly owned by Kimco or by a Wholly
Owned Subsidiary (or in  which Kimco or a Wholly Owned Subsidiary has a
leasehold interest to the extent eligible pursuant to clause (b) of the second
sentence of the definition of the term “Unencumbered Property NOI”), as to which
Kimco has control, which Properties are unencumbered (including freedom from
restrictions, whether on the Property itself or the entity holding such
Property, on pledging such Property or the stock, limited liability company
interests, partnership interests, or other ownership interests of any Person
having an ownership interest in such Property as collateral or selling such
Property), and (b) other unencumbered Properties as to which Kimco or a Wholly
Owned Subsidiary owns (directly or through the ownership of an interest in a
Consolidated Entity) a majority of the equity interests or has a leasehold
interest, as above, and has the power to direct acquisition, disposition,
financing, and other major property decisions (which shall not include
Properties owned by or through Unconsolidated Entities); provided that no such
Property shall be treated as an Unencumbered Property at any time during which
any Person (other than Kimco) having any direct or indirect ownership interest
in such Property (a “Property Owner”) has any Indebtedness or has any obligation
or liability, whether primary, secondary, direct,





17




--------------------------------------------------------------------------------







indirect, fixed, contingent, or otherwise (including as a guarantor or other
surety or accommodation party, as the general partner of a partnership that has
Recourse Indebtedness, under applicable law, or otherwise) in respect of any
Indebtedness (an “Obligated Property Owner”), unless at such time each such
Obligated Property Owner is a Wholly Owned Subsidiary of Kimco and a Subsidiary
Guarantor pursuant to an effective Subsidiary Guarantee.

“Unencumbered Property NOI”: for any period, Property NOI for such period of
Unencumbered Properties owned by Kimco or a Wholly Owned Subsidiary and the
percentage equal to Kimco’s Ownership Percentage interest in the applicable
Property of Property NOI for such period of other Unencumbered Properties, in
each case net of (x) management fees of 3% of revenues and (y) replacement
reserves of $0.15 per square foot per annum (pro-rated for the applicable Test
Period) of gross leasable area, from Unencumbered Properties.  For the purpose
of determining Unencumbered Property NOI, (a) no property owned by any
Unconsolidated Entity shall be included and (b) leasehold positions will be
eligible if (i) with respect to the lease term, either (x) more than 25 years
remains in such lease term or (y) such lease term is renewable in the sole
discretion of Kimco for one or more successive periods aggregating (together
with the remaining current lease term) more than 25 years so long as, in the
case of this clause (y), periodic rent increases shall be at levels comparable
to those that are customarily applicable to leases having initial terms in
excess of 25 years, and (ii) such leasehold position is mortgageable and the
terms of the lease include customary secured lender protections (including that
(A) the lessor shall notify any holder of a security interest in such leasehold
interest of the occurrence of any default by the lessee under such lease and
shall afford such holder the right to cure such default, and (B) in the event
that such lease is terminated, such holder shall have the option to enter into a
new lease having terms substantially identical to those contained in the
terminated lease).

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, and if
acceptable to the Issuing Lender in its sole discretion, as the same may be
amended or revised from time to time.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Cash and Cash Equivalents”: as of any date of determination, the
sum of (a) the Dollar Equivalent of the aggregate amount of Unrestricted cash
then held by Kimco or any of the Consolidated Entities and (b) the Dollar
Equivalent of the aggregate amount of Unrestricted Cash Equivalents (valued at
the lower of cost and fair market value) then held by Kimco or any of the
Consolidated Entities.  As used in this definition, “Unrestricted” means, with
respect to any asset, the circumstance that such asset is not subject to any
Liens or claims of any kind in favor of any Person.

“Unsecured Debt”: all Indebtedness which is not secured by a Lien on any income,
Capital Stock, property or asset; provided that Unsecured Debt shall not include
any Indebtedness included in the calculation of Total Priority Indebtedness.

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Certificate”: as defined in Section 2.12(d)(ii)(D).

“Wells Fargo”: Wells Fargo Bank, National Association.

“Wholly Owned Subsidiary”: any entity all of the capital stock of which and any
and all equivalent ownership interests of which (other than directors’
qualifying shares required by law) are owned by Kimco directly or indirectly
through one or more Wholly Owned Subsidiaries.

“Withholding Agent”: any Loan Party and the Administrative Agent.

“Yen” or “¥”: the lawful money of Japan.

SECTION 1.2

Other Definitional Provisions; Interpretation.

(a)

Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in any other Loan Document or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)

Without limiting Section 1.3, as used herein and in any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Kimco and its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP.





18




--------------------------------------------------------------------------------










(c)

The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

(e)

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.   

(f)

The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

(g)

The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

(h)

Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.3

Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Kimco notifies the Administrative Agent that
Kimco requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Kimco that the Required Lenders request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.4

Exchange Rates.

(a)

Not later than 12:00 noon, New York City time, three (3) Business Days prior to
each Calculation Date beginning with the date that is the earlier of the date on
which the initial Alternate Currency Borrowing is made or the initial Letter of
Credit denominated in an Alternative Currency is issued, as the case may be, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to each relevant Alternate Currency.  The Exchange Rates so
determined shall become effective on the relevant Calculation Date, shall remain
effective until the next succeeding Calculation Date, and shall for all purposes
of this Agreement (other than Section 2.2, Section 10.20, or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between dollars and any Alternate Currency.

(b)

Not later than 5:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of Alternate Currency Loans or L/C
Obligations then outstanding (after giving effect to any Alternate Currency
Loans made or repaid on such date or any L/C Obligations incurred or repaid on
such date).  The Administrative Agent shall determine the aggregate amount of
the Dollar Equivalent of all other amounts denominated in an Alternate Currency
at the applicable time provided for its making such determination pursuant to
this Agreement (and such determinations shall be conclusive and binding on the
parties hereto in the absence of manifest error).

ARTICLE II

THE LOANS

SECTION 2.1

Competitive Bid Procedure.

(a)

Subject to the terms and conditions set forth herein, from time to time during
the Commitment Period, Kimco may request Competitive Bids and may (but shall not
have any obligation to) accept Competitive Bids and borrow Competitive Loans
denominated in Dollars in an aggregate principal amount outstanding at any time
not to exceed fifty percent (50%) of the aggregate Revolving Commitments;
provided that after giving effect thereto the sum of the total Revolving
Exposure of all the Lenders plus the aggregate principal amount of outstanding
Competitive Loans shall not exceed the total Revolving Commitments.  





19




--------------------------------------------------------------------------------







Competitive Loans shall not be available in any Alternate Currency.  To request
Competitive Bids, Kimco shall notify the Administrative Agent of such request by
telephone (x) in the case of a borrowing of Competitive Loans based on a
Eurocurrency Rate, not later than 11:00 a.m., New York City time, four (4)
Business Days before the date of the proposed borrowing, and (y) in the case of
a borrowing of Fixed Rate Loans, not later than 10:00 a.m., New York City time,
one (1) Business Day before the date of the proposed borrowing; provided that
Kimco may submit up to (but not more than) three (3) Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within two (2)
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected.  Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by Kimco.  Each such telephonic
and written Competitive Bid Request shall specify the following information:

(i)

the aggregate amount of the requested Borrowing, which shall be in Dollars;

(ii)

the date of such Borrowing, which shall be a Business Day;

(iii)

whether such Borrowing is to be based on a Eurocurrency Rate or at a Fixed Rate;

(iv)

the Interest Period to be applicable to such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”;

(v)

the date of maturity of such Borrowing; and

(vi)

the location and number of Kimco’s account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.2(d).

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

(b)

Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to Kimco in response to a Competitive Bid Request.  Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy (x) in the
case of a borrowing of a Competitive Loan at a rate based on the Eurocurrency
Rate, not later than 9:30 a.m., New York City time, three (3) Business Days
before the proposed date of such borrowing, and (y) in the case of a borrowing
of a Fixed Rate Loan, not later than 9:30 a.m., New York City time, on the
proposed date of such borrowing.  Competitive Bids that do not conform
substantially to the form approved by the Administrative Agent may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender as promptly as practicable.  Each Competitive Bid shall
specify (i) the principal amount (which shall be a minimum of $5,000,000 and an
integral multiple of $1,000,000 and which may equal the entire principal amount
of the borrowing of a Competitive Loan requested by Kimco) of the Competitive
Loan or Loans that the applicable Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which such Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.   

(c)

The Administrative Agent shall promptly notify Kimco by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

(d)

Subject only to the provisions of this paragraph, Kimco may accept or reject any
Competitive Bid.  Kimco shall notify the Administrative Agent by telephone,
confirmed by telecopy in a form approved by the Administrative Agent, whether
and to what extent it has decided to accept or reject each Competitive Bid (x)
in the case of a Competitive Loan based on a Eurocurrency Rate, not later than
10:30 a.m., New York City time, three (3) Business Days before the date of the
proposed borrowing, and (y) in the case of a Fixed Rate Loan, not later than
10:30 a.m., New York City time, on the proposed date of the borrowing; provided
that (i) the failure of Kimco to give any such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) Kimco shall not accept a Competitive Bid
made at a particular Competitive Bid Rate if Kimco rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by Kimco shall not exceed the aggregate amount of the
requested borrowing for Competitive Loans specified in the related Competitive
Bid Request, (iv) to the extent necessary to comply with clause (iii) above,
Kimco may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided, further, that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by Kimco.  A notice given by Kimco pursuant to this paragraph shall
be irrevocable.





20




--------------------------------------------------------------------------------










(e)

The Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f)

If the entity which is the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to Kimco at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

SECTION 2.2

Loans; Etc.

(a)

Revolving Commitments.

(i)

Subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (“Revolving Credit Loans”) to the Borrowers, without
double-counting (i.e., amounts advanced by a Lender in respect of its Tranche A
Commitment shall not be counted in reduction of its Tranche B Commitment, or
vice versa) (x) in the case of Lenders with a Tranche A Commitment, in Dollars
only, from time to time during the Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender's Applicable
Percentage of the then outstanding Tranche A L/C Obligations, does not exceed
the amount of such Lender's Tranche A Commitment, and (y) in the case of Lenders
with a Tranche B Commitment, in Dollars or in an Alternate Currency, from time
to time during the Commitment Period in an aggregate principal amount at any one
time outstanding the Dollar Equivalent of which, when added to such Lender’s
Applicable Percentage of the then outstanding Tranche B L/C Obligations, does
not exceed the amount of such Lender’s Tranche B Commitment; provided that no
Money Market Loan shall be available in an Alternate Currency.  During the
Commitment Period the Borrowers may use the Revolving Commitments by borrowing,
prepaying the Revolving Credit Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof.  Notwithstanding anything to
the contrary contained in this Agreement, in no event shall, at any time, the
sum of the Revolving Exposure of all of the Lenders plus the aggregate principal
amount of outstanding Competitive Loans exceed the aggregate Revolving
Commitments then in effect.

(ii)

Each Revolving Credit Loan shall be made as part of a borrowing consisting of
Revolving Credit Loans made by the Lenders in accordance with their respective
Applicable Percentages of the Tranche A Commitments or the Tranche B
Commitments, as applicable, and to the extent such Revolving Credit Loan is made
shall constitute a use of the Tranche A Commitment or the Tranche B Commitment,
as applicable.  Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.1.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(iii)

Subject to Section 2.8 and Section 2.10, Revolving Credit Loans denominated in
Dollars may from time to time be Eurocurrency Loans, ABR Loans, or Money Market
Loans or a combination thereof, as determined by the applicable Borrower and
notified to the Administrative Agent in accordance with Sections 2.2(d) and 2.4,
provided that no Revolving Credit Loan shall be made as a Eurocurrency Loan
after the day that is one (1) month prior to the Termination Date.  Revolving
Credit Loans denominated in an Alternate Currency shall be composed entirely of
Eurocurrency Loans and shall only be made using Tranche B Commitments.  Each
Lender at its option may make any Revolving Credit Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement;
provided, further, that each applicable Lender shall at all times comply with
the requirements of this Agreement in respect thereto, including Section 2.12,
and no Lender shall make any such election if and to the extent the same would
cause the applicable Borrower to increase its payment obligations hereunder.
 Subject to Section 2.8 and Section 2.10, any Competitive Loan may from time to
time be a Eurocurrency Loan or a Fixed Rate Loan as the applicable Borrower may
request in accordance with Section 2.1.

(b)

Notes.  The Revolving Credit Loans made by each Lender shall be evidenced by a
promissory note executed and delivered by the applicable Borrower at the request
of such Lender, substantially in the form of Exhibit B-1, with appropriate
insertions as to payee and date (a “Revolving Credit Note”), payable to the
order of such Lender in a principal amount equal to the aggregate unpaid
principal amount of all Revolving Credit Loans made by such Lender.  The
Competitive Loans made by each Lender shall be evidenced by a promissory note
executed and delivered by Kimco at the request of such Lender, substantially in
the form of Exhibit B-2, with appropriate insertions as to payee and date (a
“Competitive Loan Note”), payable to the order of such Lender.  Each Lender is
hereby authorized to record, as applicable, the date, Type and amount of each
Revolving Credit Loan or Competitive Loan made by such Lender, each continuation
thereof, each conversion of all or a portion thereof to another Type, the date
and amount of each payment or prepayment of principal thereof and, in the case
of Fixed Rate Loans and Eurocurrency Loans, the length of each Interest Period
with respect thereto and, in the case of Money Market Loans, the Money Market
Loan Maturity Date with respect thereto, on the schedule (including any
continuation thereof) annexed to and constituting a part of its Revolving Credit





21




--------------------------------------------------------------------------------







Note or Competitive Loan Note, as the case may be, and any such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded; provided that the failure by any Lender to make any such recordation
or any error in such recordation shall not affect the obligations of any
Borrower under this Agreement or the Notes.  

(c)

Repayment of Loans.  Kimco shall pay to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Competitive Loan on the
last day of the Interest Period applicable to such Loan.  Each Borrower shall
repay all then outstanding Revolving Credit Loans and Competitive Loans made to
such Borrower on the Termination Date (or, if earlier, the applicable Money
Market Loan Maturity Date in respect of a Money Market Loan) to the
Administrative Agent for the account of each Lender in the currency in which
such Loan was made.

(d)

Procedure for Borrowing Revolving Credit Loans.  The Borrowers may borrow
Revolving Credit Loans during the Commitment Period on any Business Day,
provided that the applicable Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, (i) three (3) Business Days (or, in the
case of any requested Borrowing in an Alternate Currency, four (4) Business
Days) prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be initially Eurocurrency Loans, (ii) two (2)
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Revolving Credit Loans are to be initially Money Market Loans, or
(iii) one (1) Business Day prior to the requested Borrowing Date, otherwise),
specifying (A) the aggregate amount to be borrowed, (B) whether the amount to be
borrowed will use the Tranche A Commitments or the Tranche B Commitments or, if
a combination thereof, indicating the respective amounts thereof, (C) the
requested Borrowing Date and, in the case of each Money Market Loan, the
requested Money Market Loan Maturity Date, (D) whether the borrowing is to be of
Eurocurrency Loans, ABR Loans, Money Market Loans or a combination thereof, (E)
if a Eurocurrency Loan, the currency of such requested Revolving Credit Loan
(which must be Dollars in the case of Revolving Credit Loans using the Tranche A
Commitments), and (F) if the borrowing is to be entirely or partly of
Eurocurrency Loans the respective amounts of each such Type of Revolving Credit
Loan and the respective lengths of the initial Interest Periods therefor.  Each
borrowing under the Revolving Commitments shall be in an amount equal to (i) in
the case of ABR Loans, $5,000,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate Available Commitments are less than
$5,000,000, such lesser amount) and (ii) in the case of Eurocurrency Loans or
Money Market Loans, $5,000,000 or a whole multiple of $100,000 in excess thereof
or the Dollar Equivalent in an Alternate Currency, in each case subject to
Section 2.2(e).  Upon receipt of any such notice from the applicable Borrower,
the Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make the amount of its pro rata share of each such borrowing available to
the Administrative Agent for the account of the applicable Borrower at the
office of the Administrative Agent specified in Section 10.2 prior to 1:00 P.M.,
New York City time (or (i) in the case of Money Market Loans having a Money
Market Loan Maturity Date of six (6) days or less from the relevant Borrowing
Date, 3:00 P.M., New York City time and (ii) in the case of an Alternate
Currency Borrowing, local time for the principal market of such currency), on
the Borrowing Date requested by the applicable Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the applicable Borrower by the Administrative Agent crediting the
account of the applicable Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.  In no event
may the number of Money Market Loans requested in any calendar month exceed six
(6).  In no event may the number of Money Market Loans requested in any calendar
year exceed twenty-four (24).

(e)

Tranches.  Notwithstanding anything to the contrary in this Agreement, all
borrowings, prepayments, conversions and continuations of Revolving Credit Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of the Revolving Credit Loans
comprising each Tranche of Tranche A Loans and each Tranche of Tranche B Loans
shall be equal to $5,000,000 or a whole multiple of $100,000 in excess thereof
or the Dollar Equivalent in an Alternate Currency, and (ii) there shall be no
more than fifteen (15) Eurocurrency Tranches outstanding at any one time.

(f)

Termination or Reduction of Revolving Commitments.  Kimco shall have the right,
upon not less than three (3) Business Days’ irrevocable notice to the
Administrative Agent (which shall promptly notify each Lender thereof), to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Tranche A Commitments and/or the Tranche B Commitments (as designated by
Kimco); provided that no such termination or reduction shall be permitted if,
after giving effect thereto and to any payments of the Revolving Credit Loans
made on the effective date thereof, (i) the sum of the Tranche A Exposure of all
the Lenders would exceed the Tranche A Commitments of all the Lenders, (ii) the
sum of the Tranche B Exposure of all the Lenders would exceed the Tranche B
Commitments of all the Lenders, (iii) the sum of the Revolving Exposure, plus
the aggregate principal amount of the Competitive Loans then outstanding, would
exceed the total Revolving Commitments then in effect or (iv) the Available
Commitment of any Lender would be less than zero.  Any such reduction (other
than, for the avoidance of doubt, pursuant to Section 10.10(a)) shall be in an
amount equal to $50,000,000 or a whole multiple of $10,000,000 in excess thereof
and shall reduce permanently the Revolving Commitments then in effect.





22




--------------------------------------------------------------------------------










SECTION 2.3

Prepayments.

(a)

Optional.  Each Borrower may at any time and from time to time prepay the
Revolving Credit Loans of such Borrower (subject, in the case of Eurocurrency
Loans and Money Market Loans to compliance with the terms of Section 2.2(e) and
Section 2.13), in whole or in part, without premium or penalty, upon irrevocable
notice to the Administrative Agent, specifying the date and amount of prepayment
and whether the prepayment is of Tranche A Loans, Tranche B Loans, Eurocurrency
Loans, ABR Loans, Money Market Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each.  Kimco may not prepay any
Competitive Loan without the prior consent of the relevant Lender(s) thereof,
except in connection with a prepayment pursuant to Section 10.10(a) hereof.
 Upon receipt of any notice of prepayment, the Administrative Agent shall
promptly notify each Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to Section 2.13.  Subject to Section
2.2(e) and except in connection with a prepayment pursuant to Section 10.10(a),
partial prepayments shall be in an aggregate principal amount of $5,000,000 (or,
in the case of prepayments of any Alternate Currency Loans, the Dollar
Equivalent of $5,000,000 at the time of such prepayment) or a whole multiple of
$1,000,000 (or, in the case of prepayments of any Alternate Currency Loans, the
Dollar Equivalent of $1,000,000 at the time of such prepayment) in excess
thereof (or, if less, the aggregate outstanding principal amount of the
Revolving Credit Loans).

(b)

Mandatory.  If, on any Calculation Date, for any reason, the sum of the Lenders’
aggregate Tranche B Exposure exceeds one hundred five percent (105%) of the
Lenders’ aggregate Tranche B Commitments, then the applicable Borrower shall
promptly prepay the Tranche B Loans (or if no Tranche B Loans are outstanding,
cash collateralize Tranche B Letters of Credit (in the manner provided in
Article VIII), if any, which shall then be treated solely for purposes of this
paragraph as no longer outstanding to the extent so cash collateralized) in an
aggregate amount sufficient such that, after giving effect thereto, the sum of
the Lenders’ aggregate Tranche B Exposure does not exceed one hundred percent
(100%) of the Lenders’ aggregate Tranche B Commitments.

SECTION 2.4

Conversion and Continuation Options.

(a)

The applicable Borrower may elect from time to time to convert Eurocurrency
Loans to ABR Loans, by giving the Administrative Agent at least two (2) Business
Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurocurrency Loans may only be made on the last day of an Interest
Period with respect thereto.  The applicable Borrower may elect from time to
time to convert ABR Loans to Eurocurrency Loans by giving the Administrative
Agent at least three (3) Business Days’ prior irrevocable notice of such
election.  Any such notice of conversion to Eurocurrency Loans shall specify the
length of the initial Interest Period or Interest Periods therefor.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
affected Lender thereof.  All or any part of the outstanding Eurocurrency Loans
and ABR Loans may be converted as provided herein, provided that (i) no Loan may
be converted into a Eurocurrency Loan when any Event of Default has occurred and
is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion that such a conversion is not
appropriate, (ii) any such conversion may only be made if, after giving effect
thereto, Section 2.2(e) would not be contravened, and (iii) no Revolving Credit
Loan may be converted into a Eurocurrency Loan after the date that is one (1)
month prior to the Termination Date.

(b)

Any Eurocurrency Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the applicable Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion that such a continuation
is not appropriate, (ii) if, after giving effect thereto, Section 2.2(e) would
be contravened, or (iii) after the date that is one month prior to the
Termination Date, and provided, further, that if such Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any notice pursuant to this Section 2.4(b),
the Administrative Agent shall promptly notify each Lender thereof.

(c)

Notwithstanding anything herein to the contrary, Sections 2.4(a) and (b) shall
not apply to Competitive Loans, which may not be converted or continued.

SECTION 2.5

Fees.

(a)

Kimco agrees to pay to the Administrative Agent, for the account of each Lender,
a facility fee at a per annum rate for the period from and including the first
day of the Commitment Period to but excluding the Termination Date, computed at
the Facility Fee Rate on the daily amount of the Revolving Commitment of such
Lender, whether used or unused; provided that if such Lender continues to have
any Revolving Exposure or outstanding Competitive Loans after its Revolving
Commitment terminates, then such facility fee shall continue to accrue at the
Facility Fee Rate on the average daily amount of such





23




--------------------------------------------------------------------------------







Lender’s Revolving Exposure and Competitive Loans from and including the date on
which its Revolving Commitment terminates to but excluding the date on which
such Lender ceases to have any Revolving Exposure or outstanding Competitive
Loans.  Accrued facility fees shall be payable in arrears on the last Business
Day of each calendar quarter and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.

(b)

Kimco shall pay to the Lead Lenders, for their respective own accounts (as
applicable), and, to the extent mutually agreed upon by the Lead Lenders and the
other Lenders, for the account of the Lenders, the fees in the amounts and on
the dates previously agreed to in writing by Kimco pursuant to the Fee Letter.

SECTION 2.6

Interest Rates and Payment Dates.

(a)

Each Eurocurrency Loan (other than Competitive Loans) shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurocurrency Rate determined for such day plus the Applicable
Margin.  

(b)

Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

(c)

Each Money Market Loan shall bear interest at a rate per annum equal to the
Money Market Rate applicable thereto plus the Applicable Margin.

(d)

Each Competitive Loan (other than a Fixed Rate Loan) shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurocurrency Rate determined for such day plus (or minus, as
applicable) the Margin applicable thereto.  Each Fixed Rate Loan shall bear
interest at the Fixed Rate applicable thereto.

(e)

If all or a portion of (i) the principal amount of any Revolving Credit Loan,
Money Market Loan or Competitive Loan, (ii) any interest payable thereon or
(iii) any fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section 2.6 plus 2% or (y) in the case of
any overdue interest, fee or other amount, the rate described in Section 2.6(b)
plus 2%, in each case from the date of such non-payment to the date on which
such amount is paid in full (as well after as before judgment).

(f)

Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.6(e) shall be payable from time to
time on demand.

SECTION 2.7

Computation of Interest and Fees.

(a)

Facility fees and interest (other than interest calculated on the basis of the
Prime Rate, the Canadian Prime Rate or with respect to Eurocurrency Loans
denominated in Sterling) shall be calculated on the basis of a 360-day year for
the actual days elapsed.  Interest calculated on the basis of the Prime Rate,
the Canadian Prime Rate or with respect to Eurocurrency Loans denominated in
Sterling shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed.  The Administrative Agent shall as
soon as practicable notify the applicable Borrowers and the Lenders of each
determination of a Eurocurrency Rate or Money Market Rate.  Any change in the
interest rate on a Revolving Credit Loan (or a Competitive Loan subject to
Section 2.10) resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the applicable
Borrowers and the Lenders of the effective date and the amount of each such
change in interest rate.

(b)

Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Borrowers
and the Lenders in the absence of manifest error.  The Administrative Agent
shall, at the request of the Borrowers, deliver to the Borrowers a statement
showing the quotations used by the Administrative Agent in determining any
interest rate with respect to any Eurocurrency Loan.

SECTION 2.8

Inability to Determine Interest Rate.

If prior to the first day of any Interest Period:

(a)

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or





24




--------------------------------------------------------------------------------










(b)

the Administrative Agent shall have received notice from the Required Lenders
(or, in the case of a Competitive Loan, the Lender that is required to make such
Competitive Loan) that the Eurocurrency Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) (as conclusively certified by such Lenders or Lender, as the
case may be) of making or maintaining their affected Revolving Credit Loans (or
its Competitive Loan) during such Interest Period;

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the Lenders as soon as practicable thereafter.  If such notice is
given, (i) any Eurocurrency Loans (other than Competitive Loans) requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (ii)
any Revolving Credit Loans that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be (x) converted to or
continued as ABR Loans, or (y) if such Revolving Credit Loan is in an Alternate
Currency, such Eurocurrency Loan shall be repaid on the last day of the Interest
Period applicable thereto, unless the relevant Borrower requests an ABR
Borrowing in Dollars (or, if such Revolving Credit Loan is denominated in
Canadian Dollars, a Canadian Prime Rate Borrowing; it being understood and
agreed that Sections 2.2, 2.3, 2.4 and 2.6 shall be applicable to such Canadian
Prime Rate Borrowings under this Section 2.8 as if such Borrowings were ABR
Borrowings, except that such Borrowings shall be denominated in Canadian Dollars
and the interest rate therefor shall be determined by reference to the Canadian
Prime Rate rather than ABR ) in lieu of such Eurocurrency Borrowing at least one
Business Day prior to the last day of such Interest Period, (iii) any
outstanding Eurocurrency Loans (other than Competitive Loans) shall be (x)
converted, on the first day of such Interest Period, to ABR Loans, or (y) if
such Eurocurrency Loan is in an Alternate Currency, such Eurocurrency Loan shall
be repaid on the last day of the Interest Period applicable thereto, unless the
relevant Borrower requests an ABR Borrowing in Dollars (or, if such Revolving
Credit Loan is denominated in Canadian Dollars, a Canadian Prime Rate Borrowing)
in lieu of such Eurocurrency Borrowing at least one Business Day prior to the
last day of such Interest Period, and (iv) any request by Kimco for a
Competitive Loan (other than a Fixed Rate Loan) shall be ineffective; provided
that if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by Kimco for such Competitive Loans may be made to the
Lenders that are not affected thereby.  Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans shall be made or
continued as such, nor shall any Borrower have the right to convert any other
Revolving Credit Loans to Eurocurrency Loans.

SECTION 2.9

Pro Rata Treatment and Payments.

(a)

Each borrowing by any Borrower of Revolving Credit Loans using the Tranche A
Commitments or the Tranche B Commitments, as applicable, each payment by any
Borrower on account of any fees hereunder and any reduction of the Tranche A
Commitments or Tranche B Commitments (other than pursuant to Section 10.10(a)),
as applicable, shall be made pro rata according to the respective Applicable
Percentages of the Lenders.  Each payment (including each prepayment) by any
Borrower on account of principal of and interest on the Tranche A Loans or
Tranche B Loans, as applicable, shall be made pro rata according to the
respective outstanding principal amounts of such Borrower’s Tranche A Loans or
Tranche B Loans, as applicable, then held by the Lenders in the currency in
which such Revolving Credit Loan was made.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed Letter of Credit drawings, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed Letter of Credit
drawings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Letter of Credit
drawings then due to such parties.  All payments (including prepayments) to be
made by the Borrowers hereunder and under the Notes, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 12:00 Noon, New York City time, or, if
the payment is due in an Alternate Currency, local time for the principal market
of such currency, on the due date thereof to the Administrative Agent, for the
account of the applicable Lenders, at (x) in the case of payments due in Dollars
the Administrative Agent’s office specified in Section 10.2 in immediately
available funds and (y) in the case of payments due in an Alternate Currency, to
such office as the Administrative Agent may hereafter specify by notice to the
Borrowers.  It is understood that, if any payment of principal is made on any
day in accordance with the preceding sentence, no interest shall accrue on such
day in respect of such principal.  The Administrative Agent shall distribute
such payments to the applicable Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on Eurocurrency Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day (and, with respect to any such
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.

(b)

Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  If





25




--------------------------------------------------------------------------------







such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.9(b) shall be conclusive in the absence of manifest error.
 If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans
hereunder, on demand, from the applicable Borrower.

SECTION 2.10

Illegality.

Notwithstanding any other provision herein, if the adoption of or any Change in
Law or in the interpretation or application thereof shall make it unlawful for
any Lender to make or maintain Eurocurrency Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurocurrency
Loans, to continue Eurocurrency Loans as such, or to convert ABR Loans to
Eurocurrency Loans shall forthwith be cancelled, (b) such Lender’s Revolving
Credit Loans then outstanding as Eurocurrency Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law and (c) such Lender’s Competitive Loans then outstanding as
Eurocurrency Loans, if any, shall, if required by law, be converted
automatically to ABR Loans.  If any such conversion of a Eurocurrency Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the applicable Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.13.

SECTION 2.11

Requirements of Law.

(a)

If any Change in Law:

(i)

shall impose, modify or hold applicable any reserve (except to the extent that
such reserve is specifically subject to Section 2.11(c)), special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any relevant office of such
Lender which is not otherwise included in the determination of the Eurocurrency
Rate, the Money Market Rate or the Fixed Rate; or

(ii)

shall impose on such Lender any other condition;

(iii)

subject any Recipient to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (x) Indemnified Taxes
and (y) Excluded Taxes);

and the result of any of the foregoing is to increase the cost to such Lender,
the Issuing Lender or such other Recipient, by an amount which such Lender, the
Issuing Lender or such other Recipient, as the case may be, deems to be
material, of making, converting into, continuing or maintaining Eurocurrency
Loans, Money Market Loans or Fixed Rate Loans or issuing or participating in
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, (x) each Borrower shall promptly pay such
Lender, the Issuing Lender or such other Recipient, upon its demand, any
additional amounts necessary to compensate such Lender, the Issuing Lender or
such other Recipient, as the case may be, for such increased cost or reduced
amount receivable solely with respect to such Borrower’s Loans and Letters of
Credit and (y) the Borrowers agree, jointly and severally, to pay such Lender,
the Issuing Lender or such other Recipient, upon its demand, any additional
amounts necessary to compensate such Lender, the Issuing Lender or such other
Recipient, as the case may be, for such increased cost or reduced amount
receivable with respect to this Agreement or the Revolving Commitments generally
and not solely with respect to any particular Borrower’s Loans and Letters of
Credit.  If any Lender, the Issuing Lender or any other Recipient becomes
entitled to claim any additional amounts pursuant to this Section 2.11(a), it
shall promptly notify the Borrowers, through the Administrative Agent, of the
event by reason of which it has become so entitled, provided that such amounts
shall be no greater than amounts that such Lender, the Issuing Lender or such
other Recipient is generally charging other borrowers or account parties on
loans or letters of credit (as the case may be) similarly situated to the
Borrowers.  

(b)

If any Lender or the Issuing Lender shall have determined that the application
of any Requirement of Law or any Change in Law regarding capital adequacy or
compliance by such Lender or the Issuing Lender or any corporation controlling
such Lender or the Issuing Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority does or shall have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under any Letter of Credit to a level below that
which such Lender or the Issuing Lender or such corporation could have achieved
but for such application or compliance (taking into consideration such Lender’s
or the Issuing Lender’s or such corporation’s policies with respect to capital
adequacy and such Lender’s or the Issuing Lender’s treatment of its Revolving
Commitments and Letters of Credit for internal purposes as of the date on which
it became a party hereto) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender





26




--------------------------------------------------------------------------------







or the Issuing Lender to the Borrowers (with a copy to the Administrative Agent)
of a written request therefor (setting forth in reasonable detail the basis for
such request), (i) each Borrower shall pay to such Lender or the Issuing Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such corporation, as the case may be, for such
reduction solely with respect to such Borrower’s Loans and Letters of Credit and
(ii) the Borrowers shall, jointly and severally, pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such corporation, as the case
may be, for such reduction with respect to this Agreement or the Revolving
Commitments generally and not solely with respect to any particular Borrower’s
Loans and Letters of Credit.

(c)

Each Borrower agrees to pay to each Lender which requests compensation under
this Section 2.11(c) (by notice to such Borrower), on the last day of each
Interest Period with respect to any Eurocurrency Loan made by such Lender to
such Borrower, so long as such Lender shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D of the Board (or, so long
as such Lender may be required by the Board or by any other Governmental
Authority to maintain reserves against any other category of liabilities which
includes deposits by reference to which the interest rate on Eurocurrency Loans
is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any
Eurocurrency Loans), an additional amount (determined by such Lender and
notified to such Borrower) representing such Lender’s calculation or, if an
accurate calculation is impracticable, reasonable estimate (using such
reasonable means of allocation as such Lender shall determine) of the actual
costs, if any, incurred by such Lender during such Interest Period, as a result
of the applicability of the foregoing reserves to such Eurocurrency Loans, which
amount in any event shall not exceed the product of the following for each day
of such Interest Period:

(i)

the principal amount of the Eurocurrency Loans made by such Lender to which such
Interest Period relates and outstanding on such day; and

(ii)

the difference between (x) a fraction the numerator of which is the Eurocurrency
Rate (expressed as a decimal) applicable to such Eurocurrency Loan, and the
denominator of which is one (1) minus the maximum rate (expressed as a decimal)
at which such reserve requirements are imposed by the Board or other
Governmental Authority on such date minus (y) such numerator; and

(iii)

a fraction the numerator of which is one (1) and the denominator of which is
360.

Any Lender which gives notice under this Section 2.11(c) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the applicable Borrower) in the event such Lender is no longer required to
maintain such reserves or the circumstances giving rise to such notice shall
otherwise cease to exist.

(d)

A certificate as to any additional amounts payable pursuant to this Section 2.11
submitted by any Lender, through the Administrative Agent, to the Borrowers
shall be conclusive in the absence of manifest error.  The agreements in this
Section 2.11 shall survive the termination of this Agreement, the expiration,
cancellation, or other termination of the Letters of Credit, and the payment of
the Revolving Credit Loans, the Competitive Loans and all other amounts payable
hereunder (the date on which all of the foregoing shall have occurred, the
“Final Date”), until the first anniversary of the Final Date.  Notwithstanding
anything contained in this Section 2.11, no Borrower shall be obligated to pay
any greater amounts than such Lender(s) or Issuing Lender(s) is (are) generally
charging other borrowers or account parties on loans or letters of credit (as
the case may be) similarly situated to the Borrowers.

(e)

For the avoidance of doubt, this Section 2.11 (i) shall not entitle any
Recipient to compensation in respect of any Excluded Taxes, (ii) shall not apply
to (A) Indemnified Taxes imposed on payments by or on account of any obligations
of the Borrowers hereunder or under any Loan Document or (B) Other Taxes, it
being understood that such Indemnified Taxes and Other Taxes shall be governed
exclusively by Section 2.12, and (iii) shall not relieve any Lender or Issuing
Lender of any obligation pursuant to Section 2.12.

SECTION 2.12

Taxes.

(a)

All payments made by any Loan Party under this Agreement and the Notes shall be
made without withholding for any Taxes, unless such withholding is required by
any law.  If any Withholding Agent determines in its sole discretion exercised
in good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by any Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.  Each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.  As soon as
practicable after any payment of Indemnified Taxes by any Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other





27




--------------------------------------------------------------------------------







evidence of such payment reasonably satisfactory to the Administrative Agent.
 The agreements in this Section 2.12(a) shall survive the termination of this
Agreement, the expiration, cancellation, or other termination of the Letters of
Credit, and the payment of the Revolving Credit Loans, the Competitive Loans and
all other amounts payable hereunder.

(b)

Indemnification by each Loan Party. Without duplication of any payments made
pursuant to Section 2.12(a), each Loan Party shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are directly paid or
payable by such Recipient in connection with this Agreement and the other Loan
Documents (including amounts paid or payable under this Section 2.12(b)) and any
reasonable expenses arising therefrom or with respect thereto.  The indemnity
under this Section 2.12(b) shall be paid within 10 days after the Recipient
delivers to the applicable Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.  Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

(c)

Indemnification by the Lenders. Each Lender shall severally indemnify the
 Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the applicable Loan Party has not already indemnified
the Administrative Agent for such  Indemnified Taxes and without limiting the
obligation of such Loan Party to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement
and the other Loan Documents and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.12(c) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(d)

Status of Lenders.

(i)

Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement and
the other Loan Documents shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.1(d)(ii)(A) through (E) below)
shall not be required if in the Lender's judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  Upon the reasonable request of the Borrowers or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.12(d).  If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrowers and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii)

Without limiting the generality of the foregoing, if the applicable Borrower or
Loan Party (or, if such Borrower or Loan Party is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, its sole owner) is
a U.S. Person, any Lender (or if such Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, its sole owner)
with respect to such Borrower shall, if it is legally eligible to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies
reasonably requested by such Borrower and the Administrative Agent) on or prior
to the date on which such Lender becomes a party hereto, duly completed and
executed copies of  whichever of the following is applicable:

(A)

IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)

(1) with respect to payments of interest under this Agreement and the other Loan
Documents, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the "interest" article of such tax treaty
and (2) with respect to any other applicable payments under this Agreement and
the other Loan Documents, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of  such tax treaty;

(C)

IRS Form W-8ECI;





28




--------------------------------------------------------------------------------










(D)

(1) IRS Form W-8BEN and (2) a  certificate substantially in the form of Exhibit
H (a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, (b)  a "10 percent
shareholder" of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, (c) a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;

(E)

(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this subsection (d)(ii) that would be
required of each such  beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F)

any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
 documentation necessary to enable such Borrower or Loan Party or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(iii)

If a payment made to a Lender under this Agreement and the other Loan Documents
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were  to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender's
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.12(d)(iii),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.

(e)

Issuing Lender.  For purposes of Section 2.12(c) and (d), the term “Lender”
includes any Issuing Lender.

SECTION 2.13

Indemnity.

Each Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense (including post-judgment expenses) which such Lender
may sustain or incur as a consequence of (a) default by such Borrower in making
a borrowing of Eurocurrency Loans, Money Market Loans or Fixed Rate Loans or in
the conversion into or continuation of Eurocurrency Loans after such Borrower
has given a notice requesting or accepting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, or (c) the making of a prepayment or conversion of
Eurocurrency Loans, Money Market Loans or Fixed Rate Loans on a day which is not
the last day of an Interest Period or the Money Market Loan Maturity Date, as
the case may be, with respect thereto.  Such indemnification may, at the option
of any Lender, include an amount equal to the excess, if any, of (i) the amount
of interest which would have accrued on the amount so prepaid or converted, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the relevant Interest Period or the relevant Money Market Loan Maturity Date, as
the case may be (or proposed Interest Period or proposed Money Market Loan
Maturity Date, as the case may be), in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin or Margin) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank Eurocurrency market or other relevant market.  This covenant shall
survive the termination of this Agreement, the expiration, cancellation, or
other termination of the Letters of Credit, and the payment of the Revolving
Credit Loans, the Competitive Loans and all other amounts payable hereunder,
until the first anniversary of the Final Date.

SECTION 2.14

Change of Lending Office.

Each Lender and each Transferee agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.10, 2.11 or 2.12 with respect to such
Lender or Transferee, it will, if requested by any Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender or Transferee)
to designate another lending office for any Revolving Credit Loans or
Competitive Loans affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender or Transferee, cause such Lender or
Transferee and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.14 shall
affect or postpone any of the obligations of any Borrower or the rights of any
Lender or Transferee pursuant to Sections 2.10, 2.11 and 2.12.





29




--------------------------------------------------------------------------------










SECTION 2.15

Replacement of Lenders under Certain Circumstances.

Kimco shall be permitted to replace any Lender which (a) requests reimbursement
for amounts owing pursuant to Section 2.11 (other than Section 2.11(c)) or 2.12,
(b) is affected in the manner described in Section 2.10 and as a result thereof
any of the actions described in Section 2.10 is required to be taken, (c)
becomes a Defaulting Lender, (d) does not consent to any amendment, waiver,
supplement or modification to any Loan Document for which the consent of the
Required Lenders has been obtained but that requires the consent of additional
Lenders pursuant to any Loan Document, or (e) is a Protesting Lender, with a
replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrowers shall repay (or the replacement bank or institution shall
purchase, at par) all Revolving Credit Loans and other amounts (other than
Competitive Loans) owing to such replaced Lender prior to the date of
replacement, (iv) the applicable Borrowers shall be liable to such replaced
Lender under Section 2.13 if any Eurocurrency Loan, Money Market Loan or Fixed
Rate Loan owing to such replaced Lender shall be prepaid (or purchased) other
than on the last day of the Interest Period or the Money Market Loan Maturity
Date, as the case may be, relating thereto, (v) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be satisfactory to the Administrative Agent and the Issuing
Lender, (vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that Kimco shall be
obligated to pay the registration and processing fee referred to therein), (vii)
the replaced Lender shall (except as provided in the following clause (ix)) be
released from its obligations under this Agreement, (viii) until such time as
such replacement shall be consummated, the applicable Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.11 or 2.12, as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights which any Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender if it defaulted in its obligation to make
Revolving Credit Loans hereunder.

SECTION 2.16

Additional Reserve Costs.

(a)

If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, in respect of any of such Lender’s Alternate
Currency Loans, such Lender may require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Alternate Currency Loans (to the extent such Loans were made to such Borrower)
subject to such requirements, additional interest on such Alternate Currency
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Alternate Currency Loan.

(b)

Any additional interest owed pursuant to paragraph (a) above shall be determined
by the relevant Lender, which determination shall be conclusive absent manifest
error, and notified (which notice shall show the basis for the calculation of
such additional interest) to the applicable Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Alternate Currency Loan, and such
additional interest so notified by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Alternate Currency Loan.  Notwithstanding anything
contained in this Section 2.16, no Borrower shall be obligated to pay any
greater amounts than such Lender(s) is (are) generally charging other borrowers
on loans similarly situated to the Borrowers.

SECTION 2.17

Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)

fees shall cease to accrue on the Revolving Commitment of such Defaulting Lender
pursuant to Section 2.5(a);

(b)

the Revolving Commitment and Revolving Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;

(c)

if any L/C Exposure exists at the time such Lender becomes a Defaulting Lender
then;

(i)

all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), (y) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s L/C Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Commitments, and (z)
any non-Defaulting Lender’s Revolving Exposure does not exceed such
non-Defaulting Lender’s Revolving Commitment;





30




--------------------------------------------------------------------------------










(ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, such Defaulting Lender’s L/C Exposure shall be cash collateralized
for the benefit of the Issuing Lender (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with clause (e) of this
Section 2.17 for so long as such L/C Exposure is outstanding;

(iii)

to the extent any portion of such Defaulting Lender’s L/C Exposure is cash
collateralized pursuant to clause (e) or (c)(v) of this Section 2.17, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3 with respect to such Defaulting Lender’s L/C Exposure
during the period such Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)

to the extent the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5 and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages as reallocated;

(v)

if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then
the applicable Borrower shall within one Business Day following notice by the
Administrative Agent cash collateralize for the benefit of the Issuing Lender
only such Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure incapable of being reallocated pursuant to clause (i) or (ii) above;
and

(vi)

if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i), (ii) or (v) above,
then, without prejudice to any rights or remedies of the Issuing Lender or any
other Lender hereunder, all facility fees that otherwise would have been payable
to such Defaulting Lender pursuant to Section 2.5(a) (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such L/C
Exposure) and letter of credit fees payable under Section 3.3 with respect to
such Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender
until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized;

(d)

so long as such Lender is a Defaulting Lender, the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.17(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.17(c)(i) or cash collateralized in
a manner consistent with Section 2.17(c)(ii) or (v) (and such Defaulting Lender
shall not participate therein); and

(e)

any amount payable by the Borrowers to a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Defaulting Lender when paid by the Borrowers, and in
satisfaction of any such payment obligation, be retained by the Administrative
Agent in a segregated account and, subject to any requirements of applicable
law, be applied at such time or times as may be determined by the Administrative
Agent in its discretion (i) first, to the funding of any Loan or the funding or
cash collateralization of any participating interest in any Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (ii)
second, if so determined by the Administrative Agent and Kimco, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, and (iii) third, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, if such
payment is a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of the Letters of Credit which a Defaulting Lender has
funded, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.   

In the event that the Administrative Agent, the Borrowers and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender (provided that the consent of the
Borrowers shall not be required if an Event of Default has occurred and is
continuing at such time), then the Revolving Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Competitive Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.





31




--------------------------------------------------------------------------------










ARTICLE III

LETTERS OF CREDIT

SECTION 3.1

L/C Commitment.

(a)

Subject to the terms and conditions hereof, the Issuing Lender, in reliance on
the agreements of the Lenders set forth in Section 3.4(a), agrees to issue
Letters of Credit for the account of any Borrower on any Business Day during the
Commitment Period other than the last ten (10) Business Days thereof in such
form as may be acceptable from time to time to the Issuing Lender; provided that
the Issuing Lender shall not issue any Letter of Credit if, after giving effect
to such issuance, (i) the sum of the L/C Exposure of all the Lenders would
exceed the L/C Commitment, (ii) the sum of the Tranche A Exposure of all the
Lenders would exceed the sum of the Tranche A Commitments of all the Lenders,
(iii) the sum of the Tranche B Exposure of all the Lenders would exceed the sum
of the Tranche B Commitments of all the Lenders, (iv) the Available Commitment
of any Lender would be less than zero, or (v) the sum of the Revolving Exposure
of all the Lenders plus the aggregate principal amount of all outstanding
Competitive Loans shall exceed the aggregate Revolving Commitments.

(b)

Each Letter of Credit (i) shall be denominated (x) in the case of Tranche A
Letters of Credit, only in Dollars, or (y) in the case of Tranche B Letters of
Credit, in Dollars or in an Alternate Currency, (ii) shall be available by sight
payment (rather than by acceptance, by deferred payment or by negotiation),
(iii) shall be a standby letter of credit issued to support obligations of Kimco
and its Subsidiaries, contingent or otherwise, incurred in the ordinary course
of business and (iv) shall expire no later than ten (10) Business Days prior to
the Termination Date (such expiration date, the “Letter of Credit Expiration
Date”); provided, that a Letter of Credit may expire after the Letter of Credit
Expiration Date if (x) such Letter of Credit shall be cash collateralized on or
before the date that is ten (10) Business Days prior to the Termination Date in
an amount equal to 103% of the face amount of such Letter of Credit on customary
terms reasonably satisfactory to the Administrative Agent and (y) such Letter of
Credit shall expire no later than one year after the date of issuance of such
Letter of Credit (or in the case of any renewal or extension thereof, one year
after such renewal or extension).

(c)

Each Letter of Credit shall be subject to the Uniform Customs or the ISP and, to
the extent not inconsistent therewith, the laws of the State of New York or any
other jurisdiction requested by the applicable Borrower and acceptable to the
Administrative Agent and the Issuing Lender in their sole discretion.

(d)

The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

SECTION 3.2

Procedure for Issuance of Letters of Credit.

Each Borrower may from time to time request that the Issuing Lender issue (or
amend, renew or extend) a Letter of Credit by delivering to the Issuing Lender,
with a copy to the Administrative Agent, in each case, at the applicable address
for notices specified herein (i) an Application therefor, specifying whether
such Letter of Credit is to be a Tranche A Letter of Credit (in which case such
Letter of Credit when issued shall be deemed to use the Tranche A Commitments to
the extent of the amount of such Letter of Credit) or a Tranche B Letter of
Credit (in which case such Letter of Credit when issued shall be deemed to use
the Tranche B Commitments to the extent of the amount of each Letter of Credit)
and otherwise completed to the satisfaction of the Issuing Lender, and (ii) such
other certificates, documents and other papers and information as the Issuing
Lender may request.  Upon receipt of any Application, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
limitations contained in Section 3.1(a) shall not be violated and shall then
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue (or amend, renew or extend) the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue (or amend, renew or extend) any Letter of Credit earlier than
three (3) Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit (or amendment, renewal
or extension) to the beneficiary thereof or as otherwise may be agreed by the
Issuing Lender and the applicable Borrower.  The Issuing Lender shall furnish a
copy of such Letter of Credit (or amendment, renewal or extension) to the
applicable Borrower and the Administrative Agent promptly following the issuance
thereof, and the Administrative Agent shall promptly notify the Lenders thereof.

SECTION 3.3

Fees and Other Charges.

(a)

The applicable Borrower shall pay to the Administrative Agent, for the account
of the Issuing Lender and the L/C Participants (in the case of a Tranche A
Letter of Credit, having Tranche A Commitments, and, in the case of a Tranche B
Letter of Credit, having Tranche B Commitments), a letter of credit fee with
respect to each Letter of Credit issued for its account at a per annum rate, for
each day during the period from and including the date of issuance of such
Letter of Credit to and including the first date thereafter on which such Letter
of Credit shall expire or be cancelled or fully drawn, equal to the L/C Fee Rate
in effect on





32




--------------------------------------------------------------------------------







such day, calculated on the basis of a 360-day year, of the Dollar Equivalent of
the aggregate amount available to be drawn under such Letter of Credit on such
day.  In addition, the applicable Borrower shall pay to the Issuing Lender for
its own account a fronting fee of 0.125% per annum on the Dollar Equivalent of
the undrawn and unexpired amount of each Letter of Credit issued for its
account.  Letter of credit fees and fronting fees pursuant to this paragraph
shall be payable in Dollars quarterly in arrears on each L/C Fee Payment Date to
occur while the relevant Letter of Credit is outstanding and shall be
nonrefundable.

(b)

In addition to the foregoing fees, the applicable Borrower shall pay or
reimburse the Issuing Lender in Dollars for such normal and customary costs and
expenses as are incurred or charged by the Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for its account.

(c)

The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the applicable L/C Participants all fees
received by the Administrative Agent for their respective accounts pursuant to
this Section 3.3.

SECTION 3.4

L/C Participations.

(a)

The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant (in the case of a Tranche A Letter of Credit, having Tranche A
Commitments, and, in the case of a Tranche B Letter of Credit, having Tranche B
Commitments), and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each applicable L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions hereinafter stated, for such L/C Participant’s own account and
risk an undivided interest equal to such L/C Participant’s Applicable Percentage
of the Tranche A Commitments or Tranche B Commitments, as applicable, in the
Issuing Lender’s obligations and rights in respect of each Letter of Credit
issued hereunder (and in respect of each amendment to a Letter of Credit
increasing the amount thereof in accordance with the provisions of this
Agreement) and the amount of each draft or other demand for payment paid by the
Issuing Lender thereunder.  Each applicable L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if the Issuing Lender notifies
it that a draft or other demand for payment has been paid under any Letter of
Credit for which the Issuing Lender has not been reimbursed in full by the
applicable Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Applicable Percentage of the Tranche A Commitments or the Tranche B Commitments,
as applicable, of the amount of such draft or other demand for payment, or any
part thereof, which is not so reimbursed.

(b)

If any amount required to be paid by any L/C Participant to the Issuing Lender
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by the Issuing Lender under any Letter of Credit is paid to the Issuing
Lender within three (3) Business Days after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand an amount equal to the
product of (i) the Dollar Equivalent of such amount, times (ii) the daily
average Federal Funds Effective Rate, as quoted by the Issuing Lender, during
the period from and including the date such payment is required to the date on
which such payment is immediately available to the Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360.  If any such amount required to be
paid by any L/C Participant pursuant to Section 3.4(a) is not in fact made
available to the Issuing Lender by such L/C Participant within three (3)
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans hereunder (or, if such Letter of Credit is denominated in an
Alternate Currency, the rate per annum applicable to Eurocurrency Loans for
Interest Periods of one month).  A certificate of the Issuing Lender submitted
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

(c)

Whenever, at any time after the Issuing Lender has made payment under any Letter
of Credit and has received from any L/C Participant its pro rata share of such
payment in accordance with this Section 3.4, the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the applicable
Borrower or otherwise, including proceeds of any collateral applied thereto by
the Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will promptly distribute to such L/C Participant its pro rata share
thereof; provided that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

SECTION 3.5

Reimbursement Obligation of the Borrowers.

(a)

Each Borrower agrees to reimburse the Issuing Lender on each date on which the
Issuing Lender notifies such Borrower of the date and amount of a draft or other
demand for payment presented under any Letter of Credit issued for its account
and paid by the Issuing Lender for the amount in the currency of such Letter of
Credit of (i) such draft or other demand so paid (which reimbursement may be
effected through the procedure described in Section 3.5(c)) and (ii) any taxes,
fees, charges or other costs or expenses (including post-judgment taxes, fees,
charges or other costs or expenses) incurred by the Issuing Lender in connection
with such payment.  Each such payment shall be made to the Issuing Lender at its
address for notices specified herein in the currency of such Letter of Credit
and in immediately available funds.





33




--------------------------------------------------------------------------------










(b)

Interest shall be payable on the Dollar Equivalent of any and all amounts
remaining unpaid by the applicable Borrower under this Article III from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the rate which would be payable on any
outstanding ABR Loans which were then overdue.

(c)

Each drawing under any Letter of Credit denominated in Dollars shall constitute
a request by the applicable Borrower to the Administrative Agent for a borrowing
pursuant to Section 2.2(d) of ABR Loans in the amount of such drawing.  The
Borrowing Date with respect to such borrowing shall be the date of such drawing.
 

SECTION 3.6

Obligations Absolute.

(a)

Each Borrower’s obligations under this Article III shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which such Borrower may have or have had
against the Issuing Lender, any L/C Participant or any beneficiary of a Letter
of Credit.

(b)

Each Borrower also agrees that the Issuing Lender and the L/C Participants shall
not be responsible for, and such Borrower’s Reimbursement Obligations under
Section 3.5(a) shall not be affected by, among other things, (i) the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or (ii) any
dispute between or among such Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
(iii) any claims whatsoever of such Borrower against any beneficiary of such
Letter of Credit or any such transferee.

(c)

The Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct.

(d)

Each Borrower agrees that any action taken or omitted by the Issuing Lender
under or in connection with any Letter of Credit issued for its account or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with any applicable standard of care
specified in the Uniform Commercial Code of the State of New York (or other law
applicable to such Letters of Credit), shall be binding on such Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to such Borrower.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that (i) with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Lender may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit, (ii) the
Issuing Lender may, in its sole discretion, (x) assert or waive application of
Article 17 and Article 45 of the Uniform Customs, or (y) accept as a draft any
written demand or request for payment under a Letter of Credit even if
non-negotiable or not in the form of a draft, and (iii) with respect to
documents presented which the Issuing Lender determines do not appear on their
face to comply with the terms of a Letter of Credit, the Issuing Lender may, in
its sole discretion, approach the applicable Borrower for a waiver of the
discrepancy(ies), but neither requesting such a waiver from such Borrower nor
receiving such a waiver from such Borrower shall obligate the Issuing Lender to
make payment against such documents.  The applicable Borrower will notify the
Issuing Lender in writing of any objection such Borrower may have to the Issuing
Lender’s issuance or amendment of any Letter of Credit, the Issuing Lender’s
honor or dishonor of any presentation under any Letter of Credit, or any other
action or inaction taken or proposed to be taken by the Issuing Lender under or
in connection with this Agreement or any Letter of Credit.  The applicable
Borrower’s notice of objection must be delivered to the Issuing Lender within
five (5) Business Days after such Borrower receives notice of the action or
inaction it objects to.  Any Borrower’s failure to give such notice of objection
within five (5) Business Days after such Borrower’s actual receipt of notice of
the action or inaction it objects to shall automatically waive such Borrower’s
objection, authorize or ratify the Issuing Lender’s action or inaction, and
preclude such Borrower from raising the objection as a defense or claim against
the Issuing Lender.

SECTION 3.7

Letter of Credit Payments.

If any draft or other demand for payment shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the applicable
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the applicable Borrower in connection with any draft or other demand
for payment presented for payment under any Letter of Credit issued for such
Borrower’s account shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft or other demand for payment) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with the terms and conditions of such Letter of Credit.





34




--------------------------------------------------------------------------------










SECTION 3.8

Applications.

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

SECTION 3.9

Replacement of the Issuing Lender; Alternate Issuing Lender.

(a)

The Issuing Lender may be replaced at any time by written agreement among the
Borrowers, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender.  The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Lender.  At the time any such replacement
shall become effective, the Borrowers shall, jointly and severally, pay all
unpaid fees accrued for the account of the replaced Issuing Lender.  From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of the Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(b)

Kimco may request that another Lender having a higher credit rating (as rated by
S&P and/or Moody’s) than each of the Lead Lenders act as the issuing bank on a
Letter of Credit (such Lender, an “Alternate Issuing Lender”) if (i) the
beneficiary of a proposed Letter of Credit requires that the issuing bank have a
credit rating higher that that of each of the Lead Lenders or (ii) as a result
of such Alternate Issuing Lender having a higher credit rating than the Lead
Lenders, Kimco or the applicable Borrower will obtain from the beneficiary
economically superior terms in the specific transaction in respect of which the
Letter of Credit is proposed to be issued; provided that (i) no Lender shall
have any obligation to serve as such Alternate Issuing Lender, and (ii) any such
Alternate Issuing Lender must agree to such record-keeping and reporting
requirements as the Administrative Agent shall reasonably require in connection
with the Revolving Credit Facility.

SECTION 3.10

Existing Letters of Credit.

Schedule 3.10 (Existing Letters of Credit) contains a schedule of certain
letters of credit issued prior to the Effective Date by JPMCB for the account of
Kimco under the Existing Revolving U.S. Credit Agreement and by Royal Bank of
Canada for the account of the borrowers under the Existing Revolving Canadian
Credit Agreement.  On the Effective Date such letters of credit, to the extent
outstanding, shall be deemed, automatically and without further action by the
parties thereto, to be Tranche A Letters of Credit or Tranche B Letters of
Credit, as shown on such Schedule, issued pursuant to this Article III for the
account of Kimco or the applicable borrowers under the Existing Revolving
Canadian Credit Agreement, as applicable, and subject to the provisions hereof
as if such letters of credit had been issued on the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Issuing Lender, and the Lenders to enter
into this Agreement, to make or maintain the Revolving Credit Loans and
Competitive Loans, and to issue or participate in the Letters of Credit, Kimco
hereby represents and warrants as to itself only, and not as to any other Loan
Party (and, solely with respect to the representations and warranties contained
in Sections 4.3(b) (only as to itself and not as to its Subsidiaries), 4.4,
4.5(b), 4.13, 4.14, 4.16 and 4.22 (the “Baseline Representations and
Warranties”), on any applicable Subsidiary Borrower Representation and Warranty
Date in respect of a specific Subsidiary Borrower, such Subsidiary Borrower
hereby represents and warrants as to itself) to the Administrative Agent, the
Issuing Lender, and each Lender that:

SECTION 4.1

Financial Condition.

The consolidated balance sheet of Kimco and its subsidiaries as at December 31,
2010 and December 31, 2009 and the related consolidated statements of income and
of cash flows for the respective fiscal years ended on such dates, reported on
by PricewaterhouseCoopers, LLP, copies of which have heretofore been furnished
to the Lenders, are complete and correct and present fairly the consolidated
financial condition of Kimco and its subsidiaries as at such dates, as
applicable and the consolidated results of their operations and their
consolidated cash flows for the applicable fiscal year then ended.  The
unaudited consolidated balance sheet of Kimco and its subsidiaries as at June
30, 2011 and the related unaudited consolidated statements of income and of cash
flows for the six-month period ended on such date, certified by a Responsible
Officer of Kimco, copies of which have heretofore been furnished to the Lenders,
are complete and correct and present fairly the consolidated financial condition
of Kimco and its subsidiaries as at such date, and the consolidated results of
their operations and their consolidated cash flows for the six-month period then
ended (subject to





35




--------------------------------------------------------------------------------







normal year-end audit adjustments).  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved.  Except as set forth
on Schedule 4.1, neither Kimco nor any of the Consolidated Entities has, at the
Effective Date, any material Indebtedness, Guarantee Obligation, contingent
liability or liability for taxes, or any unusual forward or long-term
commitment, including any interest rate or foreign currency swap or exchange
transaction, which is not reflected in the foregoing statements or in the notes
thereto.  Except as set forth on Schedule 4.1, during the period from December
31, 2010 to and including the Effective Date there has been no sale, transfer or
other disposition by Kimco or any of the Consolidated Entities of any material
part of its business or property and no purchase or other acquisition of any
business or property (including any capital stock of any other Person) material
in relation to the consolidated financial condition of Kimco and the
Consolidated Entities at December 31, 2010.

SECTION 4.2

No Change.

Since December 31, 2010 there has been no development or event nor any
prospective development or event, which has had or could reasonably be expected
to have a Material Adverse Effect.  

SECTION 4.3

Corporate Existence; Compliance with Law.

(a)

Kimco (i) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent the failure to be so qualified and in good
standing could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (iv) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)

Each Subsidiary (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
(or limited partnership or limited liability company or other form of
organization, as applicable) power and authority, and the legal right, to own
and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (iii) is duly qualified
as a foreign corporation (or limited partnership or limited liability company or
other form of organization, as applicable) and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, and (iv) is in compliance
with all Requirements of Law except, in the case of clauses (i), (ii), (iii) or
(iv) above, as could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 4.4

Corporate Power; Authorization; Enforceable Obligations.

Each applicable Loan Party has the corporate (or limited partnership or limited
liability company or other form of organization, as applicable) power and
authority, and the legal right, to make, deliver and perform each Loan Document
to which it is a party and, in the case of each applicable Borrower, to borrow
and request the issuance of Letters of Credit hereunder, and each applicable
Loan Party has taken all necessary corporate (or limited partnership or limited
liability company or other form of organization, as applicable) action to
authorize the execution, delivery and performance of each Loan Document to which
it is a party and, in the case of each applicable Borrower, the borrowings and
requests for Letters of Credit on the terms and conditions of this Agreement.
 No consent or authorization of, filing with or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the borrowings and requests for Letters of Credit hereunder or with the
execution, delivery, performance, validity or enforceability of any Loan
Document.  Each Loan Document has been duly executed and delivered on behalf of
each applicable Loan Party party thereto.  Each Loan Document constitutes a
legal, valid and binding obligation of each applicable Loan Party party thereto
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 4.5

No Legal Bar.

(a)

The execution, delivery and performance of the Loan Documents and the Borrowings
and requests for Letters of Credit hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of Kimco
and will not result in, or require, the creation or imposition of any Lien on
any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.





36




--------------------------------------------------------------------------------










(b)

The execution, delivery and performance of the Loan Documents and the Borrowings
and requests for Letters of Credit hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of the
applicable Loan Party other than Kimco and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any such Requirement of Law or Contractual Obligation, except, in each of the
foregoing cases, where the same could not reasonably be expected to have a
Material Adverse Effect.

SECTION 4.6

No Material Litigation.

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Kimco, threatened by
or against Kimco or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to this Agreement, any of the
other Loan Documents or any of the transactions contemplated hereby, or (b)
which could reasonably be expected to have a Material Adverse Effect.

SECTION 4.7

No Default.

Neither Kimco nor any of its Subsidiaries is in default under or with respect to
any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.  Without limiting the generality of the foregoing,
neither Kimco nor any of its Subsidiaries nor any of their respective directors
or senior officers is on the list of Specially Designated Nationals and Blocked
Persons issued by the Office of Foreign Assets Control of the U.S. Department of
Treasury.

SECTION 4.8

Ownership of Property.

Each of Kimco and its Subsidiaries has good record title in fee simple to, or a
valid leasehold interest in, all of its material real property, and good title
to all of its other material property.

SECTION 4.9

Intellectual Property.

Kimco and each of its Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (“Intellectual
Property”) necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect.  No claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
Kimco know of any valid basis for any such claim.  The use of such Intellectual
Property by Kimco and its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

SECTION 4.10

No Burdensome Restrictions; Disclosure.

No Requirement of Law or Contractual Obligation of Kimco or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.
 Neither the Confidential Memorandum nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of Kimco
to the Administrative Agent, the Issuing Lender or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Kimco represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

SECTION 4.11

Taxes.

Each of Kimco and its Subsidiaries has filed or caused to be filed all tax
returns which, to the knowledge of Kimco, are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any taxes, fees, or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of Kimco
or its Subsidiaries, as the case may be); no tax Lien has been filed, and, to
the knowledge of Kimco, no claim is being asserted, with respect to any such
tax, fee or other charge.





37




--------------------------------------------------------------------------------










SECTION 4.12

Federal Regulations.

No part of the proceeds of any Revolving Credit Loan or Competitive Loan and no
Letter of Credit will be used for “purchasing” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board as now and from time to time hereafter in effect or for any purpose
which violates the provisions of the Regulations of the Board.  If requested by
the Administrative Agent, each Borrower will furnish to the Administrative Agent
a statement to the foregoing effect in conformity with the requirements of FR
Form U-1 referred to in said Regulation U.

SECTION 4.13

ERISA.

No Reportable Event has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code.  The present value of all accrued benefits
under each Single Employer Plan maintained by Kimco or any Commonly Controlled
Entity (based on those assumptions used to fund the Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits.  Neither any Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan, and
neither any Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if such Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent.  The present value (determined using actuarial and other assumptions
which are reasonable in respect of the benefits provided and the employees
participating) of the liability of the Borrowers and each Commonly Controlled
Entity for post retirement benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA) equals or exceeds the assets under all such Plans allocable to
such benefits.

SECTION 4.14

Investment Company Act; Other Regulations.

No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Borrower is subject to regulation under any Federal or State
statute or regulation which limits its ability to incur Indebtedness.  

SECTION 4.15

[Reserved].

SECTION 4.16

Purpose.

The proceeds of the Revolving Credit Loans and the Competitive Loans and the
Letters of Credit on and after the Effective Date shall be used by the Borrowers
for general corporate purposes (excluding commercial paper back-up and
including, on the Effective Date, repayment of all outstanding indebtedness
under the Existing Revolving Canadian Credit Agreement and the Existing
Revolving U.S. Credit Agreement).

SECTION 4.17

Environmental Matters.

Each of the following representations and warranties is true and correct on and
as of the Effective Date except to the extent that the facts and circumstances
giving rise to any such failure to be so true and correct, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a)

To the best knowledge of Kimco, the Properties do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which constitute or constituted a violation of, or could
reasonably give rise to liability under, Environmental Laws.

(b)

To the best knowledge of Kimco, the Properties and all operations at the
Properties are in compliance, and have in the last two years been in compliance,
with all applicable Environmental Laws, and there is no contamination at, under
or about the Properties, or violation of any Environmental Law with respect to
the Properties.

(c)

Neither Kimco nor any of its Subsidiaries has received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties, nor does Kimco have knowledge or reason to believe that any
such notice will be received or is being threatened.

(d)

To the best knowledge of Kimco, Materials of Environmental Concern have not been
transported or disposed of from the Properties in violation of, or in a manner
or to a location which could reasonably give rise to liability under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws.





38




--------------------------------------------------------------------------------










(e)

No judicial proceeding or governmental or administrative action is pending, or,
to the knowledge of Kimco, threatened, under any Environmental Law to which
Kimco or any of its Subsidiaries is or, to the knowledge of Kimco, will be named
as a party with respect to the Properties, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Properties.

(f)

To the best knowledge of Kimco, there has been no release or threat of release
of Materials of Environmental Concern at or from the Properties, or arising from
or related to the operations of Kimco and its Subsidiaries in connection with
the Properties in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws.

SECTION 4.18

Insurance.

Kimco and each Subsidiary maintains with insurance companies rated at least A-
by A.M. Best & Co., with premiums at all times currently paid, insurance upon
fixed assets and inventories, including public liability insurance, fire and all
other risks insured against by extended coverage, fidelity bond coverage,
business interruption insurance, and all insurance required by law, all in form
and amounts required by law and customary to the respective natures of their
businesses and properties, except in cases where failure to maintain such
insurance will not have or potentially have a Material Adverse Effect.

SECTION 4.19

Condition of Properties.

Each of the following representations and warranties is true and correct except
to the extent that the facts and circumstances giving rise to any such failure
to be so true and correct, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

(a)

All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.

(b)

No material portion of any of the Properties, nor any improvements located on
said Properties that are material to the operation, use or value thereof, have
been damaged in any respect as a result of any fire, explosion, accident, flood
or other casualty.

(c)

No condemnation or eminent domain proceeding has been commenced or to the
knowledge of Kimco is about to be commenced against any portion of any of the
Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties except as set forth and described in
Schedule 4.19.

(d)

No notices of violation of any federal, state or local law or ordinance or order
or requirement have been issued with respect to any Properties.

SECTION 4.20

Benefit of Loans.

Kimco and each Subsidiary are engaged as an integrated corporate group in the
business of acquiring, owning, developing and operating shopping centers and of
providing the required services and other facilities for those integrated
operations.  Kimco and each Subsidiary require financing on such a basis that
funds can be made available to the Borrowers and each Subsidiary to the extent
required for the continued operation of their integrated activities and each of
them expects to derive benefits, directly or indirectly, in return for
undertaking their respective obligations under this Agreement and the other Loan
Documents, both individually and as members of the integrated group.

SECTION 4.21

REIT Status.

Kimco is an equity-oriented real estate investment trust under Sections 856
through 860 of the Code.

SECTION 4.22

Solvency.

On the Effective Date and the date of each Borrowing or the issuance, amendment,
renewal or extension of each Letter of Credit, after giving effect to the
transactions contemplated by the Loan Documents occurring on such date, (a)
Kimco is Solvent and (b) each applicable Borrower other than Kimco is Solvent.





39




--------------------------------------------------------------------------------










ARTICLE V

CONDITIONS

SECTION 5.1

Conditions to Effectiveness / Effective Date.

The effectiveness of this Agreement and the availability of the Revolving Credit
Facility hereunder, is subject to the satisfaction of the following conditions
(or the waiver of such conditions in accordance with Section 10.1):

(a)

Credit Agreement.  The Administrative Agent shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b)

No Material Adverse Effect.  There shall not have occurred or become known to
the Lead Lenders or the Lead Arrangers any material adverse condition or
material adverse change in or affecting the business, operations, property or
financial condition of Kimco and its Subsidiaries, taken as a whole.

(c)

Governmental Approvals.  All governmental and third party approvals necessary
or, in the discretion of the Administrative Agent, advisable in connection with
the financing contemplated hereby and the continuing operations of Kimco and its
Subsidiaries (including without limitation the Subsidiary Borrowers) shall have
been obtained and be in full force and effect.

(d)

Financial Statements.  The Lenders shall have received (i) unqualified audited
consolidated financial statements of Kimco for the two most recent fiscal years
ended prior to the Effective Date, and (ii) unaudited interim consolidated
financial statements of Kimco for each quarterly period ended both (x)
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph and (y) at least 45 days prior to the Closing Date,
in each case prepared in accordance with GAAP.

(e)

Existing Revolving Canadian Credit Agreement.  The commitments under the
Existing Revolving Canadian Credit Agreement shall have been terminated, all
letters of credit issued thereunder shall have expired (or been agreed by the
parties to this Agreement to continue as Letters of Credit hereunder, as
provided in Section 3.10), and all loans and other amounts owing thereunder
shall have paid in full in accordance with clause (g) below.

(f)

Existing Revolving U.S. Credit Agreement.  The commitments under the Existing
Revolving U.S. Credit Agreement shall have been terminated, all letters of
credit issued thereunder shall have expired (or been agreed by the parties to
this Agreement to continue as Letters of Credit hereunder, as provided in
Section 3.10), and all loans and other amounts owing thereunder shall have paid
in full in accordance with clause (g) below.

(g)

Interest, Fees, Breakage Costs and Expenses; Return of Existing Notes.  JPMorgan
Chase Bank, N.A., as administrative agent under the Existing Revolving U.S.
Credit Agreement and this Agreement or Royal Bank of Canada, as administrative
agent under the Existing Revolving Canadian Credit Agreement, as applicable,
shall have received payment (which may be from proceeds of the initial Loans
under this Agreement) of (i) for the account of the Existing Revolving U.S.
Lenders, the aggregate outstanding principal amount of all of the Existing
Revolving U.S. Loans, (ii) for the account of the Existing Revolving Canadian
Lenders, the aggregate outstanding principal amount of all of the Existing
Revolving Canadian Loans, (iii) for the account of the Existing Revolving U.S.
Lenders and the issuing lender under the Existing Revolving U.S. Credit
Agreement, as the case may be, all interest, fees and expenses accrued to but
excluding the Effective Date under the Existing Revolving U.S. Credit Agreement
or any fee letter referred to therein or relating thereto, (iv) for the account
of the Existing Revolving Canadian Lenders and the issuing lender under the
Existing Revolving Canadian Credit Agreement, as the case may be, all interest,
fees and expenses accrued to but excluding the Effective Date under the Existing
Revolving Canadian Credit Agreement or any fee letter referred to therein or
relating thereto, (v) for the account of the Existing Revolving U.S. Lenders,
any and all amounts payable pursuant to Section 2.13 of the Existing Revolving
U.S. Credit Agreement, (vi) for the account of the Existing Revolving Canadian
Lenders, any and all amounts payable pursuant to Section 2.13 of the Existing
Revolving Canadian Credit Agreement, (vii) for the account of the Existing
Revolving U.S. Lenders or the issuing lender under the Existing Revolving U.S.
Credit Agreement, as the case may be, all unpaid reimbursement obligations in
respect of any drawings under any letter of credit issued pursuant to or
governed by the Existing Revolving U.S. Credit Agreement, (viii) for the account
of the Existing Revolving Canadian Lenders or the issuing lender under the
Existing Revolving Canadian Credit Agreement, as the case may be, all unpaid
reimbursement obligations in respect of any drawings under any letter of credit
issued pursuant to or governed by the Existing Revolving Canadian Credit
Agreement, and (ix) for the account of the applicable payee, all fees and other
amounts due and payable on or prior to the Effective Date under or in connection
with the Existing Revolving Canadian Credit Agreement, the Existing Revolving
U.S. Credit Agreement or this Agreement, including pursuant to the Fee Letter
and, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be





40




--------------------------------------------------------------------------------







reimbursed or paid by the Borrowers hereunder, including the reasonable fees and
disbursements invoiced through the Effective Date of JPMCB’s special counsel.
 In consideration of such payments, the Existing Revolving Canadian Lenders and
the Existing Revolving U.S. Lenders shall deliver to Moses & Singer LLP, special
counsel to JPMCB, on or prior to the Effective Date (or promptly thereafter),
for delivery for cancellation to Kimco on or promptly after the Effective Date,
all Existing Revolving Canadian Notes and all Existing Revolving U.S. Notes, as
applicable, issued to them, if any, or written certification (together with
customary indemnification provisions) that such Existing Revolving Canadian
Notes or Existing Revolving U.S. Notes, as applicable, are lost or cannot be
located.

(h)

Legal Opinion.  The Administrative Agent shall have received, with a counterpart
for the Administrative Agent, each Lender and the Issuing Lender, the executed
legal opinions of Venable LLP and Wachtell, Lipton, Rosen & Katz, counsel to the
Loan Parties, each in form and substance satisfactory to the Administrative
Agent.  The Borrowers hereby request such counsel to deliver such opinion.

(i)

Notes.  The Administrative Agent shall have received from each Borrower a signed
Revolving Credit Note and from Kimco a signed Competitive Loan Note, in each
case, for the account of each Lender that notified the Administrative Agent and
Kimco of its request for Notes at least two (2) Business Days prior to the
Closing Date.

(j)

Closing Certificates.  The Administrative Agent shall have received a
certificate from a Responsible Officer of Kimco and KRCX North Holdings, LLC,
each dated the Effective Date, substantially in the form of Exhibit E-1 (in the
case of Kimco) and Exhibit E-2 (in the case of KRCX North Holdings, LLC), (i) in
the case of Kimco, confirming compliance with the conditions specified in this
Section 5.1 and in Section 5.2 and, (ii) in each case, certifying, among other
things, as to the names and offices of the Persons authorized to sign the Loan
Documents to be delivered pursuant to the terms hereof by each Loan Party,
together with the signatures of each such Person and a certificate of another
Responsible Officer, certifying as to the name, office, and signature of such
first Responsible Officer.  

(k)

Organizational Documents, Etc.  The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Borrower, and the authorization of each Borrower in respect of the
transactions contemplated by this Agreement or the other Loan Documents, all in
form and substance reasonably satisfactory to the Administrative Agent,
certified to be true, correct and complete by a Responsible Officer as of the
Effective Date.

(l)

Patriot Act.  The Administrative Agent shall have completed any required Patriot
Act compliance, the results of which shall be reasonably satisfactory to the
Administrative Agent.

The Administrative Agent shall notify Kimco, the Issuing Lender and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.  

SECTION 5.2

Conditions to Each Extension of Credit.  

The agreement of each Lender to make a Loan and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions precedent:

(a)

Representations and Warranties.  On each Representation and Warranty Date, each
of the representations and warranties made by Kimco in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

(b)

No Default.  On each Representation and Warranty Date, no Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the extension of credit requested to be made on such date.

(c)

Baseline Representations and Warranties.  On each Subsidiary Borrower
Representation and Warranty Date, each of the Baseline Representations and
Warranties made by the applicable Subsidiary Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

Each Borrowing by, or issuance, renewal, extension or amendment of a Letter of
Credit on behalf of, any Borrower hereunder shall constitute a representation
and warranty, as of the date of such extension of credit (or renewal, extension
or amendment of a Letter of Credit), (i) by Kimco in all cases that the
conditions contained in Section 5.2 (a) and (b) have been satisfied, and (ii) if
the applicable Borrower is a Subsidiary Borrower, by such Subsidiary Borrower
that the conditions contained in Section 5.2(c) have been satisfied.





41




--------------------------------------------------------------------------------










ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the Revolving Commitments remain in effect, any Competitive Loan or
any Revolving Credit Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding, any Reimbursement Obligation remains unpaid in respect of
any Letter of Credit, or any other amount is owing to any Lender, the Issuing
Lender or the Administrative Agent hereunder, Kimco hereby agrees as set forth
in Sections 6.1 through 6.8, inclusive, and each applicable Subsidiary Borrower
hereby agrees as set forth in Section 6.9, that:

SECTION 6.1

Financial Statements.

Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender and the Issuing Lender):

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of Kimco, a copy of the consolidated balance sheet of Kimco and its
subsidiaries as at the end of such year and the related consolidated statements
of income and retained earnings and of cash flows of Kimco and its subsidiaries
for such year, setting forth in each case in comparative form the figures as of
the end of and for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by PricewaterhouseCoopers, LLP or other independent certified public
accountants of nationally recognized standing; and

(b)

as soon as available, but in any event not later than 45 days after the end of
each of the first three (3) quarterly periods of each fiscal year of Kimco, the
unaudited consolidated balance sheet of Kimco and its subsidiaries as at the end
of such quarter and the related unaudited consolidated statements of income and
retained earnings and of cash flows of Kimco and its subsidiaries for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
date or period, as the case may be, in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.

SECTION 6.2

Certificates; Other Information.

Kimco shall furnish to the Administrative Agent (with sufficient copies for each
Lender and the Issuing Lender (in the case of clauses (b)-(c) below) or each
relevant Lender or Issuing Lender (in the case of clause (e) below)):

(a)

[reserved];

(b)

concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and 6.1(b), a compliance certificate of a Responsible Officer of
Kimco substantially in the form of Exhibit F;

(c)

within ten (10) days after the same are sent, copies of all financial statements
and reports which Kimco sends to its stockholders, and within ten (10) days
after the same are filed, copies of all financial statements, reports or other
documents which Kimco may make to, or file with, the Securities and Exchange
Commission or any successor or analogous Governmental Authority;

(d)

[reserved]; and

(e)

promptly, upon request of the Administrative Agent, a list of all Entities, and
such additional financial information, information with respect to any Property
and other information as any Lender or the Issuing Lender may from time to time
reasonably request (through the Administrative Agent).

The Administrative Agent shall make available to the Lenders (which the
Administrative Agent may effect by electronic posting) the materials furnished
to it pursuant to this Section.





42




--------------------------------------------------------------------------------










SECTION 6.3

Payment of Obligations.

Kimco shall pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature, except (a) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of Kimco, (b)
Non-Recourse Indebtedness or (c) other obligations which aggregate not more than
$50,000,000, in the case of clauses (b) and (c), to the extent that Kimco has
determined in good faith that it is in its best interests not to pay or contest
such Non-Recourse Indebtedness or such other obligations, as the case may be.

SECTION 6.4

Maintenance of Existence, etc.

Kimco shall:

(a)

Preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to Section 7.2.

(b)

Comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

SECTION 6.5

Maintenance of Property; Insurance.

Kimco shall keep all property useful and necessary in its business in good
working order and condition; maintain insurance with financially sound and
reputable insurance companies rated at least A- by A.M. Best & Co. on all of its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to each Lender and the Issuing Lender,
upon written request, full information as to the insurance carried.

SECTION 6.6

Inspection of Property; Books and Records; Discussions.

Kimco shall keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and permit representatives of any Lender or the Issuing Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of Kimco and its Subsidiaries with officers and employees of
Kimco and its Subsidiaries and with its independent certified public
accountants.

SECTION 6.7

Notices.

Kimco shall promptly give notice to the Administrative Agent, the Issuing Lender
and each Lender of:

(a)

the occurrence of any Default or Event of Default;

(b)

any (i) default or event of default under any Contractual Obligation of Kimco or
any of its Subsidiaries or (ii) litigation, investigation or proceeding which
may exist at any time between Kimco or any of its Subsidiaries and any
Governmental Authority, which in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

(c)

any litigation or administrative or other proceeding affecting Kimco or any of
its Subsidiaries in which the amount involved is $50,000,000 or more on an
individual basis (or $100,000,000 or more in the aggregate together with all
other such litigations or administrative or other proceedings affecting Kimco or
any of its Subsidiaries) and not covered by insurance or in which material
injunctive or similar relief is sought, or the occurrence in respect of any
Guarantor of any case, proceeding, event, or circumstance of the nature set
forth in paragraph (f) of Article VIII;

(d)

the following events, as soon as possible and in any event within 30 days after
Kimco knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or Kimco or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan; and





43




--------------------------------------------------------------------------------










(e)

any development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of Kimco setting forth details of the occurrence referred
to therein and stating what action Kimco proposes to take with respect thereto.

The Administrative Agent shall promptly forward to the Lenders (which the
Administrative Agent may effect by electronic posting) any written notice
hereunder furnished to it pursuant to this Section.

SECTION 6.8

Environmental Laws.

Kimco shall:

(a)

Comply with, and use its best efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use its best efforts to ensure that all tenants
and subtenants obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect.

(b)

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect or (ii) Kimco has determined in good
faith that contesting the same is not in the best interests of Kimco and its
Subsidiaries and the failure to contest the same could not be reasonably
expected to have a Material Adverse Effect.

(c)

Defend, indemnify and hold harmless the Administrative Agent, the Issuing Lender
and each Lender, and their respective employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses (whether arising pre-judgment or
post-judgment) of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of Kimco, its Subsidiaries or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor.  Notwithstanding anything to the contrary in
this Agreement, this indemnity shall continue in full force and effect
regardless of the termination of this Agreement.

SECTION 6.9

Baseline Conditions.

(a)

Each Subsidiary Borrower shall at all applicable times comply with the Baseline
Conditions in all material respects.

(b)

In the event any Subsidiary Borrower fails, at any applicable time, to comply
with any of the Baseline Conditions in any material respect or fails to pay any
amount payable hereunder within five (5) Business Days after such amount becomes
due in accordance with the terms hereof (a “Non-complying Subsidiary Borrower”),
(i) one or more of the other Borrowers shall promptly prepay any and all Loans
to and any other obligations under any of the Loan Documents of such
Non-complying Subsidiary Borrower (and cash collateralize any Letters of Credit
issued for its account unless Kimco is a co-applicant thereof), or (ii) Kimco or
any other Subsidiary Borrower that can satisfy each of the Baseline Conditions
shall assume (pursuant to a written agreement reasonably satisfactory to the
Administrative Agent) any and all Loans to and any other obligations (including
in respect of any such Letters of Credit) of such Non-complying Subsidiary
Borrower under any of the Loan Documents.

(c)

Each Subsidiary Guarantor shall at all applicable times comply with the Baseline
Conditions in all material respects and in the event any Subsidiary Guarantor
fails, at any time, to comply with any of the Baseline Conditions in any
material respect, such Subsidiary Guarantor shall (i) notwithstanding any
provision of this Agreement to the contrary, cease to be an Obligated Property
Owner for all purposes of this Agreement, and (ii) continue as a Subsidiary
Guarantor unless released as provided in Section 10.10(d).





44




--------------------------------------------------------------------------------










ARTICLE VII

NEGATIVE COVENANTS

So long as the Revolving Commitments remain in effect, any Competitive Loan or
any Revolving Credit Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding, any Reimbursement Obligation remains unpaid in respect of
any Letter of Credit, or any other amount is owing to any Lender, the Issuing
Lender or the Administrative Agent hereunder, Kimco hereby agrees that:

SECTION 7.1

Financial Covenants.  

Kimco shall not directly or indirectly:

(a)

Total Indebtedness Ratio.  Permit, at the last day of any Test Period, the ratio
of (i) Total Indebtedness as of such day to (ii) Gross Asset Value as of such
day to exceed 0.60 to 1.00 (or 0.65 to 1.00 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions); provided that for the purpose of determining the foregoing ratio,
there shall be excluded from the amount of Total Indebtedness the amount of
Total Indebtedness that matures by its terms within 24 months after such date of
determination, such exclusion to be limited, however, to the excess of (i) the
dollar equivalent of the aggregate amount of Unrestricted cash then held by
Kimco and the Consolidated Entities over (ii) $35,000,000.  

(b)

Total Priority Indebtedness Ratio.  Permit, at the last day of any Test Period,
the ratio of (i) Total Priority Indebtedness as of such day to (ii) Gross Asset
Value as of such day to exceed 0.35 to 1.00; provided that for the purpose of
determining the foregoing ratio, there shall be excluded from the amount of
Total Priority Indebtedness the amount of Total Priority Indebtedness that
matures by its terms within 24 months after such date of determination, such
exclusion to be limited, however, to the excess of (i) the dollar equivalent of
the aggregate amount of Unrestricted cash then held by Kimco and the
Consolidated Entities over (ii) $35,000,000.

(c)

[reserved].

(d)

[reserved].

(e)

Unsecured Interest Expense Ratio.  Permit, for any Test Period, the ratio of (i)
Unencumbered Assets NOI for such period to (ii) Total Unsecured Interest Expense
for such period to be less than 1.75 to 1.00.

(f)

Fixed Charge Coverage Ratio.  Permit, for any Test Period, the ratio of Total
Adjusted EBITDA for such period to Total Debt Service for such period to be less
than 1.50 to 1.00.  Solely for the purpose of calculating the ratio in this
clause (f), Total Adjusted EBITDA (i) shall include cash flow distributions
(other than distributions in respect of capital transactions) from
Unconsolidated Entities (“Unconsolidated Entity Operating Cash Flow”), provided
that Unconsolidated Entity Operating Cash Flow distributed during the most
recent twelve-month period in respect of any Unconsolidated Entity shall be
included, without duplication, only to the extent of 50% of the amount of such
distributions made in such twelve-month period, and (ii) shall be increased by
the amounts excluded pursuant to clauses (iv), (v) and (vi) of the definition of
the term “Total Adjusted EBITDA”.

Solely for the purposes of this Section 7.1:  direct or indirect reference to
EBITDA, NOI, Indebtedness and debt service (and items thereof, when applicable)
with respect to the Entities, when included, shall be included only to the
extent of the Ownership Percentage therein, except as otherwise specifically
provided.

SECTION 7.2

Limitation on Certain Fundamental Changes.  

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly: (a)
enter into any merger (except as described in Schedule 7.2), consolidation or
amalgamation, (b) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or (c) convey, sell, lease, assign, transfer or
otherwise dispose of, all or a substantial portion of its property, business or
assets (each such transaction referred to in the preceding clauses (a), (b) and
(c), a “Capital Transaction”), provided that a Capital Transaction may be made
if (i) such Capital Transaction does not involve all or a substantial portion of
the property, business or assets owned or leased by Kimco and its Subsidiaries
determined on a consolidated basis with respect to Kimco and its Subsidiaries
taken as a whole, (ii) there is no Default or Event of Default, before and after
giving effect to such Capital Transaction (including any changes resulting from
recharacterization of Unencumbered Property), and (iii) without limiting the
foregoing, Kimco is in compliance with all covenants under Section 7.1 after
giving effect to such Capital Transaction (including any changes resulting from
recharacterization of Unencumbered Property), and would have been in compliance
therewith for the most recent Test Period if such Capital Transaction had been
given effect (including any changes resulting from recharacterization of
Unencumbered Property) during such Test Period.  Notwithstanding the foregoing,
Kimco may not engage in a Capital Transaction other than (x) a merger as to
which it is the surviving





45




--------------------------------------------------------------------------------







entity or (y) a Capital Transaction described in the immediately following
sentence.  In addition, notwithstanding the foregoing, (I)(A) any Subsidiary
that is not a Loan Party may merge with any Subsidiary so long as the surviving
entity is a Subsidiary, and (B) any Subsidiary that is a Loan Party may merge
with any Subsidiary so long as the surviving entity is a Loan Party, (II)(A) any
Subsidiary that is not a Loan Party may liquidate, wind up or dissolve itself so
long as such Subsidiary’s assets are transferred to a Borrower or a Subsidiary
and (B) any Subsidiary that is a Loan Party may liquidate, wind up or dissolve
itself so long as such Subsidiary’s assets are transferred to a Loan Party and
(III)(A) any Subsidiary that is not a Loan Party may convey, sell, lease,
assign, transfer or otherwise dispose of any of its assets to a Borrower or any
Subsidiary and (B) Kimco or any Subsidiary that is a Loan Party may convey,
sell, lease, assign, transfer or otherwise dispose of any of its assets to a
Loan Party.

SECTION 7.3

[Reserved].

SECTION 7.4

[Reserved].

SECTION 7.5

Limitation on Transactions with Affiliates.

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly, enter
into any transaction, including any purchase, sale, lease or exchange of
property or the rendering of any service, with any Affiliate unless (a) no
Default or Event of Default would occur as a result thereof and (b) such
transaction is (i) in the ordinary course of the business of any Loan Party that
is a party thereto and (ii) upon fair and reasonable terms no less favorable to
any Loan Party that is a party thereto or is affected thereby than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

SECTION 7.6

Limitation on Changes in Fiscal Year.

Kimco shall not cause or permit its fiscal year to end on a day other than
December 31, unless otherwise required by any applicable law, rule or
regulation.

SECTION 7.7

Limitation on Lines of Business; Issuance of Commercial Paper; Creation of
Subsidiaries; Negative Pledges; Swap Agreements.

Neither Kimco nor any of its Subsidiaries shall, directly or indirectly:

(a)

Engage in activities other than real estate business and real estate related
business activities, and in activities permitted for real estate investment
trusts under the Code (including through taxable REIT subsidiaries).

(b)

Issue any commercial paper in an aggregate principal amount exceeding the
aggregate unused and available commitments under any revolving credit facility
(other than the Revolving Commitments hereunder) entered into by the Borrowers
and not prohibited by this Agreement.  For the purposes of this paragraph,
commitments shall be deemed to be available to the extent that, on any date of
determination, assuming timely delivery of a borrowing notice by the applicable
Borrower, the lender(s) thereunder would be obligated to fund loans pursuant
thereto.

(c)

Enter into with any Person, or suffer to exist, any agreement, other than (i)
this Agreement and the other Loan Documents or (ii) any agreements governing any
purchase money Liens, Financing Leases or mortgage financings (in which cases,
any prohibition or limitation referred to below shall only be effective against
the assets financed thereby) which, in any such case, prohibits or limits the
ability of any Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired.

(d)

Enter into any Swap Agreement, except Swap Agreements entered into in the
ordinary course of business (not for purposes of speculation) to hedge or
mitigate risks, including those related to interest rates or currency exchange
rates, to which Kimco or such Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)

Any Borrower shall fail to pay any principal of any Revolving Credit Loan, any
Competitive Loan or any Reimbursement Obligation when due in accordance with the
terms thereof or hereof; or any Borrower shall fail to pay any interest on any
Revolving Credit Loan, any Competitive Loan, any Reimbursement Obligation or any
other amount payable hereunder, within five (5) Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof; or





46




--------------------------------------------------------------------------------










(b)

Any representation or warranty made or deemed made by Kimco herein or in any
other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made or
furnished; or

(c)

There shall be any default in the observance or performance of any agreement
contained in Section 6.7(a) or Article VII; or

(d)

Kimco shall default in the observance or performance of any other agreement
contained in this Agreement or any other Loan Document (other than as provided
in paragraphs (a) through (c) of this Article), and such default shall continue
unremedied for a period of 30 days after notice from the Administrative Agent,
the Issuing Lender or the Required Lenders; or

(e)

Any Borrower or any Subsidiary of any Borrower shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding (x) any Revolving Credit Loans, any Competitive Loans
or Reimbursement Obligations (which shall be governed by clause (a) above) and
(y) any Non-Recourse Indebtedness) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default under this Agreement unless, at such time, one or more defaults, events
or conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $50,000,000
(calculated, in the case of Indebtedness of an Unconsolidated Entity, by
multiplying the amount of such Indebtedness by the percentage of Kimco’s direct
or indirect equity interest in such Unconsolidated Entity); provided, further,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default under
this Agreement if such default, event or condition relates solely to any
Subsidiary Borrower and/or its observance or performance of its obligations
under this Agreement or in any other Loan Document; or

(f)

(i) Kimco shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Kimco shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against Kimco any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against Kimco any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Kimco shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Kimco shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

(g)

(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of Kimco or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed (or a trustee shall be appointed) to
administer, or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) Kimco or any Commonly
Controlled Entity shall, or is, in the reasonable opinion of the Required
Lenders, likely to, incur any liability in connection with a withdrawal from, or
the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or





47




--------------------------------------------------------------------------------










(h)

One or more judgments or decrees shall be entered against Kimco or any Entity
involving in the aggregate a liability (not paid or fully covered by insurance)
of $50,000,000 or more (excluding Non-Recourse Indebtedness) (calculated, in the
case of a judgment or decree against an Unconsolidated Entity, by multiplying
the amount of such judgment or decree by the percentage of Kimco’s direct or
indirect equity interest in such Unconsolidated Entity), and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof; or

(i)

[reserved]; or

(j)

Kimco shall cease, for any reason, to maintain its status as an equity-oriented
real estate investment trust under Sections 856 through 860 of the Code unless
(i) the Board of Directors of Kimco shall have determined in good faith that it
is in the best interests of Kimco to no longer maintain such status and (ii)
Kimco's no longer maintaining such status does not materially adversely affect
the interests of the Lenders; or

(k)

At any time any Borrower or any Subsidiary of any Borrower shall be required to
take any actions in respect of environmental remediation and/or environmental
compliance, the aggregate expenses, fines, penalties or other charges with
respect to which are recourse to Kimco and, in the judgment of the Required
Lenders, could reasonably be expected to exceed $50,000,000; provided that any
such remediation or compliance shall not be taken into consideration for the
purposes of determining whether an Event of Default has occurred pursuant to
this paragraph (k) if (i) such remediation or compliance is being contested by
such Borrower or the applicable Subsidiary in good faith by appropriate
proceedings or (ii) such remediation or compliance is satisfactorily completed
within 90 days from the date on which such Borrower or the applicable Subsidiary
receives notice that such remediation or compliance is required, unless such
remediation or compliance cannot reasonably be completed within such 90 day
period in which case such time period shall be extended for a period of time
reasonably necessary to perform such compliance or remediation using diligent
efforts (not to exceed 180 days if the continuance of such remediation or
compliance beyond such 180 day period, in the judgment of the Required Lenders,
could reasonably be expected to have a Material Adverse Effect); or

(l)

the Guarantee by Kimco pursuant to Article XI shall cease for any reason to be
valid or binding on, or enforceable against, Kimco, or Kimco shall so assert in
writing; or

(m)

a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Revolving Commitments shall
immediately terminate and the Revolving Credit Loans and Competitive Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) and the Notes shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) the Administrative Agent may, or upon
the request of the Required Lenders the Administrative Agent shall, by notice to
Kimco, declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) the
Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, by notice to Kimco, declare the Revolving Credit
Loans and Competitive Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and the Notes to
be due and payable forthwith, whereupon the same shall immediately become due
and payable.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, Kimco or the applicable Borrower shall at such time deposit
in a cash collateral account opened by and under the exclusive dominion and
control of the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit.  Each such depositing
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the applicable L/C Participants, a security interest in such
cash collateral to secure all obligations of such Borrower under this Agreement
and the other Loan Documents.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts or other
demands for payment drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrowers
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrowers hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the applicable
Borrower or to whomsoever may be lawfully entitled thereto.  The Borrowers shall
execute and deliver to the Administrative Agent, for the account of the Issuing
Lender and the applicable L/C Participants, such further documents and
instruments as the Administrative Agent may request to evidence the creation and
perfection of the within security interest in such cash collateral account.





48




--------------------------------------------------------------------------------










Except as expressly provided above in this Article, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

ARTICLE IX

THE AGENTS

SECTION 9.1

The Agents.  

For purposes of this Section 9.1 and Section 10.6, the term “Related Parties”
shall mean, with respect to any specified Person, (i) any Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such specified Person, and (ii) the respective
directors, officers, employees, agents and advisors of such specified Person and
of any other Person referred to in the preceding clause (i).

(a)

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

(b)

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and each Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with such bank (an
“Administrative Agent Affiliate”) may accept deposits from, lend money to and
generally engage in any kind of business with any Loan Party or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

(c)

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (ii) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein), and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Kimco or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Administrative Agent
Affiliates in any capacity.  The Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default other than
nonpayment of principal or interest unless and until written notice thereof is
given to the Administrative Agent by Kimco or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  

(d)

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(e)

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.





49




--------------------------------------------------------------------------------










(f)

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and Kimco.  If a Bankruptcy Event
shall occur with respect to the Administrative Agent, then effective on the date
that is thirty (30) Business Days after the date of such Bankruptcy Event, the
Administrative Agent automatically and without any further action by any Person,
shall be removed as Administrative Agent, and at the end of such thirty (30)
Business Day period the Administrative Agent shall be deemed discharged from its
duties and obligations as Administrative Agent hereunder and under any other
Loan Document.  By the Required Lenders’ giving at least thirty (30) Business
Days prior written notice to the Administrative Agent and Kimco, the
Administrative Agent may be removed, by action of the Required Lenders
(excluding the bank serving as Administrative Agent (the “Agent Bank”)), (i) at
any time for gross negligence or willful misconduct, as determined by the
Required Lenders (excluding for such determination the Agent Bank), or (ii) in
the event that the Agent Bank, in its capacity as a Lender, shall have assigned
all of its outstanding Revolving Commitments, Loans, and its Applicable
Percentage of the L/C Obligations to another bank, financial institution or
other entity pursuant to Section 10.6, and at the end of such thirty (30)
Business Day period the Agent Bank shall be deemed discharged from its duties
and obligations as Administrative Agent hereunder and under any other Loan
Documents, provided that it is a condition to the removal of the Administrative
Agent under clause (ii) above in the circumstance in which the Agent Bank is the
Issuing Lender hereunder, that all outstanding Letters of Credit issued by the
Issuing Lender (including Letters of Credit issued by any Affiliate of the Agent
Bank) hereunder shall be returned to the Issuing Lender for cancellation, that
the Issuing Lender shall be reimbursed for all drafts or other demands for
payment under the Letters of Credit that have not yet been reimbursed by the
Borrowers or paid by the L/C Participants (except to the extent of the
Applicable Percentage of L/C Obligations assigned by the Agent Bank), that all
fees and expenses accrued and payable to the Issuing Lender be paid, and that
the Issuing Lender shall be deemed to be replaced under Section 3.9(a) hereof.
 Upon any such resignation or removal, the Required Lenders shall have the
right, in consultation with Kimco, to appoint a successor. In the case of
resignation by the Administrative Agent, if no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or a Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor to a retired
Administrative Agent, such successor shall succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under any other Loan Documents.  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the Administrative Agent’s resignation or removal
hereunder, the provisions of this Article, including Section 9.2, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

(g)

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

SECTION 9.2

Indemnification.

Subject to the immediately following sentence, the Lenders agree to indemnify
the Administrative Agent in its capacity as such (to the extent not reimbursed
by the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Applicable Percentages of the Revolving
Commitments in effect on the date on which indemnification is sought under this
Section 9.2 (or, if indemnification is sought after the date upon which the
Revolving Commitments shall have terminated and the Revolving Credit Loans and
Competitive Loans shall have been paid in full, ratably in accordance with their
Applicable Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including at any time following the payment of the Revolving Credit Loans
and Competitive Loans and regardless of whether pre-judgment or post-judgment)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s gross negligence or willful misconduct.  Each Lender
shall severally indemnify the Administrative Agent for the full amount of any
Excluded Taxes attributable to such Lender that are paid or payable by the
Administrative Agent in connection with this Agreement or any other Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The agreements in this Section 9.2
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Revolving Credit Loans and all other amounts payable
hereunder and thereunder.





50




--------------------------------------------------------------------------------










SECTION 9.3

The Syndication Agents, Documentation Agent, Co-Documentation Agents, Managing
Agents, Arrangers, and Bookrunners.

Each of the Syndication Agents, Documentation Agent, Co-Documentation Agents,
Managing Agents, Bookrunners and Lead Arrangers referred to on the cover of this
Agreement in its capacity as such shall have no rights, duties or
responsibilities hereunder, nor any fiduciary relationship with any party
hereto, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Syndication Agents, Documentation Agent, Co-Documentation Agents,
Managing Agents, Bookrunners or Lead Arrangers in their respective capacities as
such.  

ARTICLE X

MISCELLANEOUS

SECTION 10.1

Amendments and Waivers.

Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the relevant Loan Parties written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided that
no such waiver and no such amendment, supplement or modification shall (i)
reduce the amount or extend the scheduled date of maturity of any Revolving
Credit Loan, Competitive Loan or Note, or reduce the stated rate of any interest
or fee payable hereunder or extend the scheduled date of any payment thereof or
increase or reduce (except for reductions in accordance with Section 2.2(f)) the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the consent of each Lender directly affected thereby, (ii)
amend, modify or waive any provision of this Section 10.1, change Section
2.9(a), Section 10.11(a) or Section 10.22 in a manner that would alter the pro
rata sharing of payments required thereby, reduce the percentage specified in
the definition of Required Lenders, consent to the assignment or transfer by
Kimco of any of its rights and obligations under this Agreement and the other
Loan Documents, amend the proviso to the definition of the term “Unencumbered
Properties”, amend, modify or waive the requirement set forth in the definition
of “Alternate Currency” that all Lenders approve a currency other than the EURO,
Sterling, Yen or Canadian Dollar as an Alternate Currency, or amend, modify, or
waive any provision of any Loan Document which, by its terms, requires the
consent, approval or satisfaction of all Lenders, in each case without the
written consent of all the Lenders, (iii) amend, modify or waive any provision
of Article III or otherwise affect the rights or duties of the Issuing Lender
without the written consent of the Issuing Lender, (iv) amend, modify or waive
any provision of Article IX or otherwise affect the rights or duties of the
Administrative Agent without the written consent of the then Administrative
Agent, (v) amend, modify or waive any provision of Section 2.17 without the
written consent of the Administrative Agent and the Issuing Lender, or (vi)
release the Guarantee by Kimco pursuant to Article XI with respect to any
Subsidiary Borrower that has Loans outstanding at such time without the written
consent of each Lender affected thereby.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Borrowers, the other Loan Parties, the Lenders,
the Issuing Lender, the Administrative Agent and all future holders of the
Notes.  In the case of any waiver, the Borrowers, the other Loan Parties, the
Lenders, the Issuing Lender and the Administrative Agent shall be restored to
their former position and rights hereunder and under any outstanding Notes and
any other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing to the extent therein specified; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

SECTION 10.2

Notices.

(a)

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrowers, the Issuing Lender and the Administrative
Agent, and as notified to the Administrative Agent pursuant to an Administrative
Questionnaire in the case of the other parties hereto, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Notes:




The Borrowers:

 

Kimco Realty Corporation

3333 New Hyde Park Road, Suite 100

New Hyde Park, New York 11042

Attention: Glenn G. Cohen

Telecopy: (516) 869-2572








51




--------------------------------------------------------------------------------










JPMCB, as Administrative Agent

and Issuing Lender:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Mary Hackett

Telecopy: (312) 732-4837




with a copy (except for

borrowing requests,

interest elections, and

 requests pursuant to

 

 

Sections 10.8 or 10.9) to:

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, 19 th  Floor

Chicago, Illinois 60603

Attention: Elizabeth R. Johnson

Telecopy: (312) 325-5008

 

 

 

Wells Fargo, as Issuing Lender:

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, North Carolina 28288

Attention: Matt Rickets

Telecopy: (704) 383-6205

 

 

 

Royal Bank of Canada,

as Issuing Lender:

 

RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street, 12th Floor

New York, New York 10281

Attention: Michael Mondo

Telecopy: (212) 428-6460




provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.3 or 2.4 shall not be effective
until received.

(b)

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 10.3

No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Issuing Lender or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

SECTION 10.4

Survival of Representations and Warranties.

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of the
extensions of credit hereunder.

SECTION 10.5

Payment of Expenses and Taxes.

Kimco agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents, any Letters of
Credit, and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable





52




--------------------------------------------------------------------------------







fees and disbursements of counsel to the Administrative Agent; (b) to pay or
reimburse each Lender, the Issuing Lender and the Administrative Agent for all
its reasonable costs and expenses (including post-judgment costs and expenses)
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents, any Letters of Credit, and any such
other documents, including the fees and disbursements of counsel to the
Administrative Agent, the Issuing Lender and the several Lenders; (c) to pay,
and indemnify and hold harmless each Lender, the Issuing Lender and the
Administrative Agent (and their respective affiliates, officers, directors,
employees, advisors and agents) from and against, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents, any Letters of Credit, and any such other documents; and (d) to pay,
and indemnify and hold harmless each Lender, the Issuing Lender and the
Administrative Agent (and their respective affiliates, officers, directors,
employees, advisors and agents) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (and regardless of
whether pre-judgment or post-judgment) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents, the Letters of Credit, and any such other documents, including any of
the foregoing relating to the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of Kimco, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that (x) Kimco shall have
no obligation hereunder to any indemnitee with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of such
indemnitee to the extent determined in a final non-appealable judgment by a
court of competent jurisdiction, and (y) this clause (d) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.  The agreements in this Section 10.5 shall survive the
termination of this Agreement, the expiration, cancellation, or other
termination of the Letters of Credit, and the payment of the Revolving Credit
Loans, the Competitive Loans and all other amounts payable hereunder.

SECTION 10.6

Successors and Assigns.

For purposes of this Section 10.6 the term “Related Parties” shall have the
meaning given thereto in Section 9.1 hereof.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby (including any Affiliate of the Issuing Lender that issues any Letter of
Credit (an “Issuing Lender Affiliate”)), except that (i) none of the Loan
Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Issuing Lender Affiliate), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement or any other Loan Document.

(b)

(1)

Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and under the other Loan Documents (including all or a
portion of its Revolving Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A)

Kimco, provided that (I) no consent of Kimco shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below), or,
if an Event of Default has occurred and is continuing, any other assignee and
(II) Kimco shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B)

the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of any Revolving Commitment or Loan to an
assignee that is a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)

the Issuing Lender.

(ii)

Assignments shall be subject to the following additional conditions:





53




--------------------------------------------------------------------------------










(A)

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s Revolving
Commitment or Loans of any Class, the amount of the Tranche A Commitment or
Tranche B Commitment or Tranche A Loans or Tranche B Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption (as defined below) with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless Kimco and
the Administrative Agent otherwise consent, provided that no such consent of
Kimco shall be required if an Event of Default has occurred and is continuing;

(B)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of its Tranche A
Commitment or its Tranche B Commitment, as applicable, under this Agreement and
the other Loan Documents;

(C)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption substantially in the form of Exhibit A or in
any other form approved by the Administrative Agent (an “Assignment and
Assumption”), together with a processing and recordation fee of $4,000 (which,
except as provided in Section 2.15, shall not be payable by the Borrowers);

(D)

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in the form approved by the Administrative
Agent (an “Administrative Questionnaire”); and

(E)

assignments shall not be permitted to be made to any Defaulting Lender or any
individual.

For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.13 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)

The Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Tranche A Commitment and Tranche B Commitment of, and
principal amount of the Loans and payments made by the Issuing Lender pursuant
to the Letters of Credit, owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) and any written
consent to such assignment required by this paragraph (b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.9(b), 3.4, 3.5 or 9.2, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.





54




--------------------------------------------------------------------------------










(c)

Any Lender may, without the consent of any Borrower, the Administrative Agent,
or the Issuing Lender, sell participations to one or more banks or other
entities (other than any Defaulting Lender or  any individual) (a “Participant”)
in all or a portion of such Lender’s rights and obligations in respect of its
Tranche A Commitment or its Tranche B Commitment, as applicable, under this
Agreement and under the other Loan Documents (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrowers, the other Loan Parties, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 10.1 that affects
such Participant.  Each Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.11, 2.12 and 2.13 (subject to the requirements and
limitations therein, including the requirements under Section 2.12 (d) (it being
understood that the documentation requirement under Section 2.12(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.9 and 2.15 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.11 or 2.12, with respect to any participation, than its
participating Lender would have been entitled to receive.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.11(b) as though it were a Lender, provided such Participant agrees to
be subject to Section 10.11(a) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant's interest in any Revolving Commitments, Loans, Letters of Credit,
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d)

Any Lender may at any time pledge or assign a security interest in, all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.7

Disclosure.

Subject to Section 10.19, each Borrower authorizes each Lender to disclose to
any Participant or assignee (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning such Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of such Borrower in connection
with such Lender’s credit evaluation of such Borrower and its Affiliates prior
to becoming a party to this Agreement.

SECTION 10.8

Increases of Revolving Credit Facility.

During the period commencing on the Effective Date through and including the
date that is 48 months after the date of this Agreement, Kimco may from time to
time request increases in the aggregate amount of the Tranche A Commitments or
the Tranche B Commitments, in minimum increments of $50,000,000 (or whole
multiples of $5,000,000 in excess of $50,000,000), provided that the total
combined amount by which the Tranche A Commitments and the Tranche B Commitments
may be increased under this Section 10.8 shall be limited to $500,000,000 in the
aggregate.  Each such request shall offer to each Lender the opportunity to
participate in the increased Tranche A Commitments or Tranche B Commitments, as
applicable, and, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) and Kimco, to any additional bank,
financial institution or other entity that elects to become a Lender hereunder
and make a Tranche A Commitment or Tranche B Commitment, as applicable.  No
Lender shall have any obligation to increase its Tranche A Commitment or Tranche
B Commitment, as applicable, nor shall the Administrative Agent, the Lead
Arrangers or the Syndication Agents have any obligation to locate banks,
financial institutions or other entities willing to increase or make such
Tranche A Commitments or Tranche B Commitments, as applicable.  The form of
documentation pursuant to which any such Tranche A Commitment or Tranche B
Commitment, as applicable, is increased or obtained shall be customary and must
be acceptable to Kimco and the Administrative Agent.  Each increase of the
Tranche A Commitments or Tranche B Commitments, as applicable, under this
Section 10.8 is subject to the following conditions:





55




--------------------------------------------------------------------------------










(a)  Each of the representations and warranties made by Kimco in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of the date of such increase as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date; and

(b)  (i) No Default or Event of Default shall have occurred and be continuing on
the date of such increase or after giving effect thereto and (ii) Kimco would be
in compliance with each financial covenant set forth in paragraphs (a) through
(f) of Section 7.1 if the ratio or amount referred to therein were to be
calculated as of such date (provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b)).

Each request for an increase of the Tranche A Commitments or Tranche B
Commitments, as applicable, under this Section 10.8 shall constitute a
representation and warranty by Kimco as of the date of such increase that the
conditions contained in this Section 10.8 have been satisfied, and shall be
accompanied by a certificate of a Responsible Officer of Kimco to such effect.

SECTION 10.9

Extension of Maturity Date.

By notice to the Administrative Agent not earlier than twelve (12) months nor
later than three (3) months before the Maturity Date specified in clause (i) of
the definition of the term “Maturity Date” (the “Original Maturity Date”), Kimco
may extend the Maturity Date to the date one year after the Original Maturity
Date (the “Extended Maturity Date”); provided that (i) Kimco shall have paid to
the Administrative Agent for the account of the Lenders on or before the
Original Maturity Date a nonrefundable extension fee in an amount equal to 0.15%
of the aggregate amount of the Revolving Commitments in effect on the Original
Maturity Date, whether used or unused, and (ii), the following conditions shall
be satisfied:

(a)  Each of the representations and warranties made by Kimco in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of the Original Maturity Date as if made on and as of such date except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date; and

(b)  (i) No Default or Event of Default shall have occurred and be continuing on
the date of such notice or as of the Original Maturity Date, and (ii) Kimco
would be in compliance with each financial covenant set forth in paragraphs (a)
through (f) of Section 7.1 if the ratio or amount referred to therein were to be
calculated as of the Original Maturity Date (provided that for the purposes of
determining such compliance, Gross Asset Value shall be determined for the most
recent Test Period as to which a compliance certificate has been delivered
pursuant to Section 6.2(b)).

The request for an extension under this Section 10.9 shall constitute a
representation and warranty by Kimco as of the date of such request and as of
the Original Maturity Date that the conditions contained in this Section 10.9
have been satisfied, and shall be accompanied by a certificate of a Responsible
Officer of Kimco to such effect. The Administrative Agent shall promptly notify
the Lenders of any such extension.

SECTION 10.10

Subsidiary Borrowers and Subsidiary Guarantors.

(a)

At the election of Kimco at any time and from time to time, upon not less than
seven (7) Business Days notice (or 15 days notice in the event the Subsidiary is
organized under the laws of a jurisdiction other than the United States (a
“Foreign Subsidiary Borrower”)) to the Administrative Agent, at the time of such
election, one or more Wholly Owned Subsidiaries shall become a Borrower
hereunder (together with KRCX North Holdings, LLC, each, a “Subsidiary
Borrower”) by Kimco and such Subsidiary Borrower's executing and delivering to
the Administrative Agent, as applicable, (i) an Adherence Agreement, (ii) an
incumbency certificate as to the names, titles and specimen signatures of such
Wholly Owned Subsidiary’s officers or other representatives authorized to act on
its behalf in connection with the Revolving Credit Facility, and (iii) if and to
the extent generally issued by the applicable jurisdiction, a current good
standing certificate as to such Wholly Owned Subsidiary from its jurisdiction of
organization and a certified copy of its organizational or constituent documents
(such as a certificate or articles of incorporation or formation and by-laws,
limited liability company agreement or limited partnership agreement, as
applicable); provided that (x) each such Wholly Owned Subsidiary shall satisfy
the Baseline Conditions on and as of the date such Wholly Owned Subsidiary
delivers its Adherence Agreement, (y) Kimco shall be deemed to represent and
warrant as of such date that such proposed Subsidiary Borrower is a Wholly Owned
Subsidiary, and (z) no Subsidiary Borrower shall cease to be a Subsidiary
Borrower solely because it ceases to be a Wholly-Owned Subsidiary.  Following
the giving of any notice pursuant to this Section 10.10(a) and prior to the
effectiveness of any such Subsidiary becoming a Subsidiary Borrower, if the
designation of such Subsidiary Borrower obligates the Administrative Agent or
any Lender to comply with “know your customer” or similar identification
procedures in accordance with applicable laws and regulations in circumstances
where the necessary information is not already available to it, the applicable
Subsidiary Borrower shall, promptly upon the request of the Administrative Agent
or such Lender (but only if the Administrative Agent or such Lender shall have
made such a request by a date that is no later than five (5) Business Days after
the giving of notice pursuant to Section 10.10(a) designating such Subsidiary
Borrower), supply such documentation and other evidence as is reasonably and
customarily requested by the Administrative Agent or such Lender in order for
the Administrative Agent or such Lender to be satisfied (in good faith) it has





56




--------------------------------------------------------------------------------







complied with all necessary “know your customer” or other similar verifications
under all applicable laws and regulations.  Notwithstanding the foregoing, (x)
with respect to any Foreign Subsidiary Borrower, any Lender may, with notice to
the Administrative Agent and Kimco, fulfill its Revolving Commitment by causing
an Affiliate of such Lender to act as the Lender in respect of such Foreign
Subsidiary Borrower (and such Lender shall, to the extent of Loans made to and
participations in Letters of Credit issued for the account of such Foreign
Subsidiary Borrower, be deemed for all purposes hereof to have pro tanto
assigned such Loans and participations to such Affiliate in compliance with the
provisions of Section 10.6; and (y) as soon as practicable and in any event
within seven (7) Business Days after notice of the designation under this
Section of a Foreign Subsidiary Borrower, any Lender that (I) may not legally
lend to such Foreign Subsidiary Borrower, or (II) would incur or suffer
materially adverse regulatory or legal consequences by lending to such Foreign
Subsidiary Borrower and, in either case (I) or (II), is generally not lending to
other borrowers similarly situated to such Foreign Subsidiary Borrower (a
“Protesting Lender”) shall so notify Kimco and the Administrative Agent in
writing.  With respect to each Protesting Lender, Kimco shall, effective on or
before the date that such Foreign Subsidiary Borrower shall have the right to
borrow hereunder, either (I) (A) replace such Protesting Lender in accordance
with Section 2.15 or (B) notify the Administrative Agent and such Protesting
Lender that the Revolving Commitments of such Protesting Lender shall be
terminated (whereupon such Revolving Commitments shall be terminated); provided
that, in the case of this clause (B), (1) Kimco shall have received the prior
written consent of the Administrative Agent and each Issuing Lender, which
consents shall not unreasonably be withheld, and (2) such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans), accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the relevant
Borrower (in the case of all other amounts), or (II) cancel its request to
designate such Subsidiary as a “Subsidiary Borrower” hereunder.     

(b)

At the election of Kimco at any time and from time to time, at the time of such
election, one or more Wholly Owned Subsidiaries shall become a guarantor of the
Revolving Credit Facility (each a “Subsidiary Guarantor”) by executing and
delivering to the Administrative Agent, as applicable, a Subsidiary Guarantee;
provided that (x) each such Wholly Owned Subsidiary shall satisfy the Baseline
Conditions on and as of the date such Wholly Owned Subsidiary delivers its
Subsidiary Guarantee and (y) Kimco shall be deemed to represent and warrant as
of such date that such proposed Subsidiary Guarantor is a Wholly Owned
Subsidiary.  If the designation of such Subsidiary Guarantor obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in accordance with applicable laws and
regulations in circumstances where the necessary information is not already
available to it, the applicable Subsidiary Guarantor shall, promptly upon the
request of the Administrative Agent or such Lender, supply such documentation
and other evidence as is reasonably and customarily requested by the
Administrative Agent or such Lender in order for the Administrative Agent or
such Lender to be satisfied (in good faith) it has complied with all necessary
“know your customer” or other similar verifications under all applicable laws
and regulations.  For the avoidance of doubt, no Wholly Owned Subsidiary that is
not a U.S. Person (or, if such Wholly Owned Subsidiary is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, has an
owner that is not a U.S. Person) shall guarantee any obligation of any Borrower
that is a U.S. Person (or, if such Borrower is disregarded as an entity separate
from its owner for U.S. federal income tax purposes, of its owner).

(c)

A Subsidiary Borrower shall be released as a Borrower hereunder upon written
request by Kimco; provided that (i) any Loans to and/or other obligations of
such Subsidiary Borrower proposed to be released shall have been either (A)
repaid (and any outstanding Letters of Credit issued for its account shall have
been fully cash collateralized unless Kimco is a co-applicant thereof) or (B)
assumed (pursuant to a written agreement reasonably satisfactory in form and
substance to the Administrative Agent), concurrently with or prior to such
release, by Kimco or by another Subsidiary Borrower (which other Subsidiary
Borrower satisfies the Baseline Conditions at the time of such assumption), (ii)
there is no Event of Default after giving effect to such release, (iii) Kimco is
in compliance with each of the financial covenants set forth in paragraphs (a)
through (f) of Section 7.1 if the ratio or amount referred to therein were to be
calculated as of such date, but after giving effect to such release (provided
that for the purposes of determining such compliance, Gross Asset Value shall be
determined for the most recent Test Period as to which a compliance certificate
has been delivered pursuant to Section 6.2(b), after giving effect to such
release), and (iv) Kimco has furnished to the Administrative Agent a certificate
of its chief financial officer or other authorized officer as to the matters
referred in the preceding sub-clauses (ii) and (iii)

(d)

A Subsidiary Guarantor shall be released from any Subsidiary Guarantee upon
written request by Kimco; provided that (i) there is no Event of Default after
giving effect to such release (including any changes resulting from any
Property’s ceasing to be an Unencumbered Property if such released guarantor
immediately prior to giving effect to such release was an Obligated Property
Owner in respect thereof), (ii) Kimco is in compliance with each of the
financial covenants set forth in paragraphs (a) through (f) of Section 7.1 if
the ratio or amount referred to therein were to be calculated as of such date,
but after giving effect to such release (including any changes resulting from
any Property’s ceasing to be an Unencumbered Property if such released guarantor
was an Obligated Property Owner in respect thereof immediately prior to giving
effect to such release and provided that for the purposes of determining such
compliance, Gross Asset Value shall be determined for the most recent Test
Period as to which a compliance certificate has been delivered pursuant to
Section 6.2(b)), and (iii) Kimco has furnished to the Administrative Agent a
certificate of its chief financial officer or other authorized financial officer
as to the matters referred to in the preceding clauses (i) and (ii).





57




--------------------------------------------------------------------------------










SECTION 10.11

Adjustments; Set-off.

(a)

If any Lender (a “benefited Lender”) shall at any time receive any payment of
all or part of its Tranche A Exposure or Tranche B Exposure, as applicable, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Article VIII(f), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Tranche A Exposure or Tranche B
Exposure, as applicable, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Tranche A Exposure or Tranche B Exposure, as
applicable, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that (i) if all or any
portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Loans or Competitive Loans or participations in respect of Letters of Credit to
any assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply,
except, for the avoidance of doubt, for payments made pursuant to Section 2.15
or Section 10.10(a) hereof).

(b)

In addition to any rights and remedies of the Lenders provided by law, each
Lender and each of its Affiliates shall have the right, without prior notice to
the Borrowers, any such notice being expressly waived by the Borrowers to the
extent permitted by applicable law, upon any amount becoming due and payable by
any Borrower hereunder or under the Notes (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount, any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, obligations, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any of its Affiliates or any branch or agency thereof to or for the credit or
the account of such Borrower.  Each Lender agrees promptly to notify the
applicable Borrower, the Issuing Lender and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 10.12

Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts each of which shall constitute an
original, but all of which when taken together shall be deemed to constitute one
and the same instrument.  A set of the copies of this Agreement signed by all
the parties shall be lodged with Kimco, the Issuing Lender and the
Administrative Agent.  Delivery of an executed counterpart of a signature page
of this Agreement by any electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.13

Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.14

Integration.

This Agreement and the other Loan Documents represent the entire agreement of
the Borrowers, the Guarantors, the Administrative Agent, the Issuing Lender and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, the Issuing Lender or any Lender relative to subject matter hereof or
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

SECTION 10.15

GOVERNING LAW.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.





58




--------------------------------------------------------------------------------










SECTION 10.16

Submission to Jurisdiction; Waivers.

Kimco hereby irrevocably and unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Borrower at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

(e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding in connection with this
Agreement or any other Loan Document any special, exemplary, punitive or
consequential damages.

SECTION 10.17

Acknowledgments.

Each Borrower hereby acknowledges that:

(a)

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)

neither the Administrative Agent, the Issuing Lender nor any Lender has any
fiduciary relationship with or duty to any Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Issuing Lender and the Lenders,
on the one hand, and the Borrowers, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders, the
Issuing Lender and the Administrative Agent or among the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders.

SECTION 10.18

WAIVERS OF JURY TRIAL.

THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 10.19

Confidentiality.

Each of the Administrative Agent, the Issuing Lender and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder or to which the Administrative Agent, the Issuing
Lender or any Lender is a party, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of any
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a





59




--------------------------------------------------------------------------------







breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Lender or any Lender on a nonconfidential basis from a source other
than the Borrowers.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to any Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis; provided that in the case of information received from the Borrowers
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Notwithstanding anything herein to
the contrary, “Information” shall not include, and each party hereto may
disclose to any and all Persons, without limitation of any kind, any information
with respect to the U.S. federal income tax treatment and U.S. federal income
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure.

SECTION 10.20

Judgment Currency.

(a)

The obligations hereunder and under the other Loan Documents of the Borrowers to
make payments in Dollars or in an Alternate Currency, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Issuing Lender or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, the Issuing Lender or such
Lender under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against any Borrower in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Dollar Equivalent of such amount, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b)

If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
applicable Borrower obligated in respect thereof covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

(c)

For purposes of determining the Dollar Equivalent under this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 10.21

USA Patriot Act.

Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender to identify
the Loan Parties in accordance with the Patriot Act.

SECTION 10.22

Sharing Event.

(a)

(a) Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action) (x) all then outstanding Eurocurrency Loans denominated in
an Alternate Currency shall be automatically converted into Loans denominated in
Dollars (in an amount equal to the Dollar Equivalent, as determined by the
Administrative Agent in accordance with this Agreement, of the aggregate
principal amount of such Eurocurrency Loans on the date such Sharing Event first
occurred, which Loans denominated in Dollars (i) shall thereafter be deemed to
be ABR Loans and (ii) shall be immediately due and payable on the date such
Sharing Event occurred) and (y) all accrued and unpaid interest and other
amounts owing with respect to such Eurocurrency Loans shall be immediately due
and payable in Dollars, in an amount equal to the Dollar Equivalent of such
accrued and unpaid interest and other amounts.

(b)

Upon the occurrence of a Sharing Event, and after giving effect to any automatic
conversion pursuant to Section 10.22(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all Loans (other than Competitive
Rate Loans) outstanding to, and any unpaid amounts the Issuing Lender has
disbursed under a Letter of Credit owing by, any Borrower in amounts such that
each Lender shall have a share of the outstanding Loans (other than Competitive
Loans) and unpaid amounts the Issuing Lender has disbursed under a Letter of
Credit then owing by any Borrower equal to its Applicable Percentage of the
Revolving Commitments (although if because of fluctuations in currency exchange
rates any Lender would be required to purchase such participations after giving
effect to which such Lender’s Loans and Letter of Credit participations
(including participations therein purchased pursuant to this Section) would
exceed such





60




--------------------------------------------------------------------------------







Lender’s Revolving Commitment, then such participations shall be in an amount
after giving effect to which such Lender’s Loans and Letter of Credit
participations (including participations therein purchased pursuant to this
Section) would equal such Lender’s Revolving Commitment).  Upon any such
occurrence, the Administrative Agent shall notify each Lender and shall specify
the amount of Dollars required from such Lender in order to effect the purchases
and sales by the various Lenders of participating interests in the amounts
required above (together with accrued interest with respect to the period for
the last Interest Payment Date through the date of the Sharing Event); provided
that, in the event that a Sharing Event shall have occurred, each Lender shall
be deemed to have purchased, automatically and without request, such
participating interests.  Promptly upon receipt of such request, each Lender
shall deliver to the Administrative Agent (in immediately available funds in
Dollars) the net amounts as specified by the Administrative Agent.  The
Administrative Agent shall promptly deliver the amounts so received to the
various Lenders in such amounts as are needed to effect the purchases and sales
of participations as provided above.  Promptly following receipt thereof, each
Lender which has sold participations in any of its Loans and Letter of Credit
participations (through the Administrative Agent) will deliver to each Lender
(through the Administrative Agent) which has so purchased a participating
interest a participation certificate dated the date of receipt of such funds and
in such amount.  It is understood that the amount of funds delivered by each
Lender shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various Lenders as required above.

(c)

Upon the occurrence of a Sharing Event, (i) no further Loans shall be made, (ii)
all amounts from time to time accruing with respect to, and all amounts from
time to time payable on account of, any outstanding Eurocurrency Loans
denominated in any Alternate Currency (including any interest and other amounts
which were accrued but unpaid on the date of such purchase) shall be converted
to Loans denominated in Dollars in accordance with Section 10.22(a) and be
payable immediately in Dollars as if such Eurocurrency Loans had originally been
made in Dollars and shall be distributed by the relevant Lenders (or their
affiliates) to the Administrative Agent for the account of the Lenders which
made such Loans or are participating therein and (iii) the Revolving Commitments
of the Lenders shall be automatically terminated.  Notwithstanding anything to
the contrary contained above, the failure of any Lender to purchase its
participating interest in any Loans upon the occurrence of a Sharing Event shall
not relieve any other Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no Lender shall be responsible
for the failure of any other Lender to purchase the participating interest to be
purchased by such other Lender on any date.

(d)

If any amount required to be paid by any Lender pursuant to Section 10.22(b) is
not paid to the Administrative Agent within one (1) Business Day following the
date upon which such Lender receives notice from the Administrative Agent of the
amount of its participations required to be purchased pursuant to said Section,
such Lender shall also pay to the Administrative Agent on demand an amount equal
to the product of (i) the amount so required to be paid by such Lender for the
purchase of its participations times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date of request for
payment to the date on which such payment is immediately available to the
Administrative Agent times (iii) a fraction the numerator of which is the number
of days that elapsed during such period and the denominator of which is 360.  If
any such amount required to be paid by any Lender pursuant to Section 10.22(b)
is not in fact made available to the Administrative Agent within three (3)
Business Days following the date upon which such Lender receives notice from the
Administrative Agent as to the amount of participations required to be purchased
by it, the Administrative Agent shall be entitled to recover from such Lender on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to ABR Loans hereunder.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts payable
by any Lender pursuant to this Section shall be deemed conclusive absent
manifest error.  Amounts payable under this Section shall be paid to the
Administrative Agent for the account of the relevant Lenders; provided that, if
the Administrative Agent (in its sole discretion) has elected to fund on behalf
of such Lender the amounts owing to such Lenders, then the amounts shall be paid
to the Administrative Agent for its own account.

(e)

Whenever, at any time after the relevant Lenders have received from any Lenders
purchases of participations in any Loans pursuant to this Section, the Lenders
receive any payment on account thereof, such Lenders will distribute to the
Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
that in the event that such payment received by any Lenders are required to be
returned, the Lenders who received previous distributions in respect of their
participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

(f)

Each Lender’s obligation to purchase participating interests pursuant to this
Section shall be absolute and unconditional and shall not be affected by any
circumstances including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any other Lender, any Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of an Event of Default, (iii) any adverse change in the condition (financial or
otherwise) of Kimco or any other Person, (iv) any breach of this Agreement by
Kimco, any of its Subsidiaries or any Lender or any other Person, or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.





61




--------------------------------------------------------------------------------










(g)

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, each Lender which has
purchased such participations shall be entitled to receive from the applicable
Borrower any increased costs and indemnities directly from the applicable
Borrower to the same extent as if it were the direct Lender as opposed to a
participant therein.  Each Borrower acknowledges and agrees that, upon the
occurrence of a Sharing Event and after giving effect to the requirements of
this Section, increased taxes may be owing by such Borrower pursuant to Section
2.12, which taxes shall be paid (to the extent provided in Section 2.12) by such
Borrower, without any claim that the increased taxes are not payable because
same resulted from the participations effected as otherwise required by this
Section.

ARTICLE XI

GUARANTEE BY KIMCO

SECTION 11.1

Guarantee.

In order to induce the Lenders to extend credit hereunder, Kimco hereby
irrevocably and unconditionally guarantees to the Administrative Agent for the
benefit of the Lender Parties and the Administrative Agent, as a primary obligor
and not merely as a surety, the due and punctual payment of all Obligations of
all the Subsidiary Borrowers (collectively, the “Guaranteed Obligations”).
 Kimco agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligations.  Each and every default in payment or performance on any
Guaranteed Obligation shall give rise to a separate cause of action hereunder,
and separate suits may be brought hereunder as each cause of action arises.

SECTION 11.2

Guaranteed Obligations Not Waived.

To the fullest extent permitted by applicable law, Kimco waives presentment to,
demand of payment from and protest to any Subsidiary Borrower or to any other
guarantor of any of the Guaranteed Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.  To the
fullest extent permitted by applicable law, the obligations of Kimco hereunder
shall not be affected by (a) the failure of any Lender Party to assert any claim
or demand or to enforce or exercise any right or remedy against the applicable
Borrower or any other Loan Party under the provisions of the Loan Documents or
otherwise; (b) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of any Loan Document or any other
agreement; (c) the failure or delay of any Lender Party for any reason
whatsoever to exercise any right or remedy against any other guarantor of the
Obligations; (d) the failure of any Lender Party to assert any claim or demand
or to enforce any remedy under any Loan Document, any guarantee or any other
agreement or instrument; (e) any default, failure or delay, willful or
otherwise, in the performance of any Guaranteed Obligations; (f) any change in
the corporate existence or structure of any Borrower; (g) the existence of any
claims or set-off rights that Kimco may have; (h) any law, regulation, decree or
order of any jurisdiction or any event affecting any term of a guaranteed
obligation; or (i) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of Kimco or otherwise
operate as a discharge or exoneration of Kimco as a matter of law or equity or
which would impair or eliminate any right of Kimco to subrogation.

SECTION 11.3

Guarantee of Payment.

Kimco agrees that its guarantee hereunder constitutes a guarantee of payment
when due and not of collection, that such guarantee may be enforced at any time
and from time to time, on one or more occasions, during the continuance of any
Event of Default, without any prior demand or enforcement in respect of any
Guaranteed Obligations, and that Kimco waives any right to require that any
resort be had by any Lender Party to any other Guarantor or other guarantee, or
to any security held for payment of any Guaranteed Obligations.  The
solicitation of, or the delivery by Kimco of, any confirmation or reaffirmation
of this Agreement under any circumstance shall not give rise to any inference as
to the continued effectiveness of this Agreement in any other circumstance in
which the confirmation or reaffirmation hereof has not been solicited or has not
been delivered (whether or not solicited), and the obligations of Kimco
hereunder shall continue in effect as herein provided notwithstanding any
solicitation or delivery of any confirmation or reaffirmation hereof, or any
failure to solicit or to deliver any such confirmation or reaffirmation, under
any circumstances.

SECTION 11.4

No Discharge or Diminishment of Guarantee.

The obligations of Kimco under this guarantee shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Guaranteed Obligations), including any claim of
waiver, release, surrender, amendment, modification, alteration or compromise of
any of the Guaranteed Obligations or of any collateral security or guarantee or
other accommodation in respect thereof, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or any
Loan Document or any provision thereof (or of this Agreement or any provision
hereof) or otherwise.  Without limiting the generality of the foregoing, the
obligations of Kimco under this guarantee shall not be discharged or impaired or
otherwise affected by any change of location, form or jurisdiction of any
Subsidiary Borrower or any other Person, any merger, consolidation or
amalgamation of any Subsidiary Borrower or any other Person into or with any
other Person, any sale, lease or transfer of any of the assets of any





62




--------------------------------------------------------------------------------







Subsidiary Borrower or any other Person to any other Person, any other change of
form, structure, or status under any law in respect of any Subsidiary Borrower
or any other Person, or any other occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, that might otherwise constitute a legal or equitable defense,
release, exoneration, or discharge or that might otherwise limit recourse
against any Subsidiary Borrower or Kimco or any other Person.  The obligations
of Kimco under this guarantee shall extend to all Guaranteed Obligations without
limitation of amount, and Kimco agrees that it shall be obligated to honor its
guarantee hereunder whether or not any other Guarantor (i) has been called to
honor its guarantee, (ii) has failed to honor its guarantee in whole or in part,
or (iii) has been released for any reason whatsoever from its obligations under
its guarantee.

SECTION 11.5

Defenses Waived; Maturity of Guaranteed Obligations.

To the fullest extent permitted by applicable law, Kimco waives any defense
based on or arising out of any defense of any Subsidiary Borrower or any other
guarantor or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Subsidiary Borrower, other than the final payment in full in cash of the
Guaranteed Obligations.  The Lender Parties may, at their election, compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with any Subsidiary Borrower or any other Person (including any other Guarantor)
or exercise any other right or remedy available to them against such Subsidiary
Borrower or any other Person (including any other Guarantor), without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been fully and finally paid in cash.  To
the fullest extent permitted by applicable law, Kimco waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of Kimco against any Subsidiary Borrower or
any other Person, as the case may be, or any security.  Kimco agrees that, as
between Kimco, on the one hand, and the Lender Parties, on the other hand, (i)
the maturity of the Guaranteed Obligations guaranteed hereby may be accelerated
for the purposes of Kimco’s guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration as to any
Subsidiary Borrower in respect of the Guaranteed Obligations guaranteed hereby
(other than any notices and cure periods expressly granted to any Subsidiary
Borrower in this Agreement or any other Loan Document evidencing or securing the
Guaranteed Obligations) and (ii) in the event of any such acceleration of such
Guaranteed Obligations, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable in full by Kimco for purposes of
this Agreement.

SECTION 11.6

Agreement to Pay; Subordination.

In furtherance of the foregoing and not in limitation of any other right that
any Lender Party has at law or in equity against Kimco by virtue hereof, upon
the failure of any Subsidiary Borrower to pay (after the giving of any required
notice and the expiration of any cure period expressly granted to such
Subsidiary Borrower in this Agreement or any other Loan Document evidencing any
Guaranteed Obligation) any Guaranteed Obligation when and as the same shall
become due, whether at maturity, upon mandatory prepayment, by acceleration,
after notice of prepayment or otherwise, Kimco hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for the benefit
of the Lender Parties, in cash the amount of such unpaid Guaranteed Obligation.
 Upon payment by Kimco of any sums as provided above, all rights of Kimco
against the applicable Subsidiary Borrower or any other Person arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Guaranteed
Obligations.  In addition, any indebtedness of any Subsidiary Borrower now or
hereafter held by Kimco is hereby subordinated in right of payment to the prior
payment in full in cash of the Guaranteed Obligations.  If any amount shall
erroneously be paid to Kimco on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Subsidiary Borrower, such amount shall be held in trust for the benefit of the
Lender Parties and shall forthwith be paid to the Administrative Agent to be
credited against the payment of the Guaranteed Obligations, whether matured or
unmatured.

SECTION 11.7

Reinstatement.

Kimco further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by any Lender Party upon the bankruptcy or reorganization of any
Subsidiary Borrower or otherwise.  Nothing shall discharge or satisfy the
liability of Kimco hereunder except the full performance and payment in full in
cash of the Guaranteed Obligations.

SECTION 11.8

Information.

Kimco assumes all responsibility for being and keeping itself informed of the
Subsidiary Borrowers’ financial condition and assets, and of all other
circumstances bearing upon the nature, scope and extent of the risks that Kimco
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any other Lender Party will have any duty to advise Kimco of information now
or hereafter known to it or any of them regarding any of the foregoing.




[SIGNATURE PAGES TO FOLLOW]











63




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duty
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

KIMCO REALTY CORPORATION

 

 

 

 

By:

/s/ Glenn G. Cohen

 

 

Name: Glenn G. Cohen

 

 

Title: EVP – CFO & Treasurer

 

 

 

 

 

 

 

KRCX NORTH HOLDINGS, LLC

 

 

 

 

By:

/s/ Glenn G. Cohen

 

 

Name: Glenn G. Cohen

 

 

Title: EVP – CFO & Treasurer











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

JPMORGAN CHASE BANK, N.A., as a Lender, as an Issuing Lender, and as
Administrative Agent

 

 

 

 

By:

/s/ Thomas J. Reynolds

 

 

Name: Thomas J. Reynolds

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, as an Issuing Lender and as
a Syndication Agent

 

 

 

 

By:

/s/ Anthony A. Filorimo

 

 

Name: Anthony A. Filorimo

 

 

Title: Senior Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

ROYAL BANK OF CANADA, as a Lender, as an Issuing Lender and as a Syndication
Agent

 

 

 

 

By:

/s/ G. David Cole

 

 

Name: G. David Cole

 

 

Title: Authorized Signatory











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

BANK OF AMERICA, N.A., as a Lender and as a Co-Documentation Agent

 

 

 

 

By:

/s/ Michael W. Edwards

 

 

Name: Michael W. Edwards

 

 

Title: Senior Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

CITIBANK, N.A., as a Lender and as a Co-Documentation Agent

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name: John C. Rowland

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ George R. Reynolds

 

 

Name: George R. Reynolds

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ J.T. Johnston Coe

 

 

Name: J.T. Johnston Coe

 

 

Title: Managing Director







 

DEUTSCHE BANK SECURITIES, INC., as a Co-Documentation Agent

 

 

 

 

By:

/s/ George R. Reynolds

 

 

Name: George R. Reynolds

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ J.T. Johnston Coe

 

 

Name: J.T. Johnston Coe

 

 

Title: Managing Director











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

THE BANK OF NOVA SCOTIA, as a Lender and as a Syndication Agent

 

 

 

 

By:

/s/ George M. Sherman

 

 

Name: George M. Sherman

 

 

Title: Director











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender and as a Co-Documentation Agent

 

 

 

 

By:

/s/ Brett Thompson

 

 

Name: Brett Thompson

 

 

Title: Senior Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Associate Director

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director







 

UBS SECURITIES LLC, as a Documentation Agent

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Attorney in Fact

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

BARCLAYS BANK PLC, as a Lender and as a Managing Agent

 

 

 

 

By:

/s/ Diane Rolfe

 

 

Name: Diane Rolfe

 

 

Title: Director











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

COMPASS BANK, an Alabama banking corporation, as a Lender and as a Managing
Agent

 

 

 

 

By:

/s/ Kathryn T. Deamond

 

 

Name: Kathryn T. Deamond

 

 

Title: Senior Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others







 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Managing Agent

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

PNC BANK, N.A., as a Lender and as a Managing Agent

 

 

 

 

By:

/s/ Brian P. Kelly

 

 

Name: Brian P. Kelly

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

REGIONS BANK, as a Lender and as a Managing Agent

 

 

 

 

By:

/s/ Ronald J. Bennett

 

 

Name: Ronald J. Bennett

 

 

Title: Executive Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

SUNTRUST BANK, as a Lender and as a Managing Agent

 

 

 

 

By:

/s/ Jessica W. Phillips

 

 

Name: Jessica W. Phillips

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and as a Managing Agent

 

 

 

 

By:

/s/ Chimie Pemba

 

 

Name: Chimie Pemba

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender and as a Managing Agent

 

 

 

 

By:

/s/ Gary D. Houston

 

 

Name: Gary D. Houston

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

By:

/s/ Yuji Kozawa

 

 

Name: Yuji Kozawa

 

 

Title: Executive Director











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

CIBC INC., as a Lender

 

 

 

 

By:

/s/ Todd H. Roth

 

 

Name: Todd H. Roth

 

 

Title: Managing Director











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Director

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Associate











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

By:

/s/ Carol Murray

 

 

Name: Carol Murray

 

 

Title: Managing Director











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

BRANCH BANKING & TRUST COMPANY, as a Lender

 

 

 

 

By:

/s/ Ahaz A. Armstrong

 

 

 

Name: Ahaz A. Armstrong

 

 

Title: Assistant Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

BANCO POPULAR DE PUERTO RICO, as a Lender

 

 

 

 

By:

/s/ Hector J. Gonzalez

 

 

Name: Hector J. Gonzalez

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

M&T BANK, as a Lender

 

 

 

 

By:

/s/ Steven E. Stowers

 

 

Name: Steven E. Stowers

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

UNION BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Andrew Romanosky

 

 

Name: Andrew Romanosky

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Joshua K. Mayers

 

 

Name: Joshua K. Mayers

 

 

Title: Vice President











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------







Signature Page to Credit Agreement dated as of October 27, 2011 among
Kimco Realty Corporation, KRCX North Holdings, LLC, JPMorgan Chase Bank, N.A.
and Others




 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Priscilla Hsing

 

 

Name: Priscilla Hsing

 

 

Title: VP & DGM











EXECUTION PAGE TO CREDIT AGREEMENT




--------------------------------------------------------------------------------




EXHIBIT A

TO CREDIT AGREEMENT




[FORM OF]

ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which (and any other Loan
Documents requested by Assignee) is hereby acknowledged by the Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in Letters of Credit and unreimbursed
Letter of Credit disbursements held by the Assignor on the date hereof) and (b)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.




1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

3

Borrower(s):

Kimco Realty Corporation, and any Subsidiary Borrowers under the Credit
Agreement

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The $1,750,000,000 Credit Agreement dated as of October 27, 2011 among Kimco
Realty Corporation, the Subsidiary Borrowers party thereto, the Lenders and
Issuing Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents party thereto, as amended from time to time

 

 

 

6.

Assigned Interest:

 




Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

Tranche A Commitment

[$]

[$]

%

Tranche B Commitment

[$]

[$]

%

Revolving Commitment

[$]

[$]

%




1   Select as applicable.

2   Revolving Credit (includes participations in Letters of Credit) /
Competitive Loans

3   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.














--------------------------------------------------------------------------------










Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




The Assignee (in the case of an Assignee that is not a Lender) agrees to deliver
to the Administrative Agent a completed Administrative Questionnaire in which
the Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.














--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:




 

 

 

ASSIGNOR

 

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[Consented to and] 4 Accepted:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Issuing Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as Issuing Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to:] 5

 

 

 

 

 

 

 

 

KIMCO REALTY CORPORATION

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 




4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5   To be added only if the consent of Kimco is required by the terms of the
Credit Agreement.














--------------------------------------------------------------------------------




ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.  

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date specified in this Assignment and
Assumption, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
[referred to in Section 4.1 thereof] [delivered pursuant to Sections 6.1 and 6.2
thereof, as applicable,]6 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and (v)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement (including,
without limitation, pursuant to Section 2.12(d) thereof), duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.   Payments.    From and after the aforesaid Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding such Effective Date and
to the Assignee for amounts which have accrued from and after such Effective
Date.

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
any electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.







6   Select as applicable.




--------------------------------------------------------------------------------




EXHIBIT B-1

TO CREDIT AGREEMENT




[FORM OF]




REVOLVING CREDIT NOTE




$[                  ]                                                                                                                                New
York, New York

                                                                                                                                                                                ,
20    







FOR VALUE RECEIVED, the undersigned, [Kimco Realty Corporation, a Maryland
corporation] / [KRCX North Holdings, LLC, a Delaware limited liability company]
(the “Borrower”), hereby unconditionally promises to pay to the order of
_______________________________ (the “Lender”) at the office of JPMorgan Chase
Bank, N.A., located at 10 South Dearborn, Chicago, Illinois 60603 (or at such
other address as the Administrative Agent may hereafter specify by notice to the
Borrower), in immediately available funds, on the date or dates specified in the
Credit Agreement referred to below, the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to Section
2.2 of the Credit Agreement.  All payments due to the Lender hereunder shall be
made to the Lender at the place, in the currency and in the manner specified in
such Credit Agreement.  The Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.6 of such
Credit Agreement.

The holder of this Note is authorized to record on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type, currency and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement, each continuation
thereof, each conversion of all or a portion thereof to another Type, the date
and amount of each payment or prepayment of principal thereof and, in the case
of Eurocurrency Loans, the length of each Interest Period with respect thereto
and, in the case of Money Market Loans, the Money Market Loan Maturity Date with
respect thereto.  Each such recordation shall constitute prima facie evidence of
the accuracy of the information endorsed, provided that the failure of the
holder of this Note to make any such endorsement or any error in any such
endorsement shall not affect the obligations of the Borrower in respect of such
Revolving Credit Loan.

This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement dated as of October 27, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Kimco Realty
Corporation, a Maryland corporation, the Subsidiary Borrowers from time to time
party thereto, the several banks, financial institutions and other entities from
time to time party thereto (collectively, the “Lenders”), the Issuing Lender
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional prepayment in whole or in part as provided in the
Credit Agreement.  This Note is guaranteed as provided in the Credit Agreement
and the Subsidiary Guarantees, if any.

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.




 

[KIMCO REALTY CORPORATION] / [KRCX NORTH HOLDINGS, LLC]

 

 

 

By:

 

 

 

Name:

 

 

Title:

















--------------------------------------------------------------------------------




Schedule A

To Revolving Credit Note







LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS (ALL IN U.S. DOLLARS)







Date

Tranche A

or

 Tranche B

Amount of ABR Loans

Amount Converted to ABR Loans

Amount of Principal of ABR Loans Repaid

Amount of ABR Loans Converted to Eurocurrency Loans

Unpaid Principal Balance of ABR Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 














--------------------------------------------------------------------------------

Schedule B

To Revolving Credit Note







LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS







Date

Tranche A

or

Tranche B

Currency and Amount of Eurocurrency Loans

Amount Converted to or Continued as Eurocurrency Loans

Interest Period and Eurocurrency Rate with Respect Thereto

Amount of Principal of Eurocurrency Loans Repaid

Amount of Eurocurrency Loans Converted to ABR Loans

Unpaid Principal Balance of Eurocurrency Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 














--------------------------------------------------------------------------------

Schedule C

To Revolving Credit Note







LOANS AND REPAYMENTS OF MONEY MARKET LOANS (ALL IN U.S. DOLLARS)







Date

Amount of Money Market Loans

Money Market Loan Maturity Date

Amount of Principal of Money Market Loans Repaid

Unpaid Principal Balance of Money Market Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------




EXHIBIT B-2

TO CREDIT AGREEMENT




[FORM OF]




COMPETITIVE LOAN NOTE










                       ]                                                                                                                                New
York, New York

                                                                                                                                                                                ,
20    




FOR VALUE RECEIVED, KIMCO REALTY CORPORATION, a Maryland corporation (“Kimco”),
hereby unconditionally promises to pay to the order of _____________________
(the “Lender”) at the office of JPMorgan Chase Bank, N.A., located at 10 South
Dearborn, Chicago, Illinois 60603 (or such other address as the Administrative
Agent may hereafter specify by notice to Kimco), in immediately available funds,
on the date or dates specified in the Credit Agreement referred to below, the
aggregate unpaid principal amount of all Competitive Loans made by the Lender to
Kimco pursuant to Section 2.1 of the Credit Agreement.  All payments due to the
Lender hereunder shall be made to the Lender at the place, in the currency and
in the manner specified in such Credit Agreement.  Kimco further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 2.6
of such Credit Agreement.

The holder of this Note is authorized to record on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, amount, Type, interest rate and duration
of Interest Period (if applicable) of each Competitive Loan made by the Lender
to Kimco, and the date and amount of each payment or prepayment of principal
thereof.  Each such recordation shall constitute prima facie evidence of the
accuracy of the information endorsed, provided that the failure of the holder of
this Note to make any such endorsement or any error in any such endorsement
shall not affect the obligations of Kimco in respect of such Competitive Loan.

This Note (a) is one of the Competitive Notes referred to in the Credit
Agreement dated as of October 27, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Kimco, the Subsidiary
Borrowers from time to time party thereto, the several banks, financial
institutions and other entities from time to time party thereto (collectively,
the “Lenders”), the Issuing Lender party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto, (b) is subject to the
provisions of the Credit Agreement, (c) is subject to optional prepayments of
Competitive Loans upon the terms and conditions specified therein and (d)
evidences Competitive Loans made by the Lender thereunder.  This Note is
guaranteed as provided in the Subsidiary Guarantees, if any.

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now or hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------










Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.




 

KIMCO REALTY CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

















--------------------------------------------------------------------------------







SCHEDULE OF COMPETITIVE LOANS







This Note evidences Competitive Loans made under the within-described Credit
Agreement to Kimco, on the dates, in the principal amounts, of the Types,
bearing interest at the rates and maturing on the dates set forth below, subject
to the payments and prepayments of principal set forth below:




Date

of

 Loan

Principal Amount of
Loan

Type
of
Loan

Interest   Rate  

Maturity

Date of

Loan

Amount Paid or

Prepaid

Unpaid Principal Amount

Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------




EXHIBIT C

TO CREDIT AGREEMENT




[FORM OF] SUBSIDIARY GUARANTEE

SUBSIDIARY GUARANTEE, dated as of [      ], 20__ (as amended, supplemented or
otherwise modified from time to time, this “Subsidiary Guarantee”), made by each
of the subsidiaries of KIMCO REALTY CORPORATION (“Kimco”) that are signatories
hereto (the “Subsidiary Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
several banks, financial institutions and other entities from time to time party
to the Credit Agreement (the “Lenders”), dated as of October 27, 2011 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Kimco, the Subsidiaries of Kimco from time to time
party thereto (the “Subsidiary Borrowers”; together with Kimco, the
“Borrowers”), the Lenders, the Issuing Lender party thereto, the Administrative
Agent, and the other agents party thereto.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders and the Issuing Lender,
as the case may be, have severally agreed to make Revolving Credit Loans to, and
to issue or participate in Letters of Credit for the account of, the Borrowers,
and may make Competitive Loans to Kimco, upon the terms and subject to the
conditions set forth therein (the “Extensions of Credit”);

WHEREAS, Kimco owns directly or indirectly all or a portion of the issued and
outstanding Capital Stock of each Subsidiary Guarantor;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrowers to make valuable transfers to each Subsidiary Guarantor in
connection with the operation of its business; and

WHEREAS, the Borrowers and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of and/or the availability of the Extensions of
Credit;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Issuing Lender and the Lenders to enter into the
Credit Agreement and to induce the Lenders and the Issuing Lender, as the case
may be, to make their respective Revolving Credit Loans and Competitive Loans
to, and to issue or participate in Letters of Credit for the account of, the
Borrowers under the Credit Agreement, the Subsidiary Guarantors hereby agree
with the Administrative Agent, for the ratable benefit of the Administrative
Agent, the Lenders and the Issuing Lender, as follows:

1.

Defined Terms. a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

(b)

As used herein, “Obligations” means the collective reference to the unpaid
principal of and interest on the Competitive Loans, the Revolving Credit Loans,
the Notes, the Reimbursement Obligations and all other obligations and
liabilities of the Borrowers to the Administrative Agent, the Issuing Lender or
the Lenders (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the
Competitive Loans, Revolving Credit Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, which may arise under, out of,
or in connection with, the Credit Agreement, the Notes, the other Loan
Documents, the Letters of Credit or any other document made, delivered or given
in connection therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise and
whether pre-judgment or post-judgment (including, without limitation, all fees
and disbursements of counsel to the Administrative Agent, the Issuing Lender or
the Lenders that are required to be paid by the Borrowers pursuant to the terms
of the Credit Agreement or any other Loan Document).

(c)

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Subsidiary Guarantee shall refer to this Subsidiary Guarantee as a
whole and not to any particular provision of this Subsidiary Guarantee, and
section references are to this Subsidiary Guarantee unless otherwise specified.

(d)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.








--------------------------------------------------------------------------------




2.

Subsidiary Guarantee. b) Subject to the provisions of Section 2(b), each
Subsidiary Guarantor hereby, jointly and severally, absolutely, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Administrative Agent, the Lenders and the Issuing Lender and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrowers when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

(b)

Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability of each Subsidiary Guarantor hereunder and under the other
Loan Documents shall in no event exceed the amount which can be guaranteed by
such Subsidiary Guarantor under applicable federal and state laws relating to
the insolvency of debtors.

(c)

Each Subsidiary Guarantor further agrees to pay any and all expenses (whether
pre-judgment or post-judgment and including, without limitation, all fees and
disbursements of counsel) which may be paid or incurred by the Administrative
Agent, the Issuing Lender or any Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, such Subsidiary Guarantor under this Subsidiary Guarantee.  This
Subsidiary Guarantee shall remain in full force and effect until the Obligations
are paid in full in cash, the Commitments are terminated and no Letters of
Credit shall be outstanding, notwithstanding that from time to time prior
thereto the Borrowers or any of them may be free from any Obligations.

(d)

Each Subsidiary Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Subsidiary Guarantor
hereunder without impairing this Subsidiary Guarantee or affecting the rights
and remedies of the Administrative Agent, the Issuing Lender or any Lender
hereunder.

(e)

No payment or payments made by any Borrower, any of the Subsidiary Guarantors,
any other guarantor or any other Person or received or collected by the
Administrative Agent, the Issuing Lender or any Lender from any Borrower, any of
the Subsidiary Guarantors, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor hereunder which shall, notwithstanding any such payment or
payments other than payments made by such Subsidiary Guarantor in respect of the
Obligations or payments received or collected from such Subsidiary Guarantor in
respect of the Obligations, remain liable for the Obligations up to the maximum
liability of such Subsidiary Guarantor hereunder until the Obligations are paid
in full in cash, the Commitments are terminated and no Letters of Credit shall
be outstanding.

(f)

Each Subsidiary Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent, the Issuing Lender
or any Lender on account of its liability hereunder, it will notify the
Administrative Agent in writing that such payment is made under this Subsidiary
Guarantee for such purpose.

3.

Right of Contribution.  Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder who has not paid its proportionate share of such payment.  Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 5 hereof.  The provisions of this Section 3 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent, the Issuing Lender and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent, the Issuing Lender
and the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

4.

Right of Set-off.  If an Event of Default shall have occurred and be continuing,
the Administrative Agent, the Issuing Lender and each Lender are hereby
authorized, without notice to such Subsidiary Guarantor or any other Subsidiary
Guarantor, any such notice being expressly waived by each Subsidiary Guarantor,
to set off and appropriate and apply any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, the Issuing Lender or such Lender to or for
the credit or the account of such Subsidiary Guarantor, or any part thereof, in
such amounts as the Administrative Agent, the Issuing Lender or such Lender may
elect, against and on account of the obligations and liabilities of such
Subsidiary Guarantor to the Administrative Agent, the Issuing Lender or such
Lender hereunder and claims of every nature and description of the
Administrative Agent, the Issuing Lender or such Lender against such Subsidiary
Guarantor, in any currency, whether arising hereunder, under the Credit
Agreement, any Note, any other Loan Documents or otherwise, as the
Administrative Agent, the Issuing Lender or such Lender may elect, whether or
not the Administrative Agent, the Issuing Lender or any Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent, the Issuing Lender and each
Lender shall notify such Subsidiary Guarantor promptly of any such set-off and
the application made by the Administrative Agent, the Issuing Lender or such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent, the Issuing Lender and each Lender under this Section 4 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent, the Issuing Lender or such Lender may
have.





2




--------------------------------------------------------------------------------



5.

No Subrogation.  Notwithstanding any payment or payments made by any of the
Subsidiary Guarantors hereunder or any set-off or application of funds of any of
the Subsidiary Guarantors by the Administrative Agent, the Issuing Lender or any
Lender, no Subsidiary Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent, the Issuing Lender or any Lender against any
Borrower or any other Subsidiary Guarantor or guarantee or right of offset held
by the Issuing Lender or any Lender for the payment of the Obligations, nor
shall any Subsidiary Guarantor seek or be entitled to seek any contribution or
reimbursement from any Borrower or any other Subsidiary Guarantor in respect of
payments made by such Subsidiary Guarantor hereunder, until all amounts owing to
the Administrative Agent, the Issuing Lender and the Lenders by the Borrowers on
account of the Obligations are paid in full in cash, the Commitments are
terminated and no Letter of Credit remains outstanding.  If any amount shall be
paid to any Subsidiary Guarantor on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full in cash, such
amount shall be held by such Subsidiary Guarantor in trust for the
Administrative Agent, the Issuing Lender and the Lenders, shall be segregated
from other funds of such Subsidiary Guarantor, and shall, forthwith upon receipt
by such Subsidiary Guarantor, be turned over to the Administrative Agent in the
exact form received by such Subsidiary Guarantor (duly indorsed by such
Subsidiary Guarantor to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

6.

Amendments, etc. with respect to the Obligations; Waiver of Rights.  Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Obligations made by the Administrative Agent, the Issuing Lender
or any Lender may be rescinded by such party and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or guarantee therefor or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Administrative Agent, the Issuing Lender or any Lender, and the Credit
Agreement, the Notes and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent
(the Issuing Lender, all of the Lenders and/or the Required Lenders, as the case
may be) may deem advisable from time to time, and any guarantee or right of
offset at any time held by the Administrative Agent, the Issuing Lender or any
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.  When making any demand hereunder against any of the
Subsidiary Guarantors, the Administrative Agent, the Issuing Lender or any
Lender may, but shall be under no obligation to, make a similar demand on the
Borrowers or any other Subsidiary Guarantor or guarantor, and any failure by the
Administrative Agent, the Issuing Lender or any Lender to make any such demand
or to collect any payments from the Borrowers or any such other Subsidiary
Guarantor or guarantor or any release of any Borrower or such other Subsidiary
Guarantor or guarantor shall not relieve any of the Subsidiary Guarantors in
respect of which a demand or collection is not made or any of the Subsidiary
Guarantors not so released of their joint and several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent, the Issuing Lender
or any Lender against any of the Subsidiary Guarantors.  For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.

7.

Guarantee Absolute and Unconditional.   Each Subsidiary Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent, the
Issuing Lender or any Lender upon this Subsidiary Guarantee or acceptance of
this Subsidiary Guarantee; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Subsidiary Guarantee; and all dealings
between the Borrowers and any of the Subsidiary Guarantors, on the one hand, and
the Administrative Agent, the Issuing Lender and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Subsidiary Guarantee.  Each Subsidiary Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrowers or any of the Subsidiary Guarantors with
respect to the Obligations.  Each Subsidiary Guarantor understands and agrees
that this Subsidiary Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to (a) the
validity, regularity or enforceability of the Credit Agreement, any Note or any
other Loan Document, any of the Obligations or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent, the Issuing Lender or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any Subsidiary Guarantor
or other obligor in respect of any of the Obligations against the Administrative
Agent, the Issuing Lender or any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrowers or such
Subsidiary Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Borrower for the Obligations, or of such
Subsidiary Guarantor under this Subsidiary Guarantee, in bankruptcy or in any
other instance.  When pursuing its rights and remedies hereunder against any
Subsidiary Guarantor, the Administrative Agent, the Issuing Lender and any
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any Borrower or any other Person or against any guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent, the Issuing Lender or any Lender to pursue such
other rights or remedies or to collect any payments from any Borrower or any
such other Person or to realize upon any such guarantee or to exercise any such
right of offset, or any release of any Borrower or any such other Person or any
guarantee or right of offset, shall not relieve such Subsidiary Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent, the Issuing Lender and the Lenders against such Subsidiary Guarantor.
 This Subsidiary Guarantee shall remain in full force and effect





3




--------------------------------------------------------------------------------

and be binding in accordance with and to the extent of its terms upon each
Subsidiary Guarantor and the successors and assigns thereof, and shall inure to
the benefit of the Administrative Agent, the Issuing Lender and the Lenders, and
their respective successors, indorsees, transferees and assigns, until all the
Obligations and the obligations of each Subsidiary Guarantor under this
Subsidiary Guarantee shall have been satisfied by payment in full in cash, the
Commitments shall be terminated and no Letter of Credit remains outstanding,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrowers may be free from any Obligations.

8.

Reinstatement.  Notwithstanding anything to the contrary in this Subsidiary
Guarantee, this Subsidiary Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent, the Issuing Lender or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Subsidiary Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

9.

Payments.  Each Subsidiary Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in the
currency of the applicable Obligation, at the office of the Administrative Agent
located at 10 South Dearborn, Chicago, Illinois 60603 or to such other office as
the Administrative Agent may hereafter specify by notice to such Subsidiary
Guarantor.  

10.

Representations and Warranties; Covenants. c) Each Subsidiary Guarantor hereby
represents and warrants that (i) the Baseline Conditions relating to it are
satisfied in all material respects on and as of the date hereof; and (ii) it is
a Wholly Owned Subsidiary, provided that each reference in any representation
and warranty to any Borrower’s knowledge shall, for the purposes of this
paragraph (a), be deemed to be a reference to such Subsidiary Guarantor’s
knowledge.

(b)

Each Subsidiary Guarantor hereby covenants and agrees with the Administrative
Agent, the Issuing Lender and each Lender that, from and after the date of this
Subsidiary Guarantee until the Obligations are paid in full in cash, no Letter
of Credit remains outstanding and the Commitments are terminated, such
Subsidiary Guarantor shall take, or shall refrain from taking, as the case may
be, all actions that are necessary to be taken or not taken so that no violation
of any provision, covenant or agreement contained in Articles VI or VII of the
Credit Agreement, and so that no Default or Event of Default, is caused by any
act or failure to act of such Subsidiary Guarantor or any of its Subsidiaries.

11.

Authority of Agent.  Each Subsidiary Guarantor acknowledges that the rights and
responsibilities of the Administrative Agent under this Subsidiary Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Subsidiary Guarantee shall, as between the Administrative Agent, the Issuing
Lender and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and such Subsidiary Guarantor, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Issuing Lender and the Lenders with full and valid authority so to act or
refrain from acting, and no Subsidiary Guarantor shall be under any obligation,
or entitlement, to make any inquiry respecting such authority.

12.

Notices.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.2 of the Credit Agreement, provided that any such
notice, request or demand to or upon any Subsidiary Guarantor shall be addressed
to such Subsidiary Guarantor at the notice address set forth under its signature
below.

13.

Counterparts.  This Subsidiary Guarantee may be executed by one or more of the
Subsidiary Guarantors on any number of separate counterparts, each of which
shall constitute an original, but all of which when taken together shall be
deemed to constitute one and the same instrument.  A set of the counterparts of
this Subsidiary Guarantee signed by all the Subsidiary Guarantors shall be
lodged with the Administrative Agent.  Delivery of an executed counterpart of a
signature page of this Subsidiary Guarantee by any electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Subsidiary Guarantee.

14.

Severability.  Any provision of this Subsidiary Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

15.

Integration.  This Subsidiary Guarantee represents the entire agreement of each
Subsidiary Guarantor with respect to the subject matter hereof and there are no
promises or representations by the Administrative Agent, the Issuing Lender or
any Lender relative to the subject matter hereof not reflected herein.





4




--------------------------------------------------------------------------------



16.

Amendments in Writing; No Novation; No Waiver; Cumulative Remedies. d)  None of
the terms or provisions of this Subsidiary Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Subsidiary Guarantor(s) and the Administrative Agent in accordance
with Section 10.1 of the Credit Agreement.

(b)

Neither the Administrative Agent, nor the Issuing Lender, nor any Lender shall
by any act (except by a written instrument pursuant to Section 16(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent, the
Issuing Lender or any Lender, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the
Administrative Agent, the Issuing Lender or any Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent, the Issuing Lender or such Lender would
otherwise have on any future occasion.

(c)

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

17.

Section Headings.  The section headings used in this Subsidiary Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

18.

Successors and Assigns.  This Subsidiary Guarantee shall be binding upon the
successors and assigns of each Subsidiary Guarantor and shall inure to the
benefit of the Administrative Agent, the Issuing Lender and the Lenders and
their successors and assigns, except that no Subsidiary Guarantor may assign,
transfer or delegate any of its rights or obligations under this Subsidiary
Guarantee without the prior written consent of each Lender, and any such
assignment or transfer without such consent shall be null and void.

19.

Governing Law.  This Subsidiary Guarantee shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.

20.

Submission To Jurisdiction; Waivers.  Each Subsidiary Guarantor hereby
irrevocably and unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this Subsidiary Guarantee and the other Loan Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, at its address set forth under its
signature below;

(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

(e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
20 any special, exemplary, punitive or consequential damages.

21.

WAIVERS OF JURY TRIAL.  EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Execution Pages Follow]







5




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.




 

[Insert name of Subsidiary Guarantor]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices for all Subsidiary Guarantors:

 

 

 

 

c/o Kimco Realty Corporation

3333 New Hyde Park Road, Suite 100

New Hyde Park, NY 11042

Attn:  Glenn G. Cohen

Tel:   (516) 869-9000

Fax:  (516) 869-2572










EXECUTION PAGE TO SUBSIDIARY GUARANTY




--------------------------------------------------------------------------------




EXHIBIT E-1

TO CREDIT AGREEMENT

[FORM OF]

CLOSING CERTIFICATE

OF

KIMCO REALTY CORPORATION

Pursuant to Section 5.1(j) of the Credit Agreement, dated as of October 27, 2011
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among KIMCO REALTY CORPORATION (“Kimco”), the Subsidiaries of Kimco
from time to time party thereto (collectively, the “Subsidiary Borrowers”;
together with Kimco, the “Borrowers”), the several banks, financial institutions
and other entities from time to time party thereto (collectively, the
“Lenders”), the Issuing Lender party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders thereunder, and the other agents party
thereto:

The undersigned Executive Vice President, CFO & Treasurer of Kimco Realty
Corporation (the “Certifying Loan Party”) hereby certifies as follows:

1.

Each of the conditions set forth in Sections 5.1 and 5.2 of the Credit Agreement
have been satisfied.

2.

The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
or in connection with any of the Loan Documents to which it is a party are true
and correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;

3.

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Kimco, threatened by
or against Kimco or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to the Credit Agreement, any
of the other Loan Documents or any of the transactions contemplated thereby, or
(b) which could reasonably be expected to have a Material Adverse Effect.

4.

No Default or Event of Default has occurred and is continuing as of the date
hereof or shall have occurred and be continuing as of the date hereof or after
giving effect to any Competitive Loans or Revolving Credit Loans to be made on
the date hereof and/or after the issuance of any Letters of Credit pursuant to
the Credit Agreement to be issued on the date hereof;

5.

Kathleen M. Gazerro is the duly elected and qualified Assistant Secretary of the
Certifying Loan Party and the signature set forth for such officer below is such
officer’s true and genuine signature;

and the undersigned Assistant Secretary of the Certifying Loan Party hereby
certifies as follows:

6.

There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party after the date hereof;

7.

The Certifying Loan Party is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization;








--------------------------------------------------------------------------------




8.

Attached hereto as Annex 1 is a correct and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on [________],
2011 (the “Resolutions”) authorizing (i) the execution, delivery and performance
of the Loan Documents to which it is a party and (ii) the transactions
(including the obtaining of extensions of credit under the Credit Agreement)
contemplated by the Loan Documents to which it is a party; such Resolutions have
not in any way been amended, modified, revoked or rescinded and have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect; and such Resolutions are the only corporate
proceedings of the Certifying Loan Party now in force relating to or affecting
the matters referred to therein; attached hereto as Annex 2 is a correct and
complete copy of the By-Laws of the Certifying Loan Party as in effect on the
date hereof and on the date immediately prior to the date that the Resolutions
were adopted, and such By-Laws have not been amended, repealed, modified or
restated;  attached hereto as Annex 3 is a correct and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof and on the date immediately prior to the date that the Resolutions
were adopted, and such certificate has not been amended, repealed, modified or
restated; and attached hereto as Annex 4 is a good standing certificate dated as
of [  ], 2011 from the jurisdiction of organization of the Certifying Loan
Party; and

9.

The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver, on behalf of the Certifying Loan
Party, each of the Loan Documents to which it is a party, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:




Name

Office

Signature

 

 

 

Glenn G. Cohen

Executive Vice President, CFO & Treasurer

 

 

 

 

Kathleen M. Gazerro

Assistant Secretary

 








2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.







 

 

 

Name:  Glenn G. Cohen

 

Name: Kathleen M. Gazerro

Title:  Executive Vice President, CFO

 

Title:  Assistant Secretary & Treasurer







Date:

[                      ], 2011








3




--------------------------------------------------------------------------------




Annex 1

To Closing Certificate




Resolutions








4




--------------------------------------------------------------------------------

Annex 2

To Closing Certificate




By-Laws








5




--------------------------------------------------------------------------------

Annex 3

To Closing Certificate




Certificate of Incorporation








6




--------------------------------------------------------------------------------

Annex 4

To Closing Certificate




Good Standing Certificate














7




--------------------------------------------------------------------------------




EXHIBIT E-2

TO CREDIT AGREEMENT

[FORM OF]

CLOSING CERTIFICATE

OF

KRCX NORTH HOLDINGS, LLC

Pursuant to Section 5.1(j) of the Credit Agreement, dated as of October 27, 2011
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among KIMCO REALTY CORPORATION (“Kimco”), the Subsidiaries of Kimco
from time to time party thereto (collectively, the “Subsidiary Borrowers”;
together with Kimco, the “Borrowers”), the several banks, financial institutions
and other entities from time to time party thereto (collectively, the
“Lenders”), the Issuing Lender party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders thereunder, and the other agents party
thereto:

The undersigned Executive Vice President, CFO & Treasurer of KRCX North
Holdings, LLC (the “Certifying Loan Party”) hereby certifies as follows:

1.

The Baseline Conditions relating to the Certifying Loan Party are satisfied in
all material respects on and as of the date hereof;

2.

No Default or Event of Default has occurred and is continuing as of the date
hereof or shall have occurred and be continuing as of the date hereof or after
giving effect to any Competitive Loans or Revolving Credit Loans to be made on
the date hereof and/or after the issuance of any Letters of Credit pursuant to
the Credit Agreement to be issued on the date hereof;

3.

Kathleen M. Gazerro is the duly elected and qualified Assistant Secretary of the
Certifying Loan Party and the signature set forth for such officer below is such
officer’s true and genuine signature;

and the undersigned Assistant Secretary of the Certifying Loan Party hereby
certifies as follows:

4.

There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party after the date hereof;

5.

The Certifying Loan Party is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization;

6.

Attached hereto as Annex 1 is a correct and complete copy of resolutions duly
adopted by the [    ] of the Certifying Loan Party on [________], 2011 (the
“Resolutions”) authorizing (i) the execution, delivery and performance of the
Loan Documents to which it is a party and (ii) the transactions (including the
obtaining of extensions of credit under the Credit Agreement) contemplated by
the Loan Documents to which it is a party; such Resolutions have not in any way
been amended, modified, revoked or rescinded and have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect; and such Resolutions are the only corporate proceedings of the
Certifying Loan Party now in force relating to or affecting the matters referred
to therein; attached hereto as Annex 2 is a correct and complete copy of the
Limited Liability Company Agreement of the Certifying Loan Party as in effect on
the date hereof and on the date immediately prior to the date that the
Resolutions were adopted, and such Limited Liability Company Agreement has not
been amended, repealed, modified or restated; attached hereto as Annex 3 is a
correct and complete copy of the Certificate of Formation of the Certifying Loan
Party as in effect on the date hereof and on the date immediately prior to the
date that the Resolutions were adopted, and such certificate has not been
amended, repealed, modified or restated; and attached hereto as Annex 4 is a
good standing certificate dated as of [  ], 2011 from the jurisdiction of
organization of the Certifying Loan Party; and

7.

The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver, on behalf of the Certifying Loan
Party, each of the Loan Documents to which it is a party, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:





--------------------------------------------------------------------------------




Name

Office

Signature

 

 

 

Glenn G. Cohen

Executive Vice President, CFO & Treasurer

 

 

 

 

Kathleen M. Gazerro

Assistant Secretary

 








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.







 

 

 

Name:  Glenn G. Cohen

 

Name: Kathleen M. Gazerro

Title:  Executive Vice President, CFO

 

Title:  Assistant Secretary & Treasurer







Date:

[                      ], 2011








--------------------------------------------------------------------------------

Annex 1

To Closing Certificate




Resolutions








--------------------------------------------------------------------------------

Annex 2

To Closing Certificate




Limited Liability Company Agreement








--------------------------------------------------------------------------------

Annex 3

To Closing Certificate




Certificate of Formation








--------------------------------------------------------------------------------

Annex 4

To Closing Certificate




Good Standing Certificate




--------------------------------------------------------------------------------




PRO FORMA

EXHIBIT F




FORM OF

COMPLIANCE CERTIFICATE




For the Fiscal Quarter ended

 

For the Fiscal Year ended

 




This Compliance Certificate is furnished pursuant to Section 6.2(b) of the
$1,750,000,000 Credit Agreement dated as of October 27, 2011 (the "Credit
Agreement"), among KIMCO REALTY  CORPORATION ("Kimco"), the Several Lenders from
Time to Time Party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and the other agents party thereto. Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.




The undersigned Responsible Officer of Kimco hereby certifies as follows:




(1) The financial statements referred to in Section 6.1(a) or 6.1(b), as the
case may be, of the Credit Agreement which are delivered concurrently with the
delivery of this Compliance Certificate are complete and correct in all material
respects and have been  prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods except as approved by the accountants performing the audit in
connection therewith or the undersigned, as the case may be, and disclosed
therein.

 

(2) The covenants listed below are calculated with respect to the period of two
consecutive fiscal quarters of Kimco ended on the date set forth above.




(Amounts presented in 000's except ratios)




1

Total Indebtedness Ratio (Section 7.1(a))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Total Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) Principal amount of all Indebtedness of Kimco, its Wholly Owned
Subsidiaries, and any other Consolidated Entity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) Amount of (i) that matures within 24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) Unrestricted cash held by Kimco and Consolidated entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv) Amount by which (iii) exceeds $35,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(v) Exclusion = lesser of (ii) and (iv)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi) Total Indebtedness (for purposes of ratio) = (i) minus (v)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start by calculating Total EBITDA:  1 +/- 2 = 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Adjustments to Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

add back:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. Depreciation and Amortization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








--------------------------------------------------------------------------------




 

 

 

 

B. Losses on extraordinary items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Losses on sales of operating real estate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D. Losses on early extinguishment of debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E. Losses on impairments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F. Losses on investments in marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G. Provisions for income taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H. EBITDA adjustment of Unconsolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. Acquisition costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J. Total interest expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and subtract:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. Gain on extraordinary items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Gain on sale of operating real estate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Gain on early extinguishment of debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D. Gain on impairments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E. Gains on investments in marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F. Benefits for income taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Adjustments to Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)   3. Total EBITDA = Consolidated Net Income +/- Net Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) Management fee income included in Total EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) Other income included in Total EBITDA not attributable to Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv) Sum of (ii) and (iii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(v) 15% of Total EBITDA above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi) Amount by which (iv) exceeds (v)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vii) Replacement reserves of $.15 per year per square foot of gross leasable
area

(pro rated for the applicable period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(viii) Straight lining adjustment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ix)  EBITDA of the Unconsolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








--------------------------------------------------------------------------------




 

 

 

 

(x)  Income from mezzanine and mortgage loan receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xi)  Dividend and interest income from marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xii) EBITDA of Properties acquired within last 24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xiii) Total Adjusted EBITDA = (i) minus (vi) minus (vii) minus (viii) minus
(ix) minus (x) minus (xi) minus (xii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xiv) Annualized Total Adjusted EBITDA = 2 times Line (xiii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xv) Capitalized annualized Total Adjusted EBITDA = Line (xiv) divided by 0.0750

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xvi) Unrestricted Cash and Cash Equivalents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xvii) Land and development projects of Kimco and Consolidated Entities, at
lower of cost or book value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xviii) Mezzanine and mortgage loan receivables of Kimco and Consolidated
Entities, at lower of cost or market

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xix) (Reserved)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xx) Marketable securities held by Kimco and Consolidated Entities, as valued on
Kimco's consolidated financial statements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xxi) Kimco's investment in and advances to Unconsolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xxii) 100% of the bona fide purchase price of Properties acquired within last
24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xxiii) SUBTOTAL: Gross Asset Value = (xv) plus (xvi) plus (xvii) plus (xviii)
plus (xix) plus (xx) plus (xxi) plus (xxii) (subject to Adjustments, if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to limit (xxi) to 30% of Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi) to 40% of Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico or to assets owned by Entities not
organized in and not having principal offices in the United States or Puerto
Rico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(xxiv) Gross Asset Value (after Adjustments)

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL INDEBTEDNESS RATIO  (a)/(b)

 

 

 

 

Must be less than or equal to: 0.60 (or 0.65 for a period not to exceed 270
consecutive days in the event that during the applicable period Kimco or one of
the Consolidated Entities has incurred Indebtedness in connection with Major
Acquisitions)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Total Priority Indebtedness Ratio  (Section 7.1(b))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Total Priority Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








--------------------------------------------------------------------------------




 

 

(i) Indebtedness of Kimco and Consolidated Entities, secured by their respective
assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) Unsecured third party Indebtedness of the Consolidated Entities other than
to Kimco or any Consolidated Entity (excluding any unsecured debt
unconditionally guaranteed by Kimco)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) Sum of (i) and (ii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv) Amount of (i) and (ii) that matures within 24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(v) Unrestricted cash held by Kimco and Consolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi) Amount by which (v) exceeds $35,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vii) Exclusion = lesser of (iv) and (vi)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(viii) Total Priority Indebtedness (for purposes of ratio) = (iii) minus (vii)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) SUBTOTAL: Gross Asset Value (Total Indebtedness ratio calculation) (subject
to Adjustments, if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to reduce Gross Asset Value by amount of Exclusion from Total
Priority Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to limit (xxi) to 30% of Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment to limit sum of (xvii) plus (xviii) (other than mortgage loan
receivables, at lower of cost or market) plus (xxi) to 40% of Gross Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment so no more than 30% of Gross Asset Value is attributable to assets
located outside United States and Puerto Rico or to assets owned by Entities not
organized in and not having principal offices in the United States or Puerto
Rico

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) Gross Asset Value (after Adjustments)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL PRIORITY INDEBTEDNESS RATIO (a)/(b):

 

 

 

 

 

 

 

 

 

Must be less than or equal to: 0.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Minimum Unsecured Interest Coverage Ratio (Section 7.1(e))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Property NOI of Unencumbered Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(v) Property Gross Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(w) Property Operating Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(x) management fee reserve of 3% of Property Gross Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(y) replacement reserve @ $.15 per square foot, per annum of GLA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








--------------------------------------------------------------------------------




 

 

 

(z) Unencumbered Property NOI = (v) - (w) - (x) - (y)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) 75% of management fee revenues in respect of properties owned by
Unconsolidated Entities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)  Dividends and interest on marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)  Income from mezzanine and mortgage loan receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)  Unencumbered Assets NOI = (a) plus (b) plus (c) plus (d), subject to the
following adjustment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment so no more than 30% of Unencumbered Assets NOI is attributable to
assets located outside United States and Puerto Rico, or to Entities not
organized in and not having principal offices in the United States, management
fee revenues earned in respect of properties owned by any Unconsolidated Entity,
and dividend and interest income from unencumbered mezzanine loan receivables

 

 

 

 

 

 

 

 

 

 

(f) Unencumbered Assets NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g) Total Unsecured Interest Expense (excludes non-cash interest on convertible
debt)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RATIO OF OF UNENCUMBERED ASSETS NOI TO TOTAL UNSECURED INTEREST EXPENSE  (f)/(g)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Must be greater than or equal to: 1.75:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Fixed Charge Coverage Ratio (Section 7.1(f))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Adjusted EBITDA (as used in Fixed Charge Ratio calculation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Total Adjusted EBITDA (from prior page)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add back:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Income from mezzanine and mortgage loan receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Dividend and interest income from marketable securities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) EBITDA of Properties acquired within last 24 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unconsolidated Entity Operating Cash Flow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Cash flow distributions from Unconsolidated Entities over past 12 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) 50% of (d)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f) Cash flow distributions from Unconsolidated Entities over past 6 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g) Unconsolidated Entity Operating Cash Flow = Lesser of (e) and (f)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(h) Fixed Charge Total Adjusted EBITDA = (a) plus (b) plus (c) plus (d) plus (g)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








--------------------------------------------------------------------------------




 

Total Debt Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) Total interest expense  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(j) scheduled principal amortization for Kimco and Conslidated Entities
(excluding optional prepayments, balloon payments due at maturity, and non-cash
interest on convertible debt, and including, for Indebtedness that amortizes in
annual installments, 50% of the annual installment payable during the applicable
period and 50% of the amount payable in the next two fiscal quarters)

 

 

 

 

 

 

 

 

 

 

 

 

(k)  Preferred stock dividends  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(l) Total Debt Service = Total of (i), (j) and (k)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIXED CHARGE COVERAGE RATIO: (h)/(l)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Must be greater than or equal to: 1.50:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3) To the best of such Responsible Officer's knowledge, the Borrower and each
of the other Loan Parties has, during the period referred to above, observed or
performed all of its covenants and other agreements, and satisfied every
condition contained in the Credit Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and as of the
date hereof such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

NONE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, I have hereto set my name.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Glenn G. Cohen

 

 

 

 

 

 

 

 

 

 

 

 

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 




--------------------------------------------------------------------------------




EXHIBIT G
TO CREDIT AGREEMENT




[FORM OF]

ADHERENCE AGREEMENT TO CREDIT AGREEMENT

ADHERENCE AGREEMENT (this “Agreement”) dated as of                            by
                          , a                           , which is a new
Subsidiary Borrower (the “New Borrower”), and Kimco Realty Corporation, a
Maryland corporation, the direct or indirect parent of the New Borrower
(“Kimco”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent for
the Lenders.

Reference is made to the Credit Agreement dated as of October 27, 2011 among
Kimco, the Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto, the Issuing Lender party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto
(as amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”).  Terms used herein as defined terms and not otherwise defined
herein shall have the meanings given thereto in the Credit Agreement.

Section 10.10 of the Credit Agreement provides that, subject to certain
conditions, the undersigned New Borrower may become a party to, and a “Borrower”
under, the Credit Agreement by entering into an agreement in the form of this
Agreement.

 Accordingly, and for other good and lawful consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

.  In accordance with Section 10.10 of the Credit Agreement, the New Borrower by
its signature below becomes a “Borrower” under the Credit Agreement with the
same force and effect as if originally named therein as a Borrower.  The New
Borrower hereby agrees to all of the terms and provisions of the Credit
Agreement applicable to it as a Subsidiary Borrower thereunder.  Hereafter, each
reference to a “Borrower” in the Credit Agreement shall be deemed to include the
New Borrower.  The Credit Agreement is hereby incorporated herein by reference.

.  The New Borrower represents and warrants to the Administrative Agent and the
Lenders that (a) this Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors' rights generally and (ii)
general equitable principles (whether considered in a proceeding in equity or at
law); (b) no Event of Default has occurred and is continuing immediately after
giving effect to the execution and delivery of this Agreement; (c) the Baseline
Conditions relating to it are satisfied in all material respects on and as of
the date hereof; and (d) it is a Wholly Owned Subsidiary.

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one agreement.  This
Agreement shall become effective when the Administrative Agent shall have
received counterparts of this Agreement that bear the signatures of the New
Borrower, and Kimco.  Delivery of an executed counterpart of a signature page of
this Agreement by any electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.

.  The New Borrower agrees to furnish to the Administrative Agent such
information as the Administrative Agent or any Lender shall reasonably request
in connection with the New Borrower.

.  Except as expressly supplemented hereby, the Credit Agreement shall remain in
full force and effect.

.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------




.  If any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in any other
Loan Document shall not in any way be affected or impaired.  The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

.  All communications and notices hereunder shall be in writing and given as
provided in Section 10.2 of the Credit Agreement.  All communications and
notices hereunder to the New Borrower shall be given to it at the address set
forth under its signature hereto.

.  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by all of the Borrowers at the time thereof and the Administrative Agent.

.  The New Borrower agrees to reimburse the Administrative Agent for its
expenses incurred in connection with this Agreement, including the reasonable
fees, other charges and disbursements of counsel.

[SIGNATURE PAGE FOLLOWS]





2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Adherence Agreement to
be duly executed and delivered as of the day and year first above written.




 

[NEW BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KIMCO REALTY CORPORATION,

a Maryland corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:








3




[SIGNATURE PAGE OF ADHERENCE AGREEMENT]




--------------------------------------------------------------------------------




EXHIBIT H-1

TO THE CREDIT AGREEMENT

[FORM OF]

U.S. TAX CERTIFICATE

(For Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 27, 2011
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Kimco, the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, the Issuing Lender party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned  hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the applicable Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the applicable Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the applicable Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the applicable Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                  

Name:

Title:

Date:                   , 20[ ]





--------------------------------------------------------------------------------

EXHIBIT H-2

TO THE CREDIT AGREEMENT

[FORM OF]

U.S. TAX CERTIFICATE

(For Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 27, 2011
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Kimco, the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, the Issuing Lender party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the applicable Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the applicable Borrower as described
in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question
are not effectively connected with the undersigned's or its partners/members'
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the applicable
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the applicable Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                  

Name:

Title:

Date:                   , 20[ ]





--------------------------------------------------------------------------------

EXHIBIT H-3

TO THE CREDIT AGREEMENT

[FORM OF]

U.S. TAX CERTIFICATE

(For Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 27, 2011
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Kimco, the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, the Issuing Lender party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the applicable Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned's conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                  

Name:

Title:

Date:                   , 20[ ]





--------------------------------------------------------------------------------

EXHIBIT H-4

TO THE CREDIT AGREEMENT

 [FORM OF]

U.S. TAX CERTIFICATE

(For Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 27, 2011
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Kimco, the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, the Issuing Lender party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its partners/members is a ten percent shareholder of the
applicable Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v)
none of its partners/members is a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Code, and (vi)
the interest payments in question are not effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                  

Name:

Title:

Date:                   , 20[ ]




--------------------------------------------------------------------------------




SCHEDULE 1.1A

TO CREDIT AGREEMENT

LENDERS AND COMMITMENTS




Lender

Revolving

Commitment

(Sum of Tranche A

Commitment and

Tranche B

Commitment)

Applicable

Percentage

of Revolving

Commitments

Tranche A

Commitment

(Dollars Only)

Applicable

Percentage

of Tranche

A Commitments

Tranche B

Commitment

(Dollars or

Alternate Currency)

Applicable

Percentage of

Tranche B

Commitments

JPMORGAN CHASE BANK, N.A.

$107,500,000.00

6.142857143%

$72,500,000.00

5.800000000%

$35,000,000.00

7.000000000%

WELLS FARGO BANK, NATIONAL ASSOCATION

$105,000,000.00

6.000000000%

$70,000,000.00

5.600000000%

$35,000,000.00

7.000000000%

ROYAL BANK OF CANADA

$105,000,000.00

6.000000000%

$70,000,000.00

5.600000000%

$35,000,000.00

7.000000000%

BANK OF AMERICA, N.A.

$80,000,000.00

4.571428571%

$55,000,000.00

4.400000000%

$25,000,000.00

5.000000000%

CITIBANK, N.A.

$80,000,000.00

4.571428571%

$55,000,000.00

4.400000000%

$25,000,000.00

5.000000000%

DEUTSCHE BANK AG NEW YORK BRANCH

$80,000,000.00

4.571428571%

$55,000,000.00

4.400000000%

$25,000,000.00

5.000000000%

THE BANK OF NOVA SCOTIA

$80,000,000.00

4.571428571%

$55,000,000.00

4.400000000%

$25,000,000.00

5.000000000%

THE ROYAL BANK OF SCOTLAND PLC

$80,000,000.00

4.571428571%

$55,000,000.00

4.400000000%

$25,000,000.00

5.000000000%

UBS LOAN FINANCE LLC

$80,000,000.00

4.571428571%

$55,000,000.00

4.400000000%

$25,000,000.00

5.000000000%

BARCLAYS BANK PLC

$70,000,000.00

4.000000000%

$50,000,000.00

4.000000000%

$20,000,000.00

4.000000000%

BBVA COMPASS

$70,000,000.00

4.000000000%

$50,000,000.00

4.000000000%

$20,000,000.00

4.000000000%

MORGAN STANLEY BANK, N.A.

$70,000,000.00

4.000000000%

$50,000,000.00

4.000000000%

$20,000,000.00

4.000000000%

PNC BANK, N.A.

$70,000,000.00

4.000000000%

$50,000,000.00

4.000000000%

$20,000,000.00

4.000000000%

REGIONS BANK

$70,000,000.00

4.000000000%

$50,000,000.00

4.000000000%

$20,000,000.00

4.000000000%

SUNTRUST BANK

$70,000,000.00

4.000000000%

$50,000,000.00

4.000000000%

$20,000,000.00

4.000000000%

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

$70,000,000.00

4.000000000%

$50,000,000.00

4.000000000%

$20,000,000.00

4.000000000%

U.S. BANK, NATIONAL ASSOCIATION

$70,000,000.00

4.000000000%

$50,000,000.00

4.000000000%

$20,000,000.00

4.000000000%

SUMITOMO MITSUI BANKING CORPORATION

$57,500,000.00

3.285714286%

$42,500,000.00

3.400000000%

$15,000,000.00

3.000000000%

CIBC INC.

$50,000,000.00

2.857142857%

$35,000,000.00

2.800000000%

$15,000,000.00

3.000000000%

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

$50,000,000.00

2.857142857%

$35,000,000.00

2.800000000%

$15,000,000.00

3.000000000%

GOLDMAN SACHS BANK USA

$50,000,000.00

2.857142857%

$35,000,000.00

2.800000000%

$15,000,000.00

3.000000000%

THE BANK OF NEW YORK MELLON

$50,000,000.00

2.857142857%

$35,000,000.00

2.800000000%

$15,000,000.00

3.000000000%

BRANCH BANKING & TRUST COMPANY

$35,000,000.00

2.000000000%

$25,000,000.00

2.000000000%

$10,000,000.00

2.000000000%

BANCO POPULAR DE PUERTO RICO

$25,000,000.00

1.428571429%

$25,000,000.00

2.000000000%

$0.00

0.0000000%

M&T BANK

$25,000,000.00

1.428571429%

$25,000,000.00

2.000000000%

$0.00

0.0000000%

UNION BANK, N.A.

$25,000,000.00

1.428571429%

$25,000,000.00

2.000000000%

$0.00

0.0000000%

KEYBANK NATIONAL ASSOCIATION

$15,000,000.00

0.857142857%

$15,000,000.00

1.200000000%

$0.00

0.0000000%

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH

$10,000,000.00

0.571428571%

$10,000,000.00

0.800000000%

$0.00

0.0000000%

TOTAL

$1,750,000,000.00

100%

$1,250,000,000.00

100%

$500,000,000.00

100%








--------------------------------------------------------------------------------




SCHEDULE 1.1B

TO CREDIT AGREEMENT







FFO DEFINITION VARIATIONS




1.

Gains or losses on early extinguishment of Indebtedness will not be included in
FFO.

2.

Losses on the sales of operating properties will not be included in FFO.

3.

Acquisition cost expenses will not be included in FFO.














--------------------------------------------------------------------------------




SCHEDULE 3.10

TO CREDIT AGREEMENT







EXISTING LETTERS OF CREDIT




Beneficiary

Letter of Credit No.

Expiration

Tranche

 

Amount

Berkadia Mortgage Co.

No. TPTS-299807

12/15/12

A




$591,294.71

Chubb and Son

No. TPTS-401866

10/1/12

A




$20,402,849.00

Broward County

No. TPTS-316748

1/25/12

A




$249,333.50

Broward County

No. TPTS-316747

1/25/12

A




$250,000.00

Tree Protection City of Jacksonville

No. TPTS-323233

4/12/12

A




$916,873.00

Baltimore County, Maryland

No. TPTS-671119

8/20/12

A




$152,951.00

Commissioner of Banking Vermont

No. TPTS-401867

10/1/12

A




$400,000.00

Baltimore County, Maryland

No. TPTS-202702

2/22/12

A




$82,731.00

Berkadia Commercial Mortgage

No. CPCS-829644

2/23/12

A




$292,000.00

Northampton Township

No. CPCS-897453

10/25/12

A




$300,155.35

Argenta Real Estate Mexico

No. CPCS-902696

1/13/12

A




 $605,696.85

 

TOTAL

 







$24,258,019.61

 

 

 







 

Aareal Bank AG

No. P393650T04092

3/17/12

B




CAD $16,151.23














--------------------------------------------------------------------------------




SCHEDULE 4.1

TO CREDIT AGREEMENT







CERTAIN FINANCIAL DISCLOSURES




NONE

















--------------------------------------------------------------------------------




SCHEDULE 4.19

TO CREDIT AGREEMENT







CONDEMNATION PROCEEDINGS




Site No.

Location

002

Cary, NC

022

Key Largo, FL

049

Montgomery, PA

121

Fern Park, FL

224/387

Elgin, IL

558

Piscataway, NJ

563/852

Downers Grove, IL

567A

Webster, TX

589

Austin, TX

605

Centereach, NY

649

Blue Bell, PA

863

Naper Ville, IL

878

Corpus Christi, TX

1014

Cherry Hill, NJ

1025A

Harvey, LA

1061A

Perry Hall, MD

1145A

Nesconset, NY

1159A

Orlando, FL

1294A

Aurora, IL

1362

Council Bluff, IA

1363

Farmingdale, NY

1451

Dublin, CA

1566

Pittsburgh, PA

1650

Jacksonville, FL

















--------------------------------------------------------------------------------




SCHEDULE 5.1A

TO CREDIT AGREEMENT







EXISTING REVOLVING CANADIAN LOANS










NONE














--------------------------------------------------------------------------------




SCHEDULE 5.1B

TO CREDIT AGREEMENT







EXISTING REVOLVING U.S. LOANS







Lender

Loan Amount

Due date

 

 

 

 

Tranche A

 

*Bank Group

 $60,000,000.00

10/27/11

*Bank Group

 $40,000,000.00

10/27/11

*Bank Group

 $20,000,000.00

10/27/11

TOTAL TRANCHE A

$120,000,000.00

 

 




 

 

Tranche B

 

*Bank Group

€11,300,000.00

10/27/11

TOTAL TRANCHE B

€11,300,000.00

 










*Items are issued under the Existing Revolving U.S. Credit Agreement and will be
paid on the closing of this Credit Agreement.

















--------------------------------------------------------------------------------




SCHEDULE 7.2

TO CREDIT AGREEMENT







TRANSACTION(S) REFERRED TO IN SECTION 7.2







NONE


